Exhibit 10.1

 

 

 

INVESTMENT AGREEMENT

by and among

AVAYA HOLDINGS CORP.

and

RINGCENTRAL, INC.

Dated as of October 3, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     2  

    SECTION 1.01.

  Definitions      2  

ARTICLE II Purchase and Sale

     13  

    SECTION 2.01.

  Purchase and Sale      13  

    SECTION 2.02.

  Closing      13  

    SECTION 2.03.

  Restrictive Legends      13  

ARTICLE III Representations and Warranties of the Company

     14  

    SECTION 3.01.

  Organization; Standing      14  

    SECTION 3.02.

  Capitalization      15  

    SECTION 3.03.

  Authority; Non-contravention      16  

    SECTION 3.04.

  Governmental Approvals      17  

    SECTION 3.05.

  Company SEC Documents; Undisclosed Liabilities      17  

    SECTION 3.06.

  No Broker      19  

    SECTION 3.07.

  Listing and Maintenance Requirements      19  

    SECTION 3.08.

  No Rights Agreement      19  

    SECTION 3.09.

  Compliance with Laws      20  

    SECTION 3.10.

  Taxes      21  

    SECTION 3.11.

  Company Plans; Labor Matters      21  

    SECTION 3.12.

  Material Contracts      23  

    SECTION 3.13.

  Intellectual Property and Privacy and Data Security      24  

    SECTION 3.14.

  Legal Proceedings; Orders      27  

    SECTION 3.15.

  Government Contracts      27  

    SECTION 3.16.

  Related Party Transactions      27  

    SECTION 3.17.

  Arm’s Length Transaction      27  

    SECTION 3.18.

  No Other Company Representations or Warranties      28  

    SECTION 3.19.

  No Other Investor Representations or Warranties      28  

ARTICLE IV Representations and Warranties of the Investor

     28  

    SECTION 4.01.

  Organization and Authority      28  

    SECTION 4.02.

  Authority      28  

    SECTION 4.03.

  Non-contravention      29  

    SECTION 4.04.

  Government Filings      29  

    SECTION 4.05.

  Purchase for Investment      29  

    SECTION 4.06.

  No Other Company Representations or Warranties      30  

    SECTION 4.07.

  Arm’s Length Transaction      30  

    SECTION 4.08.

  Private Placement Consideration      30  

    SECTION 4.09.

  No Broker      30  

    SECTION 4.10.

  Financial Capability      30  

    SECTION 4.11.

  No Other Investor Representations or Warranties      30  

ARTICLE V Additional Agreements

     31  

    SECTION 5.01.

  Conduct of the Business      31  

    SECTION 5.02.

  Public Announcements      33  

    SECTION 5.03.

  Access to Information; Confidentiality Agreement      33  

    SECTION 5.04.

  Reasonable Best Efforts      33  



--------------------------------------------------------------------------------

    SECTION 5.05.

  Corporate Action      35  

    SECTION 5.06.

  Adjustment of Conversion Price      35  

    SECTION 5.07.

  NYSE Listing of Shares      35  

    SECTION 5.08.

  Expenses      36  

    SECTION 5.09.

  Investor Rights Agreement; Board Composition; Related Agreements      36  

    SECTION 5.10.

  Anti-takeover Laws      36  

    SECTION 5.11.

  Notification of Certain Matters      36  

    SECTION 5.12.

  No Solicitation      36  

ARTICLE VI Conditions to Closing

     38  

    SECTION 6.01.

  Conditions to the Obligations of the Company and the Investor      38  

    SECTION 6.02.

  Conditions to the Obligations of the Company      38  

    SECTION 6.03.

  Conditions to the Obligations of the Investor      38  

ARTICLE VII Termination; Survival

     40  

    SECTION 7.01.

  Termination      40  

    SECTION 7.02.

  Effects of Termination      40  

    SECTION 7.03.

  Survival      41  

    SECTION 7.04.

  Limitation on Damages      41  

    SECTION 7.05.

  Non-Recourse      41  

    SECTION 7.06.

  Certain Claims      41  

ARTICLE VIII Miscellaneous

     42  

    SECTION 8.01.

  Notices      42  

    SECTION 8.02.

  Amendments, Waivers, etc.      43  

    SECTION 8.03.

  Counterparts and Facsimile      43  

    SECTION 8.04.

  Further Assurances      43  

    SECTION 8.05.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      43  

    SECTION 8.06.

  Specific Performance      44  

    SECTION 8.07.

  Interpretation      44  

    SECTION 8.08.

  Severability      45  

    SECTION 8.09.

  No Third-Party Beneficiaries      45  

    SECTION 8.10.

  Assignment      45  

    SECTION 8.11.

  Acknowledgment of Securities Laws      45  

    SECTION 8.12.

  Disclosure Schedule References      45  

    SECTION 8.13.

  Entire Agreement      46  

Exhibits

 

Form of Certificate of Designations    Exhibit A Form of Investor Rights
Agreement    Exhibit B



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT, dated as of October 3, 2019 (this “Agreement”), among
Avaya Holdings Corp., a Delaware corporation (the “Company”), and RingCentral,
Inc., a Delaware Corporation (the “Investor”).

WHEREAS, the Company desires to issue, sell and deliver to the Investor, and the
Investor desires to purchase and acquire from the Company, pursuant to the terms
and subject to the conditions set forth in this Agreement, an aggregate of
125,000 shares of the Company’s Series A Convertible Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”), having the powers, preferences
and rights, and the qualifications, limitations and restrictions, as set forth
in the form of Certificate of Designations of the Company’s Certificate of
Incorporation attached hereto as Exhibit A (the “Certificate of Designations”);

WHEREAS, in connection with the transactions contemplated hereby, at the
Closing, the Company and the Investor desire to enter into that certain Investor
Rights Agreement in the form attached hereto as Exhibit B (the “Investor Rights
Agreement”), which provides for certain rights and obligations of the Company
and the Investor following the Closing;

WHEREAS, concurrently with the execution and delivery of this Agreement the
Company and the Investor are entering into that certain Framework Agreement (the
“Framework Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement the
Company and the Investor are entering into that certain Holdings Agreement (the
“Holdings Agreement”); and

WHEREAS, concurrently with the execution and delivery of this Agreement a
Subsidiary of the Company and the Investor are entering into that certain
Development Agreement (the “Development Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions.

(a) As used in this Agreement (including the recitals hereto), the following
terms shall have the following meanings:

“Acceptable Confidentiality Agreement” means any confidentiality agreement
containing provisions that are no less favorable to the Company, and no less
restrictive on the counterparty thereto, in each case in the aggregate, than
those contained in the Confidentiality Agreement, except that such
confidentiality agreement need not contain any “standstill” or similar provision
or otherwise prohibit the making of any Acquisition Transaction Proposal. An
“Acceptable Confidentiality Agreement” shall not include any provision
(i) granting any exclusive right to negotiate with such counterparty,
(ii) prohibiting the Company from satisfying its obligations hereunder, or
(iii) requiring the Company or its Subsidiaries to pay or reimburse the
counterparty’s fees, costs or expenses.



--------------------------------------------------------------------------------

“Acquisition Proposal” means any bona fide written offer or proposal (other than
an offer or proposal by Investor) to engage in an Acquisition Transaction.

“Action” means any action, hearing, claim, demand, suit, arbitration,
litigation, subpoena or investigation or proceeding of any nature, whether
civil, criminal or regulatory, in law or in equity, or otherwise, by or before
any Governmental Entity.

“Acquisition Transaction” means any transaction or series of related
transactions involving (i) any direct or indirect purchase or other acquisition
by any Person or the equity holders of such Person, whether from the Company or
any other Person(s), of securities representing more than 20% of the total
outstanding voting power of the Company after giving effect to the consummation
of such purchase or other acquisition, including pursuant to a tender offer or
exchange offer by any Person that, if consummated in accordance with its terms,
would result in such Person beneficially owning more than 20% of the total
outstanding voting power of the Company after giving effect to the consummation
of such tender or exchange offer; (ii) any direct or indirect purchase or other
acquisition by, or license or grant of other quasi-ownership or similar interest
to, any Person or the equity holders of such Person of, in, or to more than 20%
of (a) the consolidated assets, (b) consolidated revenues, or (c) net income, in
each case, of the Company and its Subsidiaries taken as a whole (measured by the
fair market value thereof as of the date of such purchase or acquisition); (iii)
any merger, consolidation, business combination, recapitalization,
reorganization, or other transaction involving such the Company or any of its
Subsidiaries pursuant to which any Person would hold securities representing
more than 20% of the total outstanding voting power of the Company or of the
surviving or resulting entity of such transaction after giving effect to the
consummation of such transaction; or (iv) any combination of the foregoing types
of transactions if the sum of the percentage of consolidated assets, net
revenues or net income and voting power involved is 20% or more.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, directly or indirectly controlled by, or under direct or
indirect common control with, such Person or a member of such Person’s immediate
family; or, if such Person is a partnership or a limited liability company, any
general partner or managing member, as applicable, of such Person or a Person
controlling any such general partner or managing member. For purposes of this
definition, “control” (including the correlative terms “controlling”,
“controlled by” and “under common control with”) means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise; provided that the Company and its Subsidiaries shall not be deemed to
be Affiliates of Investor.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1, et seq.), any rules or regulations thereunder, the U.S. Travel
Act, the United Kingdom Bribery Act of 2010, the Organization of Economic
Cooperation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or any other Laws concerning
anti-corruption, anti-bribery, or money laundering applicable to the Company or
any of its Subsidiaries.

“Antitrust Law” means the HSR Act and all other Laws that are designed or
intended to prohibit, restrict or regulate actions, including transactions,
acquisitions and mergers, having the purpose or effect of creating or
strengthening a dominant position, monopolization, lessening of competition or
restraint of trade.

“Board” means the board of directors of the Company.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York or San Francisco,
California are authorized or required by law, regulation or executive order to
be closed.

“Bylaws” means the Bylaws of the Company, as may be amended and restated from
time to time.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as may be amended and restated from time to time.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company ABL Credit Agreement” means the ABL Credit Agreement, dated as of
December 15, 2017, among Avaya Inc., the Company, Avaya Canada Corp., Avaya UK,
Avaya International Sales Limited, Avaya Deutschland GmbH, Avaya GmbH & Co. KG,
Citibank, N.A. as collateral agent and administrative agent, the lending
institutions from time to time party thereto and the lending institutions named
therein as letters of credit issuers and swing line lenders, and all pledge,
security and other agreements and documents related thereto.

“Communications Laws” means (a) the Communications Act of 1934, as amended;
(b) the rules, regulations, and published policies of the Federal Communications
Commission; and (c) state communications statutes, and the rules, regulations,
and published policies of the State PUCs.

“Communications Licenses” means permits, registrations, variances, exemptions,
approvals or similar authorizations issued by any Governmental Entity pursuant
to any applicable Communications Law, including, with respect to the Company’s
business, all licenses used or held for use in the operation of the business of
the Company and its Subsidiaries.

“Company Charter Documents” means the Certificate of Incorporation and the
Bylaws.

“Company Convertible Notes” means the 2.25% Convertible Senior Notes due 2023
issued under the indenture, dated as of June 11, 2018, by and between the
Company and The Bank of New York Mellon Trust Company, N.A.

“Company Emergence Warrants” means the warrants exercisable for shares of Common
Stock, issued pursuant to the Warrant Agreement.

“Company Intellectual Property” means any Intellectual Property that is owned in
whole or in part or purported to be owned in whole or in part, by the Company or
any of its Subsidiaries.

“Company Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA) and each employee benefit or compensation plan, program, practice,
agreement or arrangement, including any bonus, stock option, stock purchase or
other equity or equity-based compensation (including the Company Stock Plans),
incentive compensation, profit sharing, savings, retirement, pension, medical,
disability, sick leave, life or other insurance, death, fringe, vacation or
paid-time off, deferred compensation, severance, retention, change of control,
termination pay or other similar plan, program, practice, agreement or
arrangement, in any case, (i) that is maintained or contributed to or required
to be contributed to by the Company or any of its Subsidiaries or for the
benefit of any current or former employee, director, officer or other natural
person service provider of the Company or any of its Subsidiaries, or (ii) with
respect to which the Company or any of its Subsidiaries is a party or has, or
would reasonably be expected to have, any Liability (contingent or otherwise).

 

4



--------------------------------------------------------------------------------

“Company Preferred Stock” means the preferred stock, par value $0.01 per share,
of the Company.

“Company Products” means any and all products, software, services and other
offerings owned by the Company or any of its Subsidiaries that are, as of the
date hereof, marketed, offered, sold, licensed, delivered, or otherwise made
available by the Company or any of its Subsidiaries.

“Company PSUs” means performance-vested restricted stock units of the Company,
whether granted pursuant to any of the Company equity plans or otherwise.

“Company Registered Intellectual Property” means all the Registered Intellectual
Property owned in whole or in part by, or with respect to a pending application,
filed by and in the name of, the Company or any of its Subsidiaries.

“Company RSUs” means time-vested restricted stock units of the Company, whether
granted pursuant to any of the Company equity plans or otherwise.

“Company Stock Plan” means the Company’s 2017 Incentive Equity Plan and each
other Company Plan that provides for the award of rights of any kind to receive
shares of Common Stock or benefits measured in whole or in part by reference to
shares of Common Stock, and in each case, all award agreements thereunder.

“Company Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated
as of December 15, 2017, by and among Avaya Inc., the Company, Goldman Sachs
Bank USA, as administrative agent and collateral agent, the subsidiary
guarantors party thereto and each lender from time to time party thereto, and
all pledge, security and other agreements and documents related thereto.

“Company Warrant Transactions” means, collectively, (i) the Base Warrant
Transaction, dated as of June 6, 2018, and the Additional Warrant Transaction,
dated as of June 26, 2018, each between the Company and Barclays Bank PLC,
(ii) the Base Warrant Transaction, dated as of June 6, 2018, and the Additional
Warrant Transaction, dated as of June 26, 2018, each between the Company and
Credit Suisse Capital LLC, and (iii) the Base Warrant Transaction, dated as of
June 6, 2018, and the Additional Warrant Transaction, dated as of June 26, 2018,
each between the Company and JPMorgan Chase Bank, National Association, London
Branch.

“Conversion Shares” means the Common Stock issuable upon the conversion or
exchange of the Preferred Shares, including any increase in the stated value of
the Preferred Shares pursuant to the issuance of dividends in accordance with
the Certificate of Designations.

“COTS Software” means widely-available, off-the-shelf Software licensed to the
Company or any of its Subsidiaries for fees of less than $500,000 per year.

“Data Breach” means the unauthorized loss of, access to, or use, alteration,
destruction, or disclosure of, Personal Data, Trade Secrets, IT Systems or
confidential or non-public information, in each case held, maintained, or
otherwise processed by or for the Company or any its Subsidiaries and with
respect to Personal Data requiring notification by the Company or any of its
Subsidiaries to impacted persons or regulators under applicable Privacy
Requirements.

 

5



--------------------------------------------------------------------------------

“DGCL” means the General Corporation Law of the State of Delaware.

“ERISA” means the Employee Retirement Security Income Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934.

“Framework Agreement” has the meaning set forth in the recitals hereto.

“Fraud” means actual common law fraud in the making of a representation,
warranty, or other statement committed by a Person making such representation,
warranty, or statement with the intent to deceive another Person, and to induce
any Person to enter into this Agreement or any Related Agreement and requires
(a) a false representation, warranty, or statement of material fact; (b) actual
knowledge or belief that such representation, warranty, or statement is false;
(c) an intention to induce a such other Person to whom such representation,
warranty, or statement was made to act or refrain from acting in reliance upon
it; (d) causing that Person, in justifiable reliance upon such false
representation, warranty, or statement to take or refrain from taking action;
and (e) causing such Person or any Party hereto to suffer damage by reason of
such reliance. For clarity, a claim for Fraud may only be made against such
Person committing such Fraud, it being understood that if a Representative of a
Party commits Fraud, then such Party shall be deemed to have committed such
Fraud.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied and as in effect from time to time.

“Government Contract” means any customer Contract between the Company or any of
its Subsidiaries and a Governmental Entity or entered into by the Company or any
of its Subsidiaries as a subcontractor at any tier in connection with a Contract
between another Person and a Governmental Entity.

“Governmental Authorization” means any authorizations, approvals, licenses,
franchises, clearances, permits, certificates, waivers, consents, exemptions,
variances, expirations and terminations of any waiting period requirements
issued by or obtained from, and any notices, filings, registrations,
qualifications, declarations and designations with, a Governmental Entity.

“Governmental Entity” means any (a) federal, state, provincial, local or other
government, and (b) any federal, state, provincial, local, or other governmental
or supra-national entity, regulatory or administrative authority, agency,
department, board, division, instrumentality or commission, or judicial or
arbitral body, board, tribunal, or court.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indebtedness” means, with respect to a Person, without duplication, in each
case, except for any indebtedness among such Person and its direct or indirect
wholly owned subsidiaries or among wholly owned Subsidiaries of such Person,
(i) all indebtedness for borrowed money, (ii) all indebtedness for the deferred
purchase price of property or services except trade accounts payable, accrued
commercial or trade liabilities arising in the ordinary course of business
(including repurchase agreements and pending trades, and other payables to
clearing organizations, brokers, dealers and customers), accrued compensation
(including legal reserves, asset retirement obligations and property
provisions), (iii) all obligations evidenced by notes, bonds, debentures or
other similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (v) all obligations under leases that have been

 

6



--------------------------------------------------------------------------------

or should be, in accordance with GAAP, recorded as capital leases (excluding,
for the avoidance of doubt, any operating leases), (vi) all reimbursement,
payment or similar obligations, contingent or otherwise, under acceptance,
letter of credit or similar facilities to the extent drawn and (vii) any
liability of others described in clauses (i) through (vi) above that the Person
has guaranteed or that is otherwise its legal liability, and including in
clauses (i) through (vii) above any accrued and unpaid interest or penalties
thereon.

“Investor Rights Agreement” has the meaning set forth in the recitals hereto.

“Intellectual Property” means any rights protectable by applicable Law,
throughout the world, in or to the following: (i) patents, utility models and
applications therefor, including any reissues, divisionals, continuations,
continuations-in-part, provisionals, renewals and extensions and counterparts
thereof (“Patents”); (ii) copyrights, including in works of authorship
(including Software), copyright registrations and applications therefor and any
other rights thereto (“Copyrights”); (iii) trademarks, service marks, logos,
trade names, trade dress rights and similar designation of origin and rights
therein, and registrations and applications (including intent-to-use
applications) for registration thereof, together with all of the goodwill
associated with any of the foregoing (“Marks”); (iv) copyrights or sui generis
rights in databases and data collections (including knowledge databases,
customer lists and customer databases); (v) domain names; (vi) social media
usernames (e.g., Twitter handles) and the goodwill associated with any of the
forgoing; (vii) trade secrets, rights in confidential information and know-how
(“Trade Secrets”); (viii) any registrations of or applications to register any
of the foregoing throughout the world; and (ix) all other intellectual property
rights.

“IT Systems” means the hardware, Software, data, databases, data communication
lines, network and telecommunications equipment, Internet-related information
technology infrastructure, wide area network and other information technology
and communications equipment, owned, leased or licensed by the Company or any of
its Subsidiaries (including cloud storage and processing).

“Knowledge” of the Company, with respect to any matter in question, means the
actual knowledge as of the date of this Agreement of the Company’s Chief
Executive Officer, Chief Financial Officer, Senior Vice President, Chief
Administrative Officer and General Counsel, Senior Vice President, Solutions and
Technology, Senior Vice President, U.S. Sales, and Senior Vice President,
International, in each case, after reasonable inquiry of his or her direct
reports.

“Law” means any U.S. or non-U.S. federal, state, provincial, local or other
constitution, law, statute, ordinance, rule, regulation, published policy or
requirement, or controlling principle of common law, or any order, in any case
issued, enacted, adopted, promulgated, implemented or otherwise put into legal
effect by or under the authority of any Governmental Entity.

“Legal Proceeding” means any claim, action, charge, administrative proceeding,
lawsuit, litigation, arbitration or other similar legal proceeding by or before
any Governmental Entity or arbitrator.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

“Liens” means any pledges, liens, charges, mortgages, encumbrances or security
interests of any kind or nature.

“Malware” means any virus, Trojan horse, time bomb, key-lock, spyware, worm,
malicious code or other software program designed to or able to, without the
knowledge and authorization of the Company or any of its Subsidiaries, disrupt,
disable or harm any Software, computer data, network memory or hardware.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, event, development, fact,
occurrence, effect or circumstance (“Effect”) that, individually or in the
aggregate, has, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Company and its Subsidiaries, taken as a whole;
provided that none of the following, and no changes, events, developments,
facts, occurrences, effects or circumstances arising out of or resulting from
the following (in each case, by itself or when aggregated) will be deemed to be
or constitute a Material Adverse Effect or will be taken into account when
determining whether a Material Adverse Effect has occurred or may, would or
could occur (subject to the limitations set forth below):

(i)    changes in general economic conditions, or changes in conditions in the
global or international economy generally;

(ii)    changes in conditions in the financial markets, credit markets or
capital markets, including (A) changes in interest rates or credit ratings;
(B) changes in exchange rates for the currencies of any country; or (C) any
suspension of trading in securities (whether equity, debt, derivative or hybrid
securities) generally on any securities exchange or over-the-counter market;

(iii)    changes in conditions in the industries in which the Company and its
Subsidiaries conduct business;

(iv)    changes in regulatory, legislative or political conditions;

(v)    any acts of God, natural disasters or any geopolitical conditions,
outbreak of hostilities, acts of war (whether or not declared), sabotage,
cyberterrorism (including by means of cyber-attack by or sponsored by a
Governmental Entity), terrorism or military actions (including any escalation or
general worsening of any such hostilities, acts of war, sabotage,
cyberterrorism, terrorism or military actions);

(vi)    the negotiation, execution or announcement of this Agreement or the
pendency or consummation of the Transactions, including the impact thereof on
the relationships, contractual or otherwise, of the Company and its Subsidiaries
with customers, suppliers, lenders, lessors, business partners, employees,
regulators, Governmental Entities or vendors (it being understood and agreed
that the foregoing shall not apply to any representation or warranty to the
extent the purpose of such representation or warranty is to address the
consequences resulting from this Agreement or the consummation of the
Transactions, including the representations and warranties contained in
Section 3.03(b));

(vii)    any action expressly requiring Investor’s consent pursuant to this
Agreement which is not taken as a result of the failure of Investor to consent
to such action following request for such consent by the Company;

(viii)    any action required to be taken pursuant to the express terms of this
Agreement;

 

8



--------------------------------------------------------------------------------

(ix)    changes or proposed changes in GAAP or other accounting standards or in
any applicable Laws (or the enforcement or interpretation of any of the
foregoing);

(x)    changes in the price or trading volume of the Common Stock, in and of
itself (it being understood and agreed that the facts and circumstances giving
rise to such a change may be taken into account in determining whether a
Material Adverse Effect has occurred);

(xi)    any failure, in and of itself, by the Company and its Subsidiaries to
meet (A) any public estimates or expectations of the Company’s revenue, earnings
or other financial performance or results of operations for any period; or
(B) any budgets, plans, projections or forecasts of its revenues, earnings or
other financial performance or results of operations (it being understood, in
each case, that the underlying cause of any such failure may be taken into
consideration when determining whether a Material Adverse Effect has occurred);

except, in the case of each of clauses (i), (ii), (iii), (iv), (v), and (ix), to
the extent such Effect has had a disproportionate adverse effect on the Company
and its Subsidiaries, taken as a whole, relative to other companies operating in
the industries in which the Company and its Subsidiaries conduct business.

“Material Contract” means each of the following Contracts, to the extent any
obligations or rights of the Company exist under such Contract as of the Closing
Date:

(i)    any “material contract” (as defined in Item 601(b)(10) of Regulation S-K
promulgated by the SEC) with respect to the Company and its Subsidiaries, taken
as whole;

(ii)    any Contract with a top 20 customer, top 10 distributor, or top 20
reseller (determined on the basis of the aggregate revenues recognized by the
Company and its Subsidiaries over the four consecutive fiscal quarters ended
June 30, 2019) (each a “Material Customer”);

(iii)    any Contract with a top 10 master agent or top 10 agent (determined on
the basis of the aggregate revenues recognized by the Company and its
Subsidiaries over the four consecutive fiscal quarters ended June 30, 2019)
(each a “Material Agent”);

(iv)    any Contract with a top 20 vendor or top 20 supplier of goods, services,
supplies, equipment or other assets (determined on the basis of the aggregate
purchases made by the Company and its Subsidiaries over the four consecutive
fiscal quarters ended June 30, 2019) (each, a “Material Supplier”);

(v)    any Contract containing any covenant limiting the right of the Company or
any of its Subsidiaries to engage in any line of business or to compete with any
Person, or levying a fine, charge or other payment for doing so;

(vi)    any Contract containing “most favored nation,” “exclusivity” or similar
restrictions binding on the Company, or rights of first refusal or offer or any
similar requirement or right in favor of any third party;

 

9



--------------------------------------------------------------------------------

(vii)    any Contract pursuant to which the Company or any of its Subsidiaries
receives or grants a license to use any Intellectual Property, in each case,
other than (A) non-exclusive licenses granted in the ordinary course of business
(including to customers of Company Products, but excluding in connection with
the settlement of any Action or threatened Action), (B) licenses of COTS
Software and (C) contracts involving payments of less than $5,000,000 in the
aggregate;

(viii)    other than with respect to a partnership or limited liability company
that is wholly owned by the Company or any of its Subsidiaries, any Contract
that is a joint venture, partnership, limited liability company agreement or
other similar Contract; and

(ix)    any Contract that would give rise to any payment obligation on the part
of the Company or any of its Subsidiaries as a result of the Transaction.

“NYSE” means the New York Stock Exchange and its successors.

“Open Source License” means a license that is considered an “Open Source
License” by the Open Source Initiative (www.opensource.org), including, without
limitation, the GNU General Public License (GPL), GNU Lesser General Public
License (LGPL), GNU Affero General Public License, Mozilla Public License (MPL),
and any other license that requires, as a condition of distribution of the
Software licensed thereunder, that any other Software incorporated into, derived
from, or distributed with the Software licensed thereunder be (i) disclosed or
distributed in source code form, (ii) licensed for purposes of preparing
derivative works, (iii) dedicated to the public, or (iv) redistributed at no or
minimal charge.

“Option” means an unexercised option to purchase shares of Common Stock granted
under a Company Stock Plan or otherwise.

“PBGC Settlement Agreement” means that certain First Amended and Restated
Stipulation of Settlement Pursuant to Sections 105 and 363 of the U.S.
Bankruptcy Code and Rule 9019 of the Federal Rules of Bankruptcy Procedure
between the Company and certain other parties and the PBGC dated October 24,
2017.

“Permitted Liens” means any of the following: (i) liens for Taxes, assessments
and governmental charges or levies either not yet delinquent or that are being
contested in good faith and by appropriate proceedings and for which adequate
reserves have been established in the financial statements in accordance with
GAAP; (ii) mechanics, carriers’, workmen’s, warehouseman’s, repairmen’s,
materialmen’s or other liens or security interests that are not yet due or that
are being contested in good faith and by appropriate proceedings; (iii) recorded
leases, subleases and licenses (other than capital leases and leases underlying
sale and leaseback transactions); (iv) pledges or deposits to secure obligations
pursuant to workers’ compensation Law or similar legislation or to secure public
or statutory obligations; (v) pledges and deposits to secure the performance of
bids, trade contracts, leases, surety and appeal bonds, performance bonds and
other obligations of a similar nature, in each case in the ordinary course of
business consistent with past practice; (vi) defects, imperfections or
irregularities in title, charges, easements, covenants and rights of way
(unrecorded and of record) and other similar liens (or other encumbrances of any
type), and zoning, building and other similar codes or restrictions, in each
case that do not adversely affect in any material respect the current use of the
applicable property; (vii) any non-exclusive license to or covenant not to sue
with respect to any Company Intellectual Property granted in the ordinary course
of business consistent with past practice (including in connection with the sale
of Company Products); (viii) liens pursuant to any Company indebtedness; and
(ix) statutory, common law or contractual liens, or other encumbrances, of
record securing payments not yet due, including liens of landlords pursuant to
the terms of any lease or liens against the interests of the landlord or owner
of any leased real property unless caused by the Company or any of its
Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Person” means an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, a Governmental Entity
(or any department, agency, or political subdivision thereof), or any syndicate
or group that would be deemed to be a Person under Section 13(d)(3) of the
Exchange Act.

“Personal Data” means (a) all information, in any form, that, alone or in
combination with other information, regards or is capable of being associated
with an individual person or device, including such information (i) that
identifies, could be used to identify or is otherwise identifiable with an
individual, including name, physical address, telephone number, email address,
financial account number, government-issued identifier (including Social
Security number and driver’s license number), medical, health or insurance
information, gender, date of birth, educational or employment information,
religious or political views or affiliations, marital or other status,
photograph, face geometry, or biometric information, and any other data used or
intended to be used to identify, contact or precisely locate an individual,
(ii) regarding an individual’s activities online or on a mobile or other
application or device (e.g., searches conducted, web pages or content visited or
viewed), or (iii) that consists of Internet Protocol addresses or other
persistent identifiers, or (b) information that otherwise is defined as
“personal data”, “personal information”, “individually identifiable health
information,” “customer proprietary network information”, or “personally
identifiable information” under any applicable Privacy Requirements.

“Privacy Requirements” means all applicable Laws relating to privacy, data
security, data protection, or the collection, storage, disclosure, disposal or
other processing of Personal Data, including, as applicable: the Federal Trade
Commission Act, 15 U.S.C. § 45; the Health Insurance Portability and
Accountability Act of 1996 and its implementing regulations and Subtitle D of
the Health Information Technology for Economic and Clinical Health Act
provisions of the American Recovery and Reinvestment Act of 2009, 42 U.S.C.
§§17921-17954, and its implementing regulations; Payment Card Industry Data
Security Standard; the CAN-SPAM Act of 2003, 15 U.S.C. §§ 7701 et seq.; the
Telephone Consumer Protection Act, 47 U.S.C. § 227; California Online Privacy
Protection Act, Cal. Bus. & Prof. Code § 22575, et seq.; Cal. Civ. Code §
1798.82, N.Y. Gen. Bus. Law § 899-aa, and Mass. Gen. Law 93H; Massachusetts Gen.
Law Ch. 93H, 201 C.M.R. 17.00, and Nev. Rev. Stat. 603A; the California Shine
the Light Law, Cal Civ. Code § 1798.83; and the European Union’s Directive on
Privacy and Electronic Communications (2002/58/EC), General Data Protection
Regulation (2016/679), and all implementing regulations and requirements.

“Registered Intellectual Property” means any Intellectual Property that is the
subject of an application or registration issued, filed with, or recorded by any
Governmental Entity or domain name registrar.

“Registration Rights Agreement” means a Registration Rights Agreement in the
form attached to the Framework Agreement.

“Related Agreements” means the Certificate of Designations, the Investor Rights
Agreement, the Framework Agreement, the Super Master Agent Agreement, the
Development Agreement, the Registration Rights Agreement, the Stockholders
Agreement, and any other agreements between or among the Company, the Investor
and any of their respective Affiliates entered into to give effect to the
transactions contemplated by this Agreement or any other Related Agreement.

 

11



--------------------------------------------------------------------------------

“Representative” means, with respect to a Person, such Person’s Affiliates and
the directors, managers, members, officers, employees, agents, contractors,
subcontractors, or other representatives of such Person and its Affiliates.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” all schedules, forms, reports statements, certifications,
prospectuses, registration statements and documents with the SEC that have been
required to be filed or furnished, as the case may be, by it pursuant to
applicable Laws, together with all exhibits and schedules thereto and all
information incorporated therein by reference.

“Securities Act” means the Securities Act of 1933.

“Software” means any and all computer programs, including any and all
application software (including mobile digital applications), system software,
firmware, middleware, assemblers, applets, compilers and binary libraries, and
software implementations of algorithms, models and methodologies, whether in
source code or object code form.

“Stockholder Agreement” means a Stockholder Agreement in the form attached to
the Framework Agreement.

“Subsidiary” means, with respect to any Person, any other Person (other than a
natural Person) of which securities or other ownership interests (i) having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions or (ii) representing more than 50% such
securities or ownership interests, in each case, are at the time directly or
indirectly owned by such first Person.

“Super Master Agent Agreement” means a Super Master Agent Agreement in the form
attached to the Framework Agreement.

“Tax” means any U.S. federal, state, local and non-U.S. taxes, including sales
and use taxes, transaction privilege taxes, gross receipts taxes, income taxes,
business and occupation taxes, social security taxes, payroll taxes, employment
taxes, estimated taxes, real property taxes, stamp taxes, franchise taxes,
transfer taxes, value added taxes, withholding taxes, unemployment taxes, and
other charges such as duties, customs, tariffs, imposts, and government-imposed
surcharges (including any fee, assessment, or other charge relating to the
Universal Service Fund or similar vehicle or system of subsidies and fees
managed by the Federal Communications Commission or other Governmental Entity)
imposed by any Governmental Entity, together with any interest, penalties and
additions to tax imposed thereon.

“Tax Return” means any return, declaration, report, statement, or information
return required to be filed with a Governmental Entity with respect to Taxes,
including any schedule or attachment thereto, any forms, elections or
declarations of estimated Tax and including any amendment thereof.

“Transaction Documents” means this Agreement and the Related Agreements.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

 

12



--------------------------------------------------------------------------------

“Warrant Agreement” means the Warrant Agreement, dated December 15, 2017, by and
between the Company and American Stock Transfer & Trust Company, as warrant
agent, pursuant to which the Company Emergence Warrants were issued.

ARTICLE II

Purchase and Sale

SECTION 2.01. Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, the Investor shall purchase and acquire from the
Company an aggregate of 125,000 shares of Series A Preferred Stock (the
“Preferred Shares”), and the Company shall issue, sell and deliver to the
Investor the Preferred Shares for a purchase price per Preferred Share equal to
$1,000. The aggregate purchase price of the Preferred Shares shall be
$125,000,000 (the “Purchase Price”). The purchase of the Preferred Shares
pursuant to this Section 2.01 is referred to as the “Purchase”.

SECTION 2.02. Closing.

(a) The closing of the purchase by the Investor of the Preferred Shares (the
“Closing”) shall take place at the offices of Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022, on the second Business Day following
the satisfaction (or, to the extent permitted by Law, the waiver by the party
entitled to the benefit thereof) of the conditions set forth in Article VI,
other than those conditions that by their nature are to be satisfied as of the
Closing (but subject to the satisfaction or waiver of such conditions at the
Closing), or at such other place (including by remote electronic exchange of
documents), time and date as shall be mutually agreed between the Company and
the Investor (the “Closing Date”). The Closing shall be deemed to occur and be
effective as of 12:01 a.m., New York City time, on the Closing Date.

(b) At the Closing, to effect the purchase and sale of the Preferred Shares,
(i) the Investor shall pay or cause to be paid to the Company, by wire transfer
to a bank account designated in writing by the Company at least two Business
Days prior to the Closing Date, in immediately available funds, the Purchase
Price for the Preferred Shares, (ii) the Company shall deliver to the Investor
evidence of the Preferred Shares in book entry, (iii) the Company shall make the
filing described in Section 6.01(b), and (iv) each of the Company and the
Investor shall execute and deliver to the other the Investor Rights Agreement.

SECTION 2.03. Restrictive Legends. The book entry representing the Preferred
Shares purchased hereunder shall bear the following legends:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

 

13



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER
PURSUANT TO THE PROVISIONS OF AN INVESTOR RIGHTS AGREEMENT DATED ON OR AROUND
THE CLOSING DATE. A COPY OF THE INVESTOR RIGHTS AGREEMENT MAY BE OBTAINED FROM
THE COMPANY. ANY TRANSFER IN VIOLATION OF THE INVESTOR RIGHTS AGREEMENT IS VOID
AND OF NO EFFECT.”

ARTICLE III

Representations and Warranties of the Company

Except as set forth in the Company SEC Reports filed on or after October 3, 2017
and at least two (2) Business Days prior to the date of this Agreement (provided
that in no event shall any disclosures contained under the captions “Risk
Factors” and “Quantitative and Qualitative Disclosures About Market Risk” that
are not factual and/or historical in nature, any disclosure set forth in any
“forward-looking statements” disclaimer or any other disclosures that are
predictive, cautionary or forward-looking in nature that are included in any
part of any Company SEC Report be deemed to be an exception to, or, as
applicable, disclosure for purposes of, any representations and warranties of
the Company contained in this Agreement) (it being agreed and understood that
any matter disclosed in such Company SEC Report shall not be deemed disclosed
for the purposes of Section 3.01, Section 3.02, Section 3.03, Section 3.05(f),
and Section 3.06), or, subject to Section 8.12, in a corresponding identified
schedule attached hereto (such schedules, collectively, the “Disclosure
Schedules”) the Company represents and warrants to the Investor, as of the date
hereof and as of the Closing, that:

SECTION 3.01. Organization; Standing.

(a) The Company is a corporation duly organized, validly existing and in good
standing pursuant to the DGCL. The Company has the requisite corporate power and
authority to conduct its business as it is presently being conducted and to own,
lease or operate its properties, assets and rights, except where the failure to
have such power or authority has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. The
Company is duly qualified to do business and is in good standing in each
jurisdiction where the character of its properties owned or leased or the nature
of its activities make such qualification necessary (with respect to
jurisdictions that recognize the concept of good standing), except where the
failure to be so qualified or in good standing has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) The Company has made available to Investor true, correct and complete copies
of the Company Charter Documents, each as amended to the date hereof. The
Company is not in violation of any provision of the Company Charter Documents.

(c) Each of the Subsidiaries of the Company is duly organized, validly existing
and in good standing (with respect to jurisdictions that recognize the concept
of good standing) under the laws of the jurisdiction of its organization. Each
of the Subsidiaries of the Company has the requisite corporate power and
authority to conduct its business as it is presently being conducted and to own,
lease or operate its properties and assets, except, in each case, as has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Subsidiaries of the Company is
duly qualified to do business and is in good standing in each jurisdiction where
the character of its properties owned or leased or the nature of its activities
make such qualification necessary (with respect to jurisdictions that recognize
the concept of good standing), except where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

SECTION 3.02. Capitalization.

(a) Capital Stock. The authorized capital stock of the Company consists of
(i) 550,000,000 shares of Common Stock; and (ii) 55,000,000 shares of Company
Preferred Stock. 125,000 shares of Series A Convertible Preferred Stock, par
value $0.01 per share, will be authorized as of the Closing Date. As of 5:00
p.m., New York City time, on September 27, 2019 (such time and date, the
“Capitalization Date”), (A) 111,033,405 shares of Common Stock were issued and
outstanding; and (B) no shares of Company Preferred Stock were issued and
outstanding; and (C) no shares of Common Stock were held by the Company as
treasury shares. All issued and outstanding shares of Common Stock are validly
issued, fully paid, nonassessable and free of any preemptive rights and were
issued in compliance with all applicable securities Laws. From the close of
business on the Capitalization Date to the date of this Agreement, the Company
has not issued or granted any Company Securities, other than pursuant to (i) the
exercise of Options or the vesting and settlement of Company RSUs or Company
PSUs, in each case, which were granted prior to the date of this Agreement and
in accordance with their terms as in effect immediately prior to the
Capitalization Date, or (ii) the exercise or conversion of Company Warrant
Transactions, Company Emergence Warrants or Company Convertible Notes, in each
case, in accordance with their terms as in effect immediately prior to the
Capitalization Date. The Preferred Shares and the Conversion Shares will be,
when issued, duly authorized validly issued, fully paid, nonassessable and free
of any preemptive rights and were issued in compliance with all applicable
securities Laws. The Preferred Shares and the Conversion Shares, if and when
issued, will have the terms and conditions and entitle the holders thereof to
the rights set forth in the Company Charter Documents, as amended by the
Certificate of Designations. The shares of Common Stock issuable upon conversion
of the Preferred Shares have been duly reserved for issuance.

(b) Stock Reservation, Awards, Warrants and Convertible Notes. As of the
Capitalization Date, the Company has reserved 7,381,609 shares of Common Stock
for issuance pursuant to the Company Stock Plans. As of the Capitalization Date,
there were outstanding (i) Options to acquire 927,747 shares of Common Stock
with a weighted average exercise price of $19.59 per share; (ii) 3,218,372
shares of Common Stock subject to outstanding Company RSUs; and (iii) (A)
451,411 shares of Common Stock subject to outstanding Company PSUs (assuming
achievement of the applicable performance metrics at the target level) and (B)
540,005 shares of Common Stock subject to outstanding Company PSUs (assuming
achievement of the applicable performance metrics at the maximum level). As of
the Capitalization Date, (I) 5,645,200 shares of Common Stock were issuable
pursuant to Company Emergence Warrants; (II) 12,610,326 shares of Common Stock
were issuable pursuant to Company Warrant Transactions; and (III) 12,610,325
shares of Common Stock were issuable upon conversion of Company Convertible
Notes, which have an aggregate amount of $350,000,000 outstanding thereunder and
a current conversion price of $27.76 per share of Common Stock (the “Conversion
Price”).

(c) Company Securities. Except as set forth in this Section 3.02, and for
changes since the Capitalization Date resulting from (x) the exercise of Options
outstanding on such date or issued after such date or any shares of Common Stock
issuable pursuant to the Company Emergence Warrants, Company Warrant
Transactions or Company Convertible Notes, (y) the vesting and settlement of
Company RSUs and Company PSUs outstanding on such date or issued after such date
and (z) the issuance of Options, Company PSUs and Company RSUs after such date,
in each case, to the extent permitted under Section 5.01, there are (i) no
issued and outstanding shares of capital stock of, or other equity or voting
interest in, the Company; (ii) no outstanding securities of the Company
convertible into or exchangeable or exercisable for shares of capital stock of,
or other equity or voting interest (including

 

15



--------------------------------------------------------------------------------

voting debt) in, the Company; (iii) no outstanding options, warrants or other
rights or binding arrangements to acquire from the Company, or that obligate the
Company to issue, any capital stock of, or other equity or voting interest in,
or any securities convertible into or exchangeable or exercisable for shares of
capital stock of, or other equity or voting interest (including voting debt) in,
the Company; (iv) no obligations of the Company to grant, extend or enter into
any subscription, warrant, right, convertible, exchangeable or exercisable
security, or other similar Contract relating to any capital stock of, or other
equity or voting interest (including any voting debt) in, the Company; and
(v) no outstanding restricted shares, restricted share units, stock appreciation
rights, performance shares, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock of, or other
securities or ownership interests in, the Company (the items in clauses (i),
(ii), (iii), (iv) and (v), collectively, the “Company Securities”).

(d) Other Rights. There are no (i) voting trusts, proxies or similar
arrangements or understandings to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound with
respect to the voting of any shares of capital stock of, or other equity or
voting interest in, the Company or any of its Subsidiaries; (ii) obligations or
binding commitments of any character to which the Company or any of its
Subsidiaries is a party or by which it is bound (A) restricting the transfer of
any shares of capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries or (B) granting any preemptive rights,
anti-dilutive rights or rights of first refusal or other similar rights with
respect to any Company Securities or (iii) other obligations by the Company to
make any payments based on the price or value of any Company Securities. As of
the date of this Agreement, the Company is not a party to any Contract that
obligates it to repurchase, redeem or otherwise acquire any Company Securities.
There are no accrued and unpaid dividends with respect to any outstanding shares
of Common Stock.

SECTION 3.03. Authority; Non-contravention.

(a) The Company has the requisite corporate power and authority to (i) execute
and deliver this Agreement and the Related Agreements; (ii) perform its
covenants and obligations hereunder and thereunder; and (iii) consummate the
Transactions. The execution and delivery of this Agreement and the Related
Agreements by the Company, the performance by the Company of its covenants and
obligations hereunder and thereunder, and the consummation of the Transactions,
have been duly authorized and approved by the Board, and except for the filing
of the Certificate of Designations with the Secretary of State of the State of
Delaware, no other corporate action on the part of the Company is necessary to
authorize the execution and delivery by the Company of this Agreement and the
Related Agreements, the performance by the Company of its covenants and
obligations and the consummation of the Transactions. This Agreement and the
Related Agreements executed contemporaneous herewith have been, and the other
Related Agreements will be on the Closing Date, duly executed and delivered by
the Company and, assuming the due authorization, execution and delivery by
Investor, constitutes (or will on the Closing Date constitute, with respect to
the Related Agreements) a legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except that
(A) such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
affecting or relating to creditors’ rights generally and (B) equitable remedies
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought (such exceptions in clauses (A) and (B),
the “Enforceability Exceptions”).

 

16



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement and the Related Agreements by
the Company, the performance by the Company of its covenants and obligations
hereunder and thereunder, and the consummation of the Transactions do not and
would not reasonably be expected to (i) violate or conflict with any provision
of the Company Charter Documents; (ii) violate, conflict with, result in the
breach of, constitute a default (or an event that, with notice or lapse of time
or both, would become a default) pursuant to, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration pursuant to (A) any material loan or credit agreement, debenture,
note, bond, mortgage, indenture, deed of trust, lease, sublease, license,
contract or other agreement, arrangement or understanding (each, a “Contract”)
to which the Company or any of its Subsidiaries is a party, including the
Material Contracts, or (B) Company Term Loan Credit Agreement, Company ABL
Credit Agreement, Company Convertible Notes, the Warrant Agreement, the Company
Emergence Warrants, the Company Warrant Transactions, or the PBGC Settlement
Agreement; (iii) assuming the Governmental Authorizations referred to in
Section 3.04 are made and obtained, violate or conflict with any Law applicable
to the Company or any of its Subsidiaries or by which any of their properties or
assets are bound; or (iv) result in the creation of any Lien (other than
Permitted Liens) upon any of the properties or assets of the Company or any of
its Subsidiaries, except in the case of each of clauses (ii)(A), (iii) and
(iv) for such violations, conflicts, breaches, defaults, terminations,
accelerations or liens that have not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or prevent
or materially impede or delay the consummation of the Transactions.

SECTION 3.04. Governmental Approvals. Except for (a) the filing of the
Certificate of Designations with the Secretary of State of the State of Delaware
pursuant to the DGCL, (b) the approval of the Conversion Shares for listing on
NYSE, subject to official notice of issuance, (c) the filing with the SEC of
such current reports and other documents, if any, required to be filed with the
SEC under the Exchange Act or Securities Act in connection with the Transactions
and (d) compliance with any applicable requirements of the HSR Act, no consent
or approval of, or filing, license, permit or authorization, declaration or
registration with, any Governmental Entity or any stock market or stock exchange
on which shares of Common Stock are listed for trading are necessary for the
execution and delivery of this Agreement and the Related Agreements by the
Company, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the Transactions, other than
such consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations the failure of which to obtain, make or give,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or prevent or materially impede or delay the
consummation of the Transactions.

SECTION 3.05. Company SEC Documents; Undisclosed Liabilities.

(a) Since October 3, 2017, the Company has timely filed or furnished all SEC
Reports (“Company SEC Reports”). Each Company SEC Report complied, as of its
filing date (or, if amended or superseded by a filing prior to the date of this
Agreement and prior to Closing, on the date of such amended or superseding
filing) or in the case of registration statements, on the date of effectiveness
thereof, in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, the Sarbanes-Oxley Act and/or the listing
standards and rules of the securities exchange on which the Company was listed
at the time of such filing, as the case may be, each as in effect on the date
that such Company SEC Report was filed. As of its filing date (or, if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
amended or superseded filing), or in the case of registration statements, on the
date of effectiveness thereof, each Company SEC Report did not contain, and each
Company SEC Report to be filed on or after the date of this Agreement and prior
to Closing will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
The Company is, and since October 3, 2017 has been, in compliance in all
material respects

 

17



--------------------------------------------------------------------------------

with the applicable provisions and requirements of the Securities Act, the
Exchange Act, the Sarbanes-Oxley Act and the listing standards and rules of the
securities exchange on which the Common Stock traded. Since October 3, 2017,
each principal executive officer and principal financial officer of the Company,
as applicable, has made all certifications required by Rules 13a and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act and
any related rules and regulations promulgated by the SEC and the statements
contained in any such certifications are true and complete. As of the date of
this Agreement, (x) there are no outstanding or unresolved comments received
from the SEC with respect to the Company SEC Reports or any registration
statement filed by the Company and (y) to the Knowledge of the Company, none of
the Company SEC Reports is the subject of ongoing SEC review or investigation.
No Subsidiary of the Company is, or since October 3, 2017 has been, required to
file any forms, reports or documents with the SEC.

(b) The consolidated financial statements (including any related notes and
schedules) of the Company and its Subsidiaries filed with the Company SEC
Reports (i) complied, as of their respective dates of filing with the SEC, in
all material respects with the published rules and regulations of the SEC with
respect thereto during the periods and at the dates indicated (except as may be
indicated in the notes thereto or as otherwise permitted by Form 10-Q with
respect to any financial statements filed on Form 10-Q); (ii) were prepared in
accordance with GAAP (except as may be indicated in the notes thereto or as
otherwise permitted by Form 10-Q with respect to any financial statements filed
on Form 10-Q) applied on a consistent basis during the periods involved; and
(iii) fairly present, in all material respects, the consolidated financial
position and consolidated results of operations and cash flows of the Company
and its consolidated Subsidiaries as of the dates thereof or for the periods
then ended (subject, in the case of the unaudited financial statements, to
normal and recurring year-end adjustments described therein). None of the
Company or its Subsidiaries is a party to, or has any obligation or other
commitment to become a party to, any “off balance sheet arrangement” (as defined
in Item 303(a) of Regulation S-K promulgated by the SEC) that have not been so
described in the Company SEC Reports.

(c) The Company has established and maintains “disclosure controls and
procedures” and “internal control over financial reporting” (in each case as
defined pursuant to Rule 13a-15 and Rule 15d-15 promulgated under the Exchange
Act). The Company’s disclosure controls and procedures are reasonably designed
to ensure that (i) all material information required to be disclosed by the
Company in the reports and other documents that it files or furnishes pursuant
to the Exchange Act is recorded, processed, summarized and reported within the
time periods specified in the rules and forms of the SEC; and (ii) such material
information is accumulated and communicated to the Company’s management,
including its principal executive and principal financial officers, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to make the certifications required under the Exchange
Act and Sections 302 and 906 of the Sarbanes-Oxley Act. Since October 3, 2017,
no events, facts or circumstances have occurred such that management would not
be able to complete its assessment of the effectiveness of the Company’s
internal control over financial reporting in compliance with the requirements of
Section 404 of the Sarbanes-Oxley Act when next due, and conclude, after such
assessment, that such system was effective. Since October 3, 2017, the principal
executive officer and principal financial officer of the Company have made all
certifications required by Rules 13a-14 and 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act, and the statements contained in
any such certifications were true and complete as of their filing dates. Neither
the Company nor its principal executive officer or principal financial officer
has received notice from any Governmental Entity challenging or questioning the
accuracy, completeness, form or manner of filing of such certifications as of
the date of this Agreement.

(d) The Company has established and maintains a system of internal controls over
financial reporting that are designed to ensure reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements in accordance with GAAP, including policies and

 

18



--------------------------------------------------------------------------------

procedures that (i) require the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company and its Subsidiaries; (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and that receipts and expenditures of the
Company and its Subsidiaries are being made only in accordance with appropriate
authorizations of the Company’s management and the Board; and (iii) provide
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the assets of the Company and its Subsidiaries. Since
October 3, 2017, neither the Company nor, the Company’s independent registered
public accounting firm has identified or been made aware of (x) any significant
deficiency or material weakness in the system of internal control over financial
reporting, including the design and operation thereof, used by the Company and
its Subsidiaries that has not been subsequently remediated; (y) any fraud or
illegal act that involves the Company’s management or other employees who have a
role in the preparation of financial statements or the internal control over
financial reporting utilized by the Company and its Subsidiaries; or (z) any
claim or allegation regarding any of the foregoing. The Company’s auditors and
the audit committee of the Board have identified or have been made aware of all
matters described by the immediately preceding clauses (x) through (z).

(e) Neither the Company nor any of its Subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent, fixed or
otherwise) required to be reflected or reserved against on a balance sheet
prepared in accordance with GAAP or notes thereto, other than liabilities or
obligations (a) reflected or otherwise adequately reserved against in the
balance sheet (or the notes thereto) of the Company and its Subsidiaries as of
September 30, 2018 or in the consolidated financial statements of the Company
and its Subsidiaries included in the Company SEC Reports filed prior to the date
of this Agreement or described in the notes thereto; (b) arising pursuant to
this Agreement or the Related Agreements or incurred in connection with the
Transactions; (c) incurred in the ordinary course of business on or after
September 30, 2018 and (d) that has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(f) Since December 31, 2018, there has been no Material Adverse Effect.

SECTION 3.06. No Broker. Except for J.P. Morgan Securities LLC, there is no
financial advisor, investment banker, broker, finder or agent that has been
retained by or is authorized to act on behalf of the Company or any of its
Subsidiaries who is entitled to any financial advisor’s, investment banking,
brokerage, finder’s or other similar fee or commission in connection with the
Transactions.

SECTION 3.07. Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on NYSE, and
the Company has taken no action designed to (or which, to the Knowledge of the
Company, is reasonably likely to) have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from NYSE, nor has the Company received, as of the date hereof, any
notification that the SEC or NYSE is contemplating terminating such registration
or listing.

SECTION 3.08. No Rights Agreement. The Company is not party to a stockholder
rights agreement, “poison pill” or similar antitakeover agreement or plan and no
takeover statutes currently in effect in any jurisdiction in which the Company
operates are applicable.

 

19



--------------------------------------------------------------------------------

SECTION 3.09. Compliance with Laws.

(a) Since January 1, 2016, the Company and each of its Subsidiaries has been in
compliance with all Laws that are applicable to the Company and its Subsidiaries
or to the conduct of the business or operations of the Company and its
Subsidiaries, except as has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and since,
January 1, 2016, neither the Company nor any of its Subsidiaries has received
any written or, to the Knowledge of the Company, oral notice of any conflict or
non-compliance with, or default or violation of, any applicable Laws by which it
or any of its properties, assets, rights, employees, business or operations are
or were bound or affected, except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Company and
its Subsidiaries have all Governmental Authorizations necessary for the
ownership and operation of its business as presently conducted, and each such
Governmental Authorization is in full force and effect or subject to renewal in
the ordinary course of business; (ii) the Company and its Subsidiaries are, and
since January 1, 2016 have been, in compliance with the terms of all
Governmental Authorizations necessary for the ownership and operation of its
businesses; and (iii) since January 1, 2016 (A) neither the Company nor any of
its Subsidiaries has received written notice, or to the Knowledge of the
Company, oral notice from any Governmental Entity alleging any conflict with or
breach of any such Governmental Authorization which remains unresolved and
(B) no suspension or cancellation of any of the Governmental Authorizations is
pending or, to the Knowledge of the Company, threatened.

(b) Since January 1, 2016, the Company, each of its Subsidiaries, each of its
and their respective directors and officers, and to the Company’s Knowledge,
each of its and their respective employees, and agents, and all other Persons
acting on its or their behalf, in each case in their capacity as such, is and
has been in material compliance with Anti-Corruption Laws. Except as has not and
would not reasonably be expected to be, individually in or in the aggregate,
material to the Company and its Subdidiaries, taken as a whole, since January 1,
2016, none of the Company, any of its Subsidiaries, any of its or their
respective officers or directors, or to the Company’s Knowledge, each of its and
their respective agents, employees or other Persons acting on their behalf, in
each case in their capacity as such, has, directly or indirectly, (i) been
charged with or convicted of violating any Anti-Corruption Laws; (ii) received
any written notice, request or citation, or been made aware in writing of any
allegation, investigation (formal or informal), inquiry, action, charge or other
Legal Proceeding with regard to a potential violation of any Anti-Corruption
Law; (iii) established or maintained any unrecorded or improperly recorded fund
of corporate monies or other properties or assets or made any false entries on
any books of account or other record for any purpose in violation of any
Anti-Corruption Laws; (iv) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to government officials
or government employees in violation of any Anti-Corruption Laws; (v) made,
offered or authorized any unlawful payment, or other thing of value, to foreign
or domestic government officials or government employees in violation of any
Anti-Corruption Laws; or (vi) made, offered or authorized any unlawful bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment in
violation of any Anti-Corruption Laws. The Company and each of its Subsidiaries
have developed and implemented an anti-corruption compliance program that
includes internal controls and policies and procedures designed to reasonably
promote compliance with all applicable Anti-Corruption Laws.

(c) Since January 1, 2016, none of the Company, its Subsidiaries, or any of
their respective officers, directors, employees, agents, nor any other Person
acting on their behalf, has violated, in any material respect, an applicable Law
relating to economic or trade sanctions Laws, export, reexport, transfer, and
import control Laws, or antiboycott Laws administered or enforced by a
Governmental Entity, including the U.S. government (such as those administered
or enforced by the Office of Foreign Assets Control of the U.S. Department of
the Treasury, the Internal Revenue Service of the U.S. Department of the
Treasury, the U.S. Department of State, or the Bureau of Industry and Security
of the

 

20



--------------------------------------------------------------------------------

U.S. Department of Commerce), the United Nations Security Council, the European
Union, or Her Majesty’s Treasury (collectively, “Trade Control Laws”). Since
January 1, 2016, neither the Company, nor any of its Subsidiaries has
(i) received from any Governmental Entity any written or, to the Company’s
Knowledge, oral notice, inquiry, or internal or external allegation related to
Trade Control Laws; (ii) made any voluntary or involuntary disclosure to a
Governmental Entity related to Trade Control Laws; or (iii) conducted any
material internal investigation concerning any actual or potential violation or
wrongdoing related to the Trade Control Laws. None of the Company, its
Subsidiaries, or, to the Company’s Knowledge, any of their respective officers,
directors, employees, agents, nor any other Person acting on their behalf, is a
Person (A) that is organized, located or resident in a country or territory with
which dealings are broadly prohibited under comprehensive U.S. sanctions
(currently, the Crimea region of Ukraine, Cuba, Iran, North Korea, and Syria);
(B) with whom dealings are restricted or prohibited by, or are sanctionable
under, any applicable economic or trade sanctions Law; (C) engaged in any
unlawful transaction, directly or, knowingly, indirectly, with any Person who is
the target of any economic or trade sanctions Law; or (D) that is owned or
controlled, directly or indirectly, by any Person identified in (A), (B), or
(C).

SECTION 3.10. Taxes. Except as has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:

(a) each of the Company and its Subsidiaries has duly and timely filed (taking
into account valid extensions) all Tax Returns required to be filed by any of
them and each such Tax Return is true, correct and complete, and the Company and
each of its Subsidiaries has timely and properly paid, or has adequately
reserved (in accordance with GAAP on the appropriate financial statements) for
the payment of, all Taxes that are required to be paid by any of them;

(b) the Company and each of its Subsidiaries has timely and properly paid,
withheld or collected (and paid or remitted to the appropriate Governmental
Entity), or has adequately reserved (in accordance with GAAP on the appropriate
financial statements) for the payment of, all Taxes required to be paid,
withheld or collected by any of them in connection with any amounts paid or
owing to any employee, creditor, independent contractor, customer, shareholder
or other third party, and have otherwise complied with all applicable Laws
relating to the payment, collection, withholding and remittance of Taxes;

(c) neither the Company nor any of its Subsidiaries has executed, filed or
entered into any waiver of any statute of limitations on, or extended the period
for the assessment or collection of, any Tax, in each case that has not since
expired;

(d) no audits, investigations, proceedings, actions or other examinations with
respect to Taxes of the Company or any of its Subsidiaries are presently in
progress or have been asserted or proposed in writing; and

(e) there are no liens for Taxes upon any asset, right or property of the
Company or any of its Subsidiaries, except for Permitted Liens, and none of the
Company or any of its Subsidiaries has engaged in a “listed transaction” as set
forth in Treasury Regulation § 1.6011-4(b)(2) (or any similar provision of
state, local or non-U.S. Law).

SECTION 3.11. Company Plans; Labor Matters.

(a) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) each Company
Plan has been operated and administered in accordance with its terms and in
compliance with applicable Law, including ERISA, the Code and, in

 

21



--------------------------------------------------------------------------------

each case, the regulations thereunder, (ii) all contributions or other amounts
payable by the Company or the Subsidiaries of the Company pursuant to each
Company Plan in respect of current or prior plan years have been timely paid or
accrued in accordance with GAAP or applicable international accounting standards
and (iii) as of the date hereof, there are no pending, or to the Company’s
Knowledge, threatened or anticipated claims, actions, investigations or audits
(other than routine claims for benefits) by, on behalf of or against any of the
Company Plans or any trusts related thereto.

(b) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, none of the Company
nor any of its Subsidiaries maintains, sponsors or participates in, or
contributes to, or otherwise has any liability with respect to, (i) a
“multiemployer plan” (within the meaning of Section 4001(a)(3) of ERISA) (a
“Multiemployer Plan”), (ii) a “multiple employer plan” (within the meaning of
Section 4063 or Section 4064 of ERISA), or (iii) a “multiple employer welfare
plan” (as defined in Section 3(40) of ERISA). Except as has not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, none of the Company nor any of its Subsidiaries has incurred, or
reasonably expects to incur, any liability to a Multiemployer Plan, multiple
employer plan or multiple employer welfare plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, multiple employer plan or
multiple employer welfare plan.

(c) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) there is no
“accumulated funding deficiency” under Section 412 of the Code or Section 302 of
ERISA, (ii) no Company Plan is, or is expected to be, “at-risk” (under
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code), (iii) no
“reportable event” under Section 4043 of ERISA (excluding any such event for
which the thirty (30) day notice requirement has been waived under the
regulations to Section 4043 of ERISA) has occurred, nor has any event described
in Sections 4062, 4063 or 4041 of ERISA occurred, (iv) all premiums to the
Pension Benefit Guaranty Corporation (“PBGC”) have been timely paid in full,
(v) no unsatisfied liability (other than premiums to the PBGC) under Title IV of
ERISA has been, or is expected to be, incurred by the Company or any Subsidiary.

(d) None of the execution and delivery of this Agreement, the consummation of
the Transactions (either alone or in conjunction with any other event) would
reasonably be expected to, (i) result in any material payment (including
severance and unemployment compensation, forgiveness of indebtedness or
otherwise) becoming due to any current or former director or any employee of the
Company or any Subsidiary of the Company under any Company Plan or otherwise,
(ii) increase any material benefits otherwise payable under any Company Plan,
(iii) result in any acceleration of the time of payment, funding or vesting of
any such benefits, (iv) result in any material breach or violation of, or
default under or materially limit the Company’s right to amend, modify,
terminate or transfer the assets of, any Company Plan or (v) result in any
payment (whether in cash or property or the vesting of property) to any
“disqualified individual” (as such term is defined in Treasury
Regulations Section 1.280G-1) that would, individually or in combination with
any other such payment, constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code).

(e) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Company Plan,
if any, which is maintained outside of the United States (i) has been operated
in conformance with the applicable statutes or governmental regulations and
rulings relating to such plans in the jurisdictions in which such Company Plan
is present or operates and, to the extent relevant, the United States, (ii) that
is intended to qualify for special tax treatment meeting all requirements for
such treatment and (iii) that is intended to be funded and/or book-reserved are
fully funded and/or book-reserved, as appropriate, based upon reasonable
actuarial assumptions.

 

22



--------------------------------------------------------------------------------

(f) Other than non-U.S. national or industry-wide agreements, none of the
Company nor any of its Subsidiaries is party to, bound by, or negotiating any
contract, agreement, arrangement, or understanding that related to labor matters
and is with any union, works council, trade union, employee representatives, or
similar labor relations entity (“Labor Entities”) or that is otherwise
collectively bargained. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) no strike, labor dispute, slowdown, concerted refusal to work overtime, or
work stoppage or labor strike against the Company or any of its Subsidiaries is
pending or to the Company’s Knowledge threatened; (ii) to the Company’s
Knowledge, there are no activities, efforts, or proceedings of any Labor Entity
to organize any employees, contractors, or other service providers of the
Company or any of its Subsidiaries; and (iii) in the past three (3) years,
neither the Company nor any of its Subsidiaries has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act or similar Law.

(g) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, in the past three
(3) years: (i) none of the Company or any of its Subsidiaries has taken any
action that would constitute a “plant closing” or “mass layoff” within the
meaning of the Worker Adjustment Retraining Notification Act of 1988, as
amended, or any similar state, local or foreign Law (“WARN”), (ii) issued any
notification of a plant closing or mass layoff required by the WARN, or
(iii) incurred any liability or obligation under WARN that remains unsatisfied.

(h) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and
each of its Subsidiaries are in compliance with all applicable Laws and any
applicable Contract respecting employment, employment practices, terms and
conditions of employment, collective bargaining, worker classification
(including the proper classification of workers as independent contractors or
consultants), employment-related Tax declaration and withholding, withholding
and payment, prohibited discrimination, equal employment, fair employment
practices, meal and rest periods, leave of absence, affirmative action,
disability rights or benefits, employee privacy, immigration status,
occupational safety and health, wages (including overtime wages), compensation,
and hours of work, or otherwise with respect to any employees, contractors, and
other service providers.

SECTION 3.12. Material Contracts; Material Customers, Material Agents, and
Material Suppliers.

(a) List of Material Contracts. Section 3.12(a) of the Disclosure Schedule
contains a true, correct and complete list of all Material Contracts, as in
effect as of the date of this Agreement, to which the Company or any of its
Subsidiaries is a party or is bound and a true, correct and complete copy of
each Material Contract in effect as of the date hereof has been made available
to the Investor.

(b) Validity. As of the date of this Agreement, each Material Contract (other
than any Material Contract that has expired in accordance with its terms) is
valid and binding on the Company or each Subsidiary of the Company that is a
party thereto and is in full force and effect, except where the failure to be
valid and binding and in full force and effect has not had, and would not
reasonably be expected to have, a Material Adverse Effect. The Company and each
of its Subsidiaries, and, to the Knowledge of the Company, any other party
thereto, has performed all obligations required to be performed by it under each
Material Contract and neither the Company nor any of its Subsidiaries has waived
any rights under any such Material Contract, except where the failure to fully
perform or the waiver of rights (as applicable) has not had, and would not
reasonably be expected to have, a Material Adverse Effect. No event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default pursuant to any Material Contract by the Company or any of its
Subsidiaries, or, to the

 

23



--------------------------------------------------------------------------------

Knowledge of the Company, any other party thereto, except for such breaches and
defaults that has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Material Customers, Material Agents and Material Suppliers. The
relationships of the Company and its Subsidiaries with the Material Customers,
Material Agents, and Material Suppliers are good commercial working
relationships and (i) since September 30, 2018 through the date hereof, the
Company has not received any notice in writing or, to the Knowledge of the
Company, oral notice from any Material Customer, Material Agent, or Material
Supplier indicating that such Person intends to terminate, or not renew, any
Material Contract or amend the terms thereof, other than modifications in the
ordinary course of business; (ii) no Material Customer, Material Agent, or
Material Supplier has since September 30, 2018 through the date hereof decreased
materially or, to the Knowledge of the Company, threatened to stop, decrease or
limit materially, or, to the Knowledge of the Company, intends to modify
materially its material relationships with the Company or any of its
Subsidiaries or intends to stop, decrease or limit materially its products or
services to the Company or any of its Subsidiaries or its usage or purchase of
the products or services of the Company or any of its Subsidiaries; (iii) to the
Knowledge of the Company, no Material Customer, Material Agent, or Material
Supplier intends to refuse to pay any material amount due to the Company or any
of its Subsidiaries or seek to exercise any remedy against any the Company or
any of its Subsidiaries; (iv) neither the Company nor any of its Subsidiaries
has within the two years before the date hereof been engaged in any material
dispute with any Material Customer, Material Agent, or Material Supplier; and
(v) to the Knowledge of the Company, the consummation of the transactions
contemplated in this Agreement will not adversely affect the relationship of the
Company or any of its Subsidiaries with any Material Customer, Material Agent,
or Material Supplier in any material respect.

SECTION 3.13. Intellectual Property and Privacy and Data Security.

(a) Section 3.13(a) of the Disclosure Schedule sets forth a true, correct and
complete list as of the date of this Agreement of all Company Registered
Intellectual Property (provided that, with respect to domain names, only
material domain names) and specifies, where applicable, the jurisdictions in
which each such item of Company Registered Intellectual Property has been
applied for, issued or registered.

(b) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each item of
Company Registered Intellectual Property is subsisting and valid and
enforceable; (ii) no Company Registered Intellectual Property is involved in any
interference, reissue, reexamination, opposition, cancellation or similar
proceeding of which the Company has been provided written notice as of the date
of this Agreement and no such Legal Proceeding is or since January 1, 2016 has
been threatened in writing against the Company with respect to any Company
Registered Intellectual Property; (iii) the Company or one of its Subsidiaries
owns exclusively, free and clear of all liens or encumbrances of any nature
whatsoever (including any license or covenant not to sue or enforce) other than
Permitted Liens, all right, title and interest in and to all Company
Intellectual Property; (iv) all documents, instruments, and payments necessary
to establish, perfect and maintain the rights of the Company and its
Subsidiaries in the Company Registered Intellectual Property have been validly
executed, delivered and filed in a timely manner with the appropriate
Governmental Entity and (v) the Company and its Subsidiaries have prosecuted
Company Registered Intellectual Property in good faith and in compliance with
applicable duties of candor and have not engaged in any fraud on the patent
office, and have not failed to disclose any prior art that the Company or its
Subsidiaries knew or should have known was required to be disclosed.

 

24



--------------------------------------------------------------------------------

(c) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, all Persons
(including current and former employees and independent contractors) who create
or contribute to any portion of, or otherwise would have rights in or to,
Company Intellectual Property have executed enforceable written agreements that
validly and irrevocably assign to the Company or one of its Subsidiaries all of
their rights in and to such Company Intellectual Property, or the Company owns
all such Company Intellectual Property pursuant to applicable Law.

(d) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Company or
any of its Subsidiaries, as applicable, exclusively owns, or is licensed or
otherwise possesses valid rights to use (and will, immediately following the
completion of the transactions contemplated by this Agreement, continue to
exclusively own, license, or otherwise possess valid rights to use) all
Intellectual Property used in their respective businesses as currently
conducted, and (ii) no Person has any exclusive license or substantially similar
right, or any right to obtain an exclusive license or substantially similar
right, to any Patents or Patent applications included in the Company Registered
Intellectual Property. Except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
neither the Company nor any of its Subsidiaries has granted to any Person any
exclusive right that remains in effect, in or to any Company Intellectual
Property.

(e) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are no
pending or, to the Knowledge of the Company, threatened Legal Proceedings by any
Person against the Company or any of its Subsidiaries (i) alleging infringement,
misappropriation or violation by the Company or any of its Subsidiaries of any
Intellectual Property of such Person, including by any Company Product, or
(ii) challenging the ownership, validity or enforceability of any Company
Intellectual Property. Since January 1, 2016, neither the Company nor any of its
Subsidiaries has received any written (or, to the Knowledge of the Company,
other form of) notice of any such allegations or challenges that would
reasonably be expected to have, a Material Adverse Effect.

(f) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, since January 1,
2016, (i) the conduct of the business of the Company and its Subsidiaries has
not infringed, misappropriated, diluted or violated any Intellectual Property of
any Person, (ii) Company and its Subsidiaries have not engaged in misuse or any
fraud or inequitable conduct in connection with any Company Intellectual
Property and (iii) to the Knowledge of the Company, no Person is infringing,
misappropriating, diluting or violating any Company Intellectual Property (or
any Intellectual Property exclusively licensed to the Company or any of its
Subsidiaries) as of the date of this Agreement. Neither the Company nor any of
its Subsidiaries has initiated any Legal Proceeding that is currently pending
against any Person, or provided any Person with written notice, in either case
alleging or claiming that such Person is infringing, misappropriating or
violating any Company Intellectual Property (or any Intellectual Property
exclusively licensed to the Company or any of its Subsidiaries), where such
infringement, misappropriation, or violation has had, and would reasonably be
expected to have, a Material Adverse Effect.

(g) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and its
Subsidiaries take commercially reasonable measures to protect the Company
Intellectual Property, including, without limitation, the confidentiality of any
Trade Secrets forming a part thereof. Except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the material Trade Secrets constituting Company Intellectual
Property, including the source code of any material Software forming a part of
the Company Intellectual Property (“Company Software”), have not been

 

25



--------------------------------------------------------------------------------

disclosed by the Company or any of its Subsidiaries to any Person except
pursuant to non-disclosure agreements which, to the Knowledge of the Company as
of the date of this Agreement, have not been breached. No current or contingent
rights (including in connection with any source code escrow) currently in effect
have been granted by the Company or any of its Subsidiaries to any Person with
respect to source code for any Company Software where such source code is
material to the Company and its Subsidairies, taken as a whole.

(h) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, no Company Product
uses or incorporates, or is derived from, any Software that is subject to an
Open Source License (“Open Source Software”) in a manner that requires (i) the
licensing, disclosing, distribution or provision of source code for any Company
Software including in any Company Product to any Person, (ii) any Company
Software of a Company Product to be licensed for the purpose of creating
derivative works, (iii) dedicating any Company Software of a Company Product to
the public or (iv) any Company Software to be redistributed at no or minimal
charge (collectively, a “Copyleft Effect”). The Company does not distribute any
material Company Software under any Open Source License or contribute any such
Company Software to any Open Source Software. The Company has and enforces
policies and procedures reasonably designed to prevent the introduction of any
Copyleft Effect into any material Company Software, and the Company and its
Subsidiaries have been and are in material compliance with the terms of notice,
attribution, offer, delivery and other obligations, terms, and conditions of all
Open Source Licenses governing Company’s and its Subsidiaries’ use and
distribution of any applicable Open Source Software.

(i) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the IT Systems
(i) are in good repair and operating condition and are adequate and sufficient
for the current needs of the business of the Company and its Subsidiaries,
(ii) are subject to commercially reasonable written information security and
disaster recovery, business continuity, and back-up plans and procedures and
(iii) do not contain any Malware that would reasonably be expected to interfere
with the ability of the Company and its Subsidiaries to conduct the business or
to present a material risk of a Data Breach.

(j) The Company or its Subsidiaries (nor any of their employees) is not now, nor
has ever been, a member or promoter of, or a contributor to, any industry
standards body or any similar organization that could reasonably be expected to
require or obligate the Company to grant or offer to any other Person any
license or right to any Company Intellectual Property, except where such
requirement or obligation has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and the
Company and its Subsidiaries are not aware of or have publicly made any
declaration of any Company Intellectual Property constitute “standard essential
patents”, or are otherwise obligated to grant any license to any standard
essential patent whether on RAND, FRAND, or other basis, except where such
declaration or obligation has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(k) Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and its
Subsidiaries comply, and at all times since January 1, 2016, have complied, with
all applicable Privacy Requirements. Since January 1, 2016, the Company and its
Subsidiaries have not received any written or, to the Knowledge of the Company,
other, claim, notice or audit request from any third party or Governmental
Entity relating to any actual or potential violation of any Privacy Requirements
by the Company, its Subsidiaries, or any of their respective service providers,
except for such violations that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

(l) Except as has not had, and would not reasonable be excpected to have,
individually or in the aggregate, a Material Adverse Effect, the Company has at
all times since January 1, 2016, established and complied with a reasonable
written information security program that is, and at all times has been,
compliant with all applicable Privacy Requirements.

(m) Since January 1, 2016, (i) neither the Company nor any of its Subsidiaries,
as of the date hereof, have notified, or except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, been required to notify, any Person or Governmental Entity of
any Data Breach; and (ii) except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
no Data Breach has occurred.

SECTION 3.14. Legal Proceedings; Orders.

(a) No Legal Proceedings. As of the date of this Agreement, except as has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no Legal Proceedings pending or,
to the Knowledge of the Company, threatened against the Company, any of its
Subsidiaries, any present or former officer or director of the Company or any of
its Subsidiaries in such individual’s capacity as such.

(b) No Orders. As of the date of this Agreement, except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, neither the Company nor any of its Subsidiaries is
subject to any order of any kind or nature that would prevent, impair, or delay
the consummation of the Transactions.

SECTION 3.15. Government Contracts. Other than would not be material to the
Company and its Subsidiaries, taken as a whole, (a) since January 1, 2016,
neither the Company nor any of its Subsidiaries has (i) been suspended or
debarred from bidding on Government Contracts by a Governmental Entity;
(ii) been audited or investigated by any Governmental Entity with respect to any
Government Contract other than in the ordinary course of business; or
(iii) conducted or initiated any internal investigation or made a mandatory
disclosure to any Governmental Entity with respect to any alleged or potential
irregularity, misstatement or omission arising under or relating to a Government
Contract; and (b) since January 1, 2016 to the date of this Agreement, neither
the Company nor any of its Subsidiaries has (1) received from any Governmental
Entity any written notice of breach, cure, show cause or default with respect to
any Government Contract or (2) had any Government Contract terminated by any
Governmental Entity for default or failure to perform.

SECTION 3.16. Related Party Transactions. Except for compensation and other
employment arrangements entered into in the ordinary course of business, there
are no Contracts, transactions, arrangements or understandings between the
Company or any of its Subsidiaries, on the one hand, and any Affiliate
(including any director or officer but not including any wholly owned
Subsidiary) thereof, or any stockholder that, to the Knowledge of the Company,
beneficially owns 5% or more of the Company Securities that are voting
securities, on the other hand, that would be required to be disclosed pursuant
to Item 404 of Regulation S-K promulgated by the SEC in the Company’s Form 10-K
or proxy statement pertaining to an annual meeting of stockholders.

SECTION 3.17. Arm’s Length Transaction. The Company is acting solely in the
capacity of an arm’s length contractual counterparty to the Investor with
respect to the Transactions. Additionally, without limiting the representations
and warranties of the Investor in ARTICLE IV, the Company (a) is

 

27



--------------------------------------------------------------------------------

not relying on the Investor for any legal, tax, investment, accounting or
regulatory advice, (b) has consulted with its own advisors concerning such
matters, and (c) shall be responsible for making its own independent
investigation and appraisal of the Transactions.

SECTION 3.18. No Other Company Representations or Warranties. Except for the
representations and warranties expressly made by the Company in this ARTICLE
III, or in any certificate delivered pursuant to this Agreement, neither the
Company nor any other Person makes any representation or warranty of any kind
whatsoever, express or implied, at law or in equity, with respect to the Company
any of its Subsidiaries or their respective business, operations, assets,
liabilities, condition (financial or otherwise) in order to induce Investor to
purchase the Preferred Shares, notwithstanding the delivery or disclosure to the
Investor or any of its Affiliates or Representatives of any documentation,
forecasts or other information with respect to any one or more of the foregoing.
Without limiting the generality of the foregoing, neither the Company nor any
other Person makes or has made any express or implied representation or warranty
to Investor or any of its respective Representatives with respect to (a) any
financial projection, forecast, estimate, or budget relating to the Company, any
of its Subsidiaries or their respective businesses or (b) except for the
representations and warranties made by the Company in this ARTICLE III, any oral
or written information presented to Investor or any of its respective
Representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or the course of the Transactions, in
each case, in order to induce Investor to purchase the Preferred Shares.

SECTION 3.19. No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in ARTICLE IV or any
certificate delivered pursuant to this Agreement, the Company hereby
acknowledges that neither the Investor nor any of its Subsidiaries, nor any
other Person, has made or is making any other express or implied representation
or warranty with respect to the Investor or any of its Subsidiaries or their
respective businesses, operations, assets, liabilities, condition (financial or
otherwise) or prospects, including with respect to any information provided or
made available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives.

ARTICLE IV

Representations and Warranties of the Investor

The Investor represents and warrants to the Company:

SECTION 4.01. Organization and Authority. Investor (a) is duly organized,
validly existing and in good standing pursuant to the Laws of its jurisdiction
of organization; and (b) has the requisite power and authority to conduct its
business as it is presently being conducted and to own, lease or operate its
properties and assets. Investor is not in violation of its organizational
documents.

SECTION 4.02. Authority. Investor has the requisite corporate power and
authority to (a) execute and deliver this Agreement and the Related Agreements;
(b) perform its covenants and obligations hereunder and thereunder; and
(c) consummate the Transactions. The execution and delivery of this Agreement
and the Related Agreements by Investor, the performance by Investor of its
covenants and obligations hereunder, and the consummation of the Transactions,
have been duly authorized and approved by all necessary action on the part of
Investor and no additional actions on the part of Investor are necessary to
authorize the execution and delivery of this Agreement and the Related
Agreements by

 

28



--------------------------------------------------------------------------------

Investor, the performance by Investor of its respective covenants and
obligations hereunder, and the consummation of the Transactions. This Agreement
and the Related Agreements entered into contemporaneously herewith have been,
and the other Related Agreements will be on the Closing Date, duly executed and
delivered by Investor and, assuming the due authorization, execution and
delivery by the Company, constitutes (or will on the Closing Date constitute,
with respect to the Related Agreements) a legal, valid and binding obligation of
Investor, enforceable against Investor in accordance with its terms, subject to
the Enforceability Exceptions.

SECTION 4.03. Non-contravention. The execution and delivery of this Agreement
and the Related Agreements by Investor, the performance by Investor of its
covenants and obligations hereunder and thereunder, and the consummation of the
Transactions do not (a) violate or conflict with any provision of the
organizational documents of Investor; (b) violate, conflict with, result in the
breach of, constitute a default (or an event that, with notice or lapse of time
or both, would become a default) pursuant to, or result in the termination of,
or accelerate the performance required by, or result in a right of termination
or acceleration pursuant to any of the terms, conditions or provisions of any
Contract or other instrument or obligation to which Investor is a party;
(c) assuming the Governmental Authorizations referred to in Section 4.04 are
made and obtained, violate or conflict with any Law applicable to Investor or by
which any of its properties or assets are bound; or (d) result in the creation
of any lien (other than Permitted Liens) upon any of the properties or assets of
Investor, except in the case of each of clauses (b), (c) and (d) for such
violations, conflicts, breaches, defaults, terminations, accelerations or Liens
that would not, individually or in the aggregate, prevent or materially delay
the consummation of the Transaction or have a material adverse effect on the
ability of Investor to perform its covenants and obligations under this
Agreement or to consummate the Transaction.

SECTION 4.04. Government Filings. Except for the filing by the Company of the
Certificate of Designations with the Secretary of State of the State of Delaware
pursuant to the DGCL and compliance with any applicable requirements of the HSR
Act, no consent or approval of, or filing, license, permit or authorization,
declaration or registration with, any Governmental Entity is necessary for the
execution and delivery of this Agreement and the other Transaction Documents by
the Investor, the performance by the Investor of its obligations hereunder and
thereunder and the consummation by the Investor of the Transactions, other than
such other consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, be material to the Investor’s ability to
consummate the Transactions.

SECTION 4.05. Purchase for Investment. The Investor acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws. The Investor (a) acknowledges
that it is acquiring the Preferred Shares (and the Conversion Shares) pursuant
to an exemption from registration under the Securities Act solely for investment
and for the Investor’s own account, not as nominee or agent, and with no present
intention or view to distribute any of the Preferred Shares (or the Conversion
Shares) to any Person in violation of the Securities Act, (b) will not sell or
otherwise dispose of any of the Preferred Shares or the Conversion Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable state securities laws, (c) is
knowledgeable, sophisticated and experienced in financial and business matters,
fully understands the limitations on transfer and the restrictions on sales of
such Preferred Shares and Conversion Shares and is able to bear the economic
risk of its investment and afford the complete loss of such investment and
(d) is an “accredited investor” (as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act).

 

29



--------------------------------------------------------------------------------

SECTION 4.06. No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents, the
Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to the Investor or any of its
Representatives or any information developed by the Investor or any of its
Representatives, in each case, in order to induce Investor to purchase the
Preferred Shares.

SECTION 4.07. Arm’s Length Transaction. The Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions. Additionally, without limiting the representations and
warranties of the Company in ARTICLE III, the Investor (a) is not relying on the
Company for any legal, tax, investment, accounting or regulatory advice, (b) has
consulted with its own advisors concerning such matters, and (c) shall be
responsible for making its own independent investigation and appraisal of the
Transactions.

SECTION 4.08. Private Placement Consideration. The Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof and (c) the
Preferred Shares are “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under applicable securities Laws such Preferred Shares
(and the Conversion Shares) may be resold without registration under the
Securities Act only in certain limited circumstances.

SECTION 4.09. No Broker. Except for Goldman Sachs & Co. LLC, there is no
financial advisor, investment banker, broker, finder, agent or other Person that
has been retained by or is authorized to act on behalf of Investor or any of its
Affiliates who is entitled to any financial advisor’s, investment banking,
brokerage, finder’s or other fee or commission in connection with the
Transactions.

SECTION 4.10. Financial Capability. The Investor currently has available funds
sufficient to, and on the Closing Date will have available funds necessary to,
consummate the Closing on the terms and conditions contemplated by this
Agreement.

SECTION 4.11. No Other Investor Representations or Warranties. Except for the
representations and warranties expressly made by Investor in this ARTICLE IV or
any certificate delivered pursuant to this Agreement, none of Investor or any
other Person makes or has made any representation or warranty of any kind
whatsoever, express or implied, at Law or in equity, with respect to Investor or
its Affiliates or their respective business, operations, assets, liabilities,
condition (financial or otherwise), notwithstanding the delivery or disclosure
to the Company or any of its Affiliates or Representatives of any documentation,
forecasts or other information with respect to any one or more of the foregoing.

 

30



--------------------------------------------------------------------------------

ARTICLE V

Additional Agreements

SECTION 5.01. Conduct of the Business.

(a) Except (i) as expressly required by this Agreement, (ii) as set forth in
Section 5.01 of the Disclosure Schedules, (iii) as required by applicable Law,
or (iv) as approved by Investor in writing (which approval shall not be
unreasonably withheld, conditioned or delayed), during the period from the
execution and delivery of this Agreement until the earlier to occur of the
termination of this Agreement pursuant to ARTICLE VII and the Closing, the
Company shall, and shall cause each of its Subsidiaries to, use its and their
reasonable best efforts to (A) conduct its business in all material respects in
the ordinary course of business consistent with past practices, and (B) preserve
intact in all material respects its material assets and business organizations
and preserve in all material respects its goodwill, reputation and current
significant relationships with its customers, suppliers, distributors,
resellers, sales agents, channel partners, lessors, creditors, contractors and
other Persons; provided that no action taken or not taken by the Company or any
of its Subsidiaries because such action or inaction is restricted by
Section 5.02 and Investor has refused to provide its consent to such action or
inaction after a written request from the Company shall be deemed a breach of
this sentence.

(b) Except (w) as expressly required by this Agreement, (x) as set forth in
Section 5.01 of the Disclosure Schedules, (y) as required by applicable Law, or
(z) as approved by Investor in writing (which approval shall not be unreasonably
withheld, conditioned or delayed), during the period from the execution and
delivery of this Agreement until the earlier to occur of the termination of this
Agreement pursuant to ARTICLE VII and the Closing, the Company shall not, and
shall not permit any of its Subsidiaries to:

(i) declare, set aside or pay any dividend or other distribution (whether in
cash, shares or property or any combination thereof) in respect of any shares of
capital stock or other equity or voting interest, or make any other actual,
constructive or deemed distribution in respect of the shares of capital stock or
other equity or voting interest, except for cash dividends made by any direct or
indirect wholly owned Subsidiary of the Company to the Company or one of its
other wholly owned Subsidiaries or any cash dividends or distributions necessary
for the payment of any taxes; or pledge or encumber any shares of its capital
stock or other equity or voting interest;

(ii) except for transactions solely among the Company and its Subsidiaries or
solely among the Company’s Subsidiaries or the authorization and issuance of the
Preferred Shares in accordance with this Agreement and the Certificate of
Designations and any Conversion Shares, reclassify, split, combine, subdivide or
redeem, repurchase, purchase or otherwise acquire or amend the terms of,
directly or indirectly, any of its capital stock or other equity or voting
interest, other than (A) the acquisitions of shares of Common Stock in
connection with the surrender of shares of Common Stock by holders of Options in
order to pay the exercise price of such Options, (B) the withholding of shares
of Common Stock to satisfy tax obligations incurred in connection with the
exercise of Options and the settlement of Company RSUs or Company PSUs, and
(C) the acquisition by the Company of Options, Company RSUs or Company PSUs in
connection with the forfeiture of such awards, and for (A), (B) and (C) in each
case in accordance with their terms in effect as of the date of this Agreement;

 

31



--------------------------------------------------------------------------------

(iii) issue, sell, deliver or agree or commit to issue, sell or deliver (whether
through the issuance or granting of options, warrants, commitments,
subscriptions, rights to purchase or otherwise) any Company Securities, except
(A) as required by the terms of any employment agreements or any award
agreements with respect to, and upon the exercise or settlement of, Options,
Company RSUs or Company PSUs, in each case, in effect on the date of this
Agreement; (B) in accordance with the terms of the Company Emergence Warrants
and Company Warrant Transactions; and (C) in accordance with the terms of the
Company Convertible Notes;

(iv) amend the Company Charter Documents (other than filing the Certificate of
Designations as provided hereunder);

(v) revalue any of its material assets or materially change the Company’s or its
Subsidiaries’ methods, principles or practices of financial accounting or annual
accounting period, except as required by GAAP, Regulation S-X of the Exchange
Act (or any interpretation thereof), or by any Governmental Entity;

(vi) (only with respect to the Company’s Significant Subsidiaries (as defined in
Rule 1.02(w) of Regulation S-X), propose or adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

(vii) (A) acquire, in a single transaction or a series of related transactions,
any business or Person, by merger or consolidation, purchase of assets,
properties, claims or rights or equity interests, or by any other manner, other
than (1) transactions (x) solely among the Company and one or more of its wholly
owned Subsidiaries or (y) solely among the Company’s wholly owned Subsidiaries
and (2) acquisitions of inventory or equipment in the ordinary course of
business consistent with past practice;

(viii) enter into any transaction that would be prohibited by Section 2.2(b) of
the Framework Agreement, assuming such provision were binding on the Company and
its Subsidiaries as of the date of this Agreement;

(ix) enter into any joint venture, limited liability corporation or similar
arrangement with any third Person;

(x) (A) incur, assume or suffer any Indebtedness (including any long-term or
short-term debt) or issue any debt securities, except (1) for trade payables
incurred in the ordinary course of business consistent with past practice;
(2) for loans or advances to direct or indirect wholly owned Subsidiaries of the
Company; (3) indebtedness under the Company ABL Credit Agreement to meet
ordinary course working capital requirements; (4) Indebtedness not in excess of
$10,000,000 related to obligations under capital leases; (5) letters of credit
issued and maintained in the ordinary course of business consistent with past
practice to the extent undrawn; and (6) Indebtedness that, taken together with
all other Indebtedness incurred, assumed, or suffered after the date of this
Agreement, is not in excess of $25,000,000; (B) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person, except with respect to
obligations of direct or indirect wholly owned Subsidiaries of the Company;
(C) make any loans, advances or capital contributions to, or investments in, any
other Person, except for (x) extensions of credit to customers and advances to
directors, officers and other employees, in each case, in the ordinary course of
business consistent with past practice and (y) any loans, advances,
contributions to, or investments in the Company’s direct or indirect wholly
owned subsidiaries or among wholly owned Subsidiaries of the Company; or
(D) mortgage or pledge any material assets, tangible or intangible, or create or
suffer to exist any lien thereupon (other than Permitted Liens); or

(xi) agree, authorize, resolve or recommend, whether in writing or otherwise, to
do, or take any action reasonably likely to lead to or result in, any of the
foregoing.

 

32



--------------------------------------------------------------------------------

SECTION 5.02. Public Announcements. From the date hereof through the Closing
Date, the Company and Investor shall consult with each other before issuing, and
give each other the opportunity to review and comment upon any press release or
other public statements with respect to this Agreement or the Transactions and
shall not issue any such press release or make any such public statement without
the other party’s prior written consent (which shall not be unreasonably,
withheld, conditioned or delayed), except (a) as such party may reasonably
conclude may be required by applicable Law, court process or by obligations
pursuant to any listing agreement with any national securities exchange or
national securities quotation system (and then only after as much advance notice
and consultation as is feasible) or (b) such public statements principally
directed to employees, suppliers, customers, partners or vendors that reconvey
previous press releases or public statements.

SECTION 5.03. Access to Information; Confidentiality Agreement.

(a) Subject to applicable Law and any confidentiality arrangements in favor of
any third party, from the date hereof until the earlier of the Closing and the
valid termination of this Agreement, solely for purposes of furthering the
Transactions, the Company shall, and shall cause each of its Subsidiaries to,
afford Investor and its Representatives reasonable access upon reasonable
advance request and during normal business hours during the period prior to the
earlier of the Closing and the termination of this Agreement to (i) all their
respective properties, assets, books, records, agreements, permits, documents,
information, officers and employees (in each case, excluding, without limiting
the foregoing, information and materials protected by any attorney-client or
other similar doctrine or privilege or by data privacy Laws) and (ii) such
additional financial and operating data and other information regarding the
Company or its Subsidiaries (or copies thereof) as Investor may from time to
time reasonably request; provided that (x) such access shall not unreasonably
disrupt the operations of the Company or its Subsidiaries and (ii) none of the
Company or any of its Subsidiaries shall be required to disclose any privileged,
highly sensitive or competitive information.

(b) The Company and Investor hereby acknowledge that they have previously
executed a Confidentiality Agreement, dated July 1, 2019 (the “Confidentiality
Agreement”), that shall continue in full force and effect in accordance with its
terms.

SECTION 5.04. Reasonable Best Efforts.

(a) The Company and Investor (and their respective Affiliates, if applicable)
shall, to the extent required, (i) file with the Federal Trade Commission and
the Antitrust Division of the Department of Justice a Notification and Report
Forms relating to this Agreement and the Transactions as required by the HSR Act
within 10 Business Days following the date of this Agreement; and
(ii) as promptly as practicable following the date of the Closing, file such
notification, filings, forms and submissions with any Governmental Entity as are
required by other applicable Antitrust Laws in connection with the Transactions.
The Company and the Investor shall (A) cooperate and coordinate (and shall cause
its respective Affiliates to cooperate and coordinate) with the other in the
making of such filings; and (B) make an appropriate response as promptly as
reasonably practicable to any request for additional information and documentary
material issued pursuant to the HSR Act or other applicable Antitrust Laws.
Without limiting the foregoing, the parties shall request and shall use
reasonable best efforts to obtain early termination of the waiting period under
the HSR Act or other applicable Antitrust Laws.

 

33



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth in this Agreement, each of the
Company and the Investor shall, and shall cause its Affiliates to, use
reasonable best efforts (A) to take, or cause to be taken, all actions and to
do, or cause to be done, and assist and cooperate with the other parties hereto
in doing, all things necessary, proper or advisable to (i) ensure that the
conditions set forth in Article VI are satisfied and (ii) obtain all other
consents, waivers, approvals, orders and authorizations from Governmental
Entities and make all registrations, declarations and filings with Governmental
Entities as necessary or advisable to consumate the Transactions, and (B) to
consummate the Transactions as promptly as practicable. Each party hereto shall
execute and deliver after the Closing such further certificates, agreements and
other documents and take such other actions as the other party or parties may
reasonably request to consummate or implement the Transactions or to evidence
such events or matters. For the avoidance of doubt, the obligations relating to
reasonable best efforts in this Section 5.04(b) shall, among other things,
require Investor to relinquish its right to appoint an Investor Director
Designee (as defined in the Investor Rights Agreement), if necessary to resolve
such objections, if any, that any Governmental Entity may assert with respect to
the Transactions and instead agree to replace such Investor Director Designee
with a board observer with rights and obligations customarily provided to board
observers and as mutually agreed by the parties hereto.

(c) In furtherance and not in limitation of the foregoing, the Company and the
Investor shall (and shall cause their respective Affiliates to), subject to any
restrictions under applicable Laws, (i) promptly notify the other party of, and,
if in writing, furnish the others with copies of (or, in the case of oral
communications, advise the others of the contents of) any material communication
received by such Person from a Governmental Entity in connection with the
Transactions and permit the other party to review and discuss in advance (and to
consider in good faith any comments made by the other party in relation to) any
proposed draft notifications, formal notifications, filing, submission or other
written communication (and any analyses, memoranda, white papers, presentations,
correspondence or other documents submitted therewith) made in connection with
the Transactions to a Governmental Entity; (ii) keep the other party informed
with respect to the status of any such submissions and filings to any
Governmental Entity in connection with the Transactions and any developments,
meetings or discussions with any Governmental Entity in respect thereof,
including with respect to (A) the receipt of any non-action, action, clearance,
consent, approval or waiver, (B) the expiration of any waiting period, (C) the
commencement or proposed or threatened commencement of any investigation,
litigation or administrative or judicial action or proceeding under applicable
Laws, including any proceeding initiated by a private party, and (D) the nature
and status of any objections raised or proposed or threatened to be raised by
any Governmental Entity with respect to the Transactions; and (iii) not
independently participate in any meeting, hearing, proceeding or discussions
(whether in person, by telephone or otherwise) with or before any Governmental
Entity in respect of the Transactions without giving the other parties
reasonable prior notice of such meeting or substantive discussions and, unless
prohibited by such Governmental Entity, the opportunity to attend or
participate. The Company and the Investor shall use reasonable best efforts to
promptly provide the other party and/or any Governmental Entity with any
information, data, and documents reasonably required to assist in fulfilling its
obligations under Section 5.04(b). However, each party may designate any
non-public or competitively sensitive information (including trade secrets)
provided to any Governmental Entity as restricted to “outside counsel only” and
any such information shall not be shared with employees, officers or directors
or their equivalents of the other party without approval of the party providing
the non-public or competitively sensitive information; provided that each party
may redact any valuation and related information before sharing any information
provided to any Governmental Entity with another party on an “outside counsel
only” basis, and that neither party shall in any event be required to share
information that benefits from legal privilege with the other party, even on an
“outside counsel” only basis, where this would cause such information to cease
to benefit from legal privilege.

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, nothing in this Section 5.04 or any other
provision in this Agreement shall require Investor, the Company or any of their
respective Affiliates, to offer, negotiate, commit to, or effect, by consent
decree, hold separate order, or otherwise (and neither party hereto nor any of
its Affiliates, without the prior written consent of other party, shall offer,
negotiate, commit to, or effect, by consent decree, hold separate order, or
otherwise) any of the following in order to obtain expiration or early
termination of the HSR Act (or any other approval, clearance, or consent by a
Governmental Entity under any other applicable Antitrust Law): (i) the sale,
divestiture, transfer, license, disposition, or hold separate (through the
establishment of a trust or otherwise), of any and all of the capital stock or
other equity or voting interest, assets (whether tangible or intangible),
rights, properties, products or businesses of Investor, the Company, or any of
their respective Affiliates; (ii) the termination, modification, or assignment
of existing relationships, joint ventures, Contracts, or obligations of
Investor, the Company, or any of their respective Affiliates; (iii) the
modification of any course of conduct regarding future operations of Investor,
the Company, or any of their respective Affiliates; or (iv) any other
restrictions on the activities of Investor, the Company, or any of their
respective Affiliates, including the freedom of action of Investor, the Company,
or any of their respective Affiliates with respect to, or their ability to
retain, one or more of their respective operations, divisions, businesses,
product lines, customers, assets or rights or interests, or their freedom of
action with respect to the assets, properties, or businesses to be acquired
pursuant to this Agreement. Except as expressly set forth in the final sentence
of Section 5.04(b), nothing in this Section 5.04 or any other provision in this
Agreement shall require Investor to agree to any amendment to or modification
of, or to waive any rights under, any of the Related Agreement.

(e) Notwithstanding the foregoing, nothing in this Section 5.04 or any other
provision in this Agreement shall require Investor or the Company to contest or
otherwise defend against (i) any Legal Proceeding brought, or threatened to be
brought, by any Governmental Entity seeking to enjoin, restrain, prevent,
prohibit or make illegal the consummation of any of the Transactions or to
impose any terms or conditions in connection with the Transactions or (ii) any
judgment that enjoins, restrains, prevents, prohibits or makes illegal the
consummation of any of the Transactions or imposes any terms or conditions in
connection with the Transactions.

SECTION 5.05. Corporate Action. At any time that any Preferred Shares are
outstanding, the Company shall from time to time take all lawful action within
its control to cause the authorized capital stock of the Company to include a
sufficient number of authorized but unissued shares of Common Stock to satisfy
the conversion requirements of all of the Preferred Shares then outstanding.

SECTION 5.06. Adjustment of Conversion Price or Conversion Shares. If any
occurrence since the date of this Agreement until the Closing Date would have
resulted in an adjustment to the Conversion Price or the number of Conversion
Shares (each as defined in the Certificate of Designations) pursuant to the
Certificate of Designations if the Preferred Shares had been issued and
outstanding since the date of this Agreement, the Company shall adjust the
Conversion Price or the number of Conversion Shares, effective as of the
Closing, in the same manner as would have been required by the Certificate of
Designations if the Preferred Shares had been issued and outstanding since the
date of this Agreement.

SECTION 5.07. NYSE Listing of Shares. To the extent the Company has not done so
prior to the date of this Agreement, the Company shall promptly apply to cause
the Conversion Shares to be approved for listing on NYSE, subject to official
notice of issuance.

 

35



--------------------------------------------------------------------------------

SECTION 5.08. Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred.

SECTION 5.09. Investor Rights Agreement; Board Composition; Related Agreements.

(a) At the Closing, the Company and the Investor shall enter into, execute and
deliver to each other the Investor Rights Agreement.

(b) At the Closing, the Company shall take all actions reasonably necessary to
implement the provisions of Section 1(b) of the Investor Rights Agreement and to
cause the Board, effective as of the Closing, to be composed as set forth
therein.

(c) At the Closing, each of the the Framework Agreement, the Holdings Agreement,
and the Development Agreement shall continue to be in full force and effect.

(d) At the Closing, the Company or one or more of its Affiliates, as applicable,
shall enter into, execute and deliver to each other a Stockholders Agreement, a
Registration Rights Agreement, and a Super Master Agent Agreement in the forms
attached as exhibits to the Framework Agreement.

SECTION 5.10. Anti-takeover Laws. The Company shall ensure that the Transactions
shall not have the effect of causing Section 203 of the DGCL any relevant
corporate takeover statute or other similar statute or Laws to be applicable to
the Transactions and, to the extent there is such a statute, to take all actions
required to exempt the Transactions from such statutes or Laws.

SECTION 5.11. Notification of Certain Matters. Notwithstanding anything else
herein to the contrary, the Company and Investor shall give prompt written
notice to the other of any notice or other communication from any Person
alleging that any consent, waiver or approval from, or notification requirement
to, such Person is or may be required in connection with the Transactions.

SECTION 5.12. No Solicitation.

(a) No Solicitation or Negotiation. The Company shall immediately cease and
shall cause each of its Subsidiaries and its and their respective
Representatives to immediately cease, (x) any solicitations, discussions,
communications or negotiations with any Person (other than Investor and its
Representatives) in connection with any Acquisition Transaction Proposal by such
Person, in each case that exists as of the date of this Agreement, and
(y) terminate all access of any Person (other than Investor and its
Representatives) to any electronic data room maintained by the Company with
respect to any Acquisition Transaction Proposal, and, between the date hereof
and the earlier of the Closing and the valid termination of this Agreement, the
Company and its Subsidiaries shall not, and shall not authorize or permit any of
their respective Representatives to, and shall direct such Representatives not
to, directly or indirectly, (i) continue any solicitation, encouragement,
discussions or negotiations with any Persons with respect to an Acquisition
Transaction Proposal; or (ii) directly or indirectly: (A) solicit, initiate,
propose or induce the making, submission or announcement of, or knowingly
encourage, facilitate or assist, any inquiries regarding, or the making of any
proposal or offer that constitutes or could reasonably

 

36



--------------------------------------------------------------------------------

be expected to lead to, an Acquisition Transaction Proposal; (B) furnish to any
Person (other than Investor and its Representatives) any non-public information
relating to the Company or any of its Subsidiaries or afford to any Person
access to the business, properties, assets, books, records or other non-public
information, or to any personnel, of the Company or any of its Subsidiaries, in
any such case, that would reasonably be expected to induce the making,
submission or announcement of, or to knowingly encourage, facilitate or assist,
an Acquisition Transaction Proposal or any inquiries or the making of any
proposal or offer that could reasonably be expected to lead to an Acquisition
Transaction Proposal; (C) participate or engage in discussions or negotiations
with any Person with respect to an Acquisition Transaction Proposal (or
inquiries, proposals or offers or other efforts that could reasonably be
expected to lead to an Acquisition Transaction Proposal), in each case other
than informing such Persons of the existence of the provisions contained in this
Section 5.13; (D) approve, endorse or recommend an Acquisition Transaction
Proposal; (E) approve, endorse or recommend, execute or enter into any letter of
intent, memorandum of understanding, merger agreement, acquisition agreement or
other Contract relating to an Acquisition Transaction or any proposal or offer
that could reasonably be expected to lead to an Acquisition Transaction
Proposal, (any such letter of intent, memorandum of understanding, merger
agreement, acquisition agreement or other Contract relating to an Acquisition
Transaction, an “Alternative Acquisition Transaction Agreement”); (F) amend or
grant any waiver or release under any standstill or similar agreement with
respect to any class of equity securities of the Company; or (G) resolve or
agree to do any of the foregoing or otherwise authorize or permit any of their
Representatives to take any such action.

(b) Exceptions. Notwithstanding anything to the contrary in this Agreement, if
at any time on or after the date of this Agreement and prior to the Closing, the
Company, its Subsidiaries or any of their Representatives receives an
unsolicited Acquisition Transaction Proposal from any Person or Group, the
Company and the Board (or a duly authorized committee thereof) may, (i) contact
such Person or Group to clarify the terms and conditions thereof and inform such
Person or Group of the terms of this Section 5.13 and (ii) directly or
indirectly through one or more of their Representatives, participate or engage
in discussions or negotiations with, furnish any non-public information relating
to the Company or any of its Subsidiaries to, or afford access to the business,
properties, assets, books, records or other non-public information, or to any
personnel, of the Company or any of its Subsidiaries pursuant to (and only
pursuant to) an Acceptable Confidentiality Agreement to any Person or its
Representatives that has made, renewed or delivered to the Company an
Acquisition Transaction Proposal after the date of this Agreement, and otherwise
facilitate such Acquisition Transaction Proposal or assist such Person (and its
Representatives and financing sources) with such Acquisition Transaction
Proposal if requested by such Person, in each case with respect to an
Acquisition Transaction Proposal that was not the result of a breach of
Section 5.13(a). For the avoidance of doubt, nothing herein will prohibit the
Company from entering into an Alternative Acquisition Agreement in connection
with an unsolicited Acquisition Transaction Proposal, so long as such
Acquisition Transaction Proposal was not the result of a breach of
Section 5.13(a).

 

37



--------------------------------------------------------------------------------

ARTICLE VI

Conditions to Closing

SECTION 6.01. Conditions to the Obligations of the Company and the Investor. The
respective obligations of each of the Company and the Investor to effect the
Transactions are subject to the satisfaction or (to the extent permitted by Law)
waiver by each of the Company and the Investor on or prior to the Closing Date
of the following conditions:

(a) No Governmental Entity shall have issued any order, decree or ruling, no
Legal Proceeding has been commenced seeking any order, decree or ruling and no
Law shall be in effect, enjoining, restraining or otherwise prohibiting any of
the Transactions;

(b) the Company shall have duly adopted and caused to be filed with the
Secretary of State of the State of Delaware the Certificate of Designations and
any related filings, forms or applications; and

(c) any waiting period under the HSR Act applicable to the Agreement or the
Transactions shall have expired or been earlier terminated.

SECTION 6.02. Conditions to the Obligations of the Company. The obligations of
the Company to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Company on or prior to the
Closing Date of the following conditions:

(a) all representations and warranties of the Investor set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be so true
and correct on such earlier date);

(b) the Investor shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(c) each of the Framework Agreement, the Holdings Agreement, and the Development
Agreement shall be in full force and effect;

(d) on or prior to the Closing Date, the Investor shall have duly executed and
delivered to the Company the Super Master Agent Agreement, the Stockholder
Agreement, the Registration Rights Agreement, and the Investor Rights Agreement,
each of which shall be in full force and effect; and

(e) the Company shall have received a certificate of the Investor, validly
executed for and on behalf of the Investor and in its name by a duly authorized
executive officer thereof, certifying that the conditions set forth in Sections
6.02(a) through (b) have been satisfied.

SECTION 6.03. Conditions to the Obligations of the Investor. The obligations of
the Investor to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Investor on or prior to the
Closing Date of the following conditions:

(a) other than the representations and warranties listed in Section 6.03(b) and
Section 6.03(c), the representations and warranties of the Company set forth in
Article III hereof shall be true and correct (without giving effect to any
limitation or qualification as to “materiality” or “Material Adverse Effect” set
forth in such representations and warranties) as of the date of this Agreement
and as of the Closing Date as though made on and as of such date (except to the
extent that any such representation or warranty speaks to an earlier date, in
which case such representation or warranty shall so be true and correct as of
such earlier date), except where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, have a Material Adverse Effect;

 

38



--------------------------------------------------------------------------------

(b) the representations and warranties set forth in Section 3.03(a), and
Section 3.06, shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made on and as of such
date (except to the extent that any such representation or warranty speaks to an
earlier date, in which case such representation or warranty shall so be true and
correct as of such earlier date);

(c) the representations and warranties set forth in Section 3.02(a),
Section 3.02(b), and Section 3.02(c) shall be true and correct in all respects
as of the date of this Agreement and as of the Closing Date (in each case
(A) without giving effect to any limitation or qualification as to “materiality”
or “Material Adverse Effect” set forth in such representations and warranties
and (B) except (1) for any de minimis inaccuracies in such representations and
warranties and (2) to the extent that any such representation or warranty speaks
to an earlier date, in which case such representation or warranty shall so be
true and correct as of such earlier date);

(d) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(e) since December 31, 2018, there shall not have occurred any Material Adverse
Effect;

(f) the Company shall not have entered into an Alternative Acquisition
Transaction Agreement;

(g) on or prior to the Closing Date, the Company shall have (i) duly executed
and delivered to the Investor the Investor Rights Agreement, which shall be in
full force and effect, and (ii) taken all actions necessary and appropriate to
cause to be elected to the Board, effective no later than immediately upon the
Closing, the initial Nominee (as defined in the Investor Rights Agreement);

(h) each of the Framework Agreement, the Holdings Agreement, and the Development
Agreement shall be in full force and effect;

(i) on or prior to the Closing Date, the Company (or, if applicable, one of its
Affiliates) shall have duly executed and delivered to the Company the Super
Master Agent Agreement, the Stockholder Agreement, and the Registration Rights
Agreement, each of which shall be in full force;

(j) Investor shall have received evidence that any shares of Common Stock
issuable upon conversion of the Preferred Shares at the Conversion Price (as
defined in the Certificate of Designations) specified in the Certificate of
Designations (after giving effect to any adjustment thereto in accordance with
Section 5.06 hereof) shall have been approved for listing on NYSE, subject to
official notice of issuance; and

(k) Investor shall have received a certificate of the Company, validly executed
for and on behalf of the Company and in its name by a duly authorized executive
officer thereof, certifying that the conditions set forth in Section 6.03(a)
through (e) have been satisfied.

 

39



--------------------------------------------------------------------------------

ARTICLE VII

Termination; Survival

SECTION 7.01. Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by mutual written consent of the Company and the Investor;

(b) by either the Company or the Investor if:

(i) the Closing should not have occurred on or prior to July 3, 2020 (the
“Outside Date”); provided that the right to terminate this Agreement pursuant to
this Section 7.01(b)(i) shall not be available (i)(A) to Investor if the Company
has the right to terminate this Agreement pursuant to Section 7.01(d); (B) to
Company if Investor has the right to terminate this Agreement pursuant to
Section 7.01(c) and (ii) to any Party whose action or failure to act (which
action or failure to act constitutes a breach by such Party of this Agreement)
has been the primary cause of, or primarily resulted in, the failure to satisfy
the conditions to the obligations of the terminating Party to consummate the
Transactions prior to the Outside Date;

(ii) any Governmental Entity of competent jurisdiction (A) issues an order,
decree or ruling or has taken any other action permanently enjoining,
restraining or otherwise prohibiting any of the Transactions and such order,
decree, ruling or other action shall have become final and non-appealable, or
(B) enacted, promulgated, or enforced any Law that prohibits, makes illegal or
enjoins the consummation of the Transactions; or

(c) by the Investor upon written notice to the Company, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or Section 6.03 would not be satisfied and such breach
or condition is not curable or, if curable, is not cured on or prior to the
earlier of (x) the date which is 30 days following written notice thereof given
by the Investor to the Company and (y) the Outside Date; provided that Investor
shall not have the right to terminate this Agreement pursuant to this
Section 7.01(c) if it is then in breach of any representations, warranties,
covenants or other agreements contained in this Agreement that are the principal
cause of, or shall have resulted in a failure of a condition set forth in
Section 6.01 or Section 6.02;

(d) by the Company upon written notice to the Investor, if there has been a
breach of any representation, warranty, covenant or agreement made by the
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or Section 6.02 would not be satisfied and such breach
or condition is not curable or, if curable, is not cured on or prior to the
earlier of (x) the date which is 30 days following written notice thereof is
given by the Company to the Investor and (y) the Outside Date; provided that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 7.01(d) if it is then in breach of any representations, warranties,
covenants or other agreements contained in this Agreement that are the principal
cause of, or shall have resulted in, a failure of a condition set forth in
Section 6.01 or Section 6.03; and

(e) by the Investor in the event the Company enters into an agreement for, or
consummates, an Acquisition Transaction.

SECTION 7.02. Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Investor, except that the
Confidentiality Agreement and the provisions of Section 5.09, this Section 7.02
and ArticleVIII (other than Section 8.04) shall survive any termination of this
Agreement; provided further that the termination of this Agreement shall not
relieve any party hereto from any liability for Fraud or any willful breach
(meaning an action or omission of a Party that at the time taken or made is both
deliberate and reasonably expected by such Party to result in a material breach
of this Agreement) by a party of the terms and provisions of this Agreement.

 

40



--------------------------------------------------------------------------------

SECTION 7.03. Survival. All of the covenants or other agreements of the parties
contained in this Agreement shall survive until fully performed or fulfilled,
unless and to the extent that non-compliance with such covenants or agreements
is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall expire and terminate at 11:59
p.m. New York City time on the date that is fifteen (15) months after the
Closing Date; provided, however, that in the event of a Fraud or intentional or
willful breach with respect to any such representation or warranty, such
representation or warranty shall survive until 11:59 p.m. New York City time on
the date that thirty (30) days after the expiration of the statute of
limitations applicable to such Fraud or intentional or willful breach; provided
further that any such representation and warranty shall survive beyond the
applicable expiration date or other survival periods specified above if a good
faith allegation of breach of such representation and warranty is asserted in
writing to the other party hereto prior to the applicable expiration date or
other survival period for such representation or warranty, in which case such
representation or warranty shall survive only as to such claim has been finally
resolved. For the avoidance of doubt and notwithstanding anything to the
contrary set forth herein, it is the intention of the parties hereto that the
respective expiration dates and survival periods set forth in this Section 7.03
supersede any applicable statutes of limitations that would otherwise apply to
such representations, warranties, and certifications.

SECTION 7.04. Limitation on Damages. Notwithstanding any other provision of this
Agreement, but subject to Section 7.06, no party shall have any liability to the
other for breach of this Agreement in excess of the Purchase Price, and no party
shall be liable for any speculative, special or punitive damages with respect to
a breach of this Agreement.

SECTION 7.05. Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are signatories hereto, including
entities that become signatories hereto after the date hereof or that agree in
writing for the benefit of the Company to be bound by the terms of this
Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party in connection with this Agreement.

SECTION 7.06. Certain Claims. Notwithstanding anything in this Agreement to the
contrary, and for the avoidance of doubt, nothing in this Agreement shall limit
any claim of, or recourse for, Fraud or intentional or willful breach, or any
claim or recourse under or in connection with any Related Agreement.

 

41



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand, or electronic mail (which is confirmed),
or if mailed, three days after mailing (one Business Day in the case of express
mail or overnight courier service) to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

(a) If to the Company:

Avaya Holdings Corp

4655 Great America Parkway

Santa Clara, California 95054

Attn:       Shefali Shah, General Counsel

Email:     sasha@avaya.com

with a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn:   Jonathan L. Davis, P.C.

  Maggie Flores

  Sarkis Jebejian, P.C.

Email: jonathan.davis@kirkland.com

  maggie.flores@kirkland.com

  sarkis.jebejian@kirkland.com

(b) If to the Investor:

RingCentral, Inc.

20 Davis Drive

Belmont, California 94002

Attn:    John Marlow, Chief Administrative Officer, General Counsel and Senior

  Vice President of Corporate Development

Email: johnm@ringcentral.com

with a copy to (which copy alone shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper

Email: jsaper@wsgr.com

and

 

42



--------------------------------------------------------------------------------

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza

Spear Tower, Suite 3300

San Francisco, CA 94105

Attn: Robert Ishii & Mark Baudler

Email: rishii@wsgr.com & mbaudler@wsgr.com

SECTION 8.02. Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment is in writing and signed by both parties or such
waiver is in writing and signed by the party against whom such waiver shall be
enforced. The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, shall not constitute a waiver by such party of its right
to exercise any such other right, power or remedy or to demand such compliance.

SECTION 8.03. Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties.

SECTION 8.04. Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 8.05. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement, and all rights, obligations, claims, causes of action
(whether in contract, tort or statute) or other matter that may result from,
arise out of, be in connection with or relating to this Agreement, or the
negotiation, administration, performance, or enforcement of this Agreement (the
“Relevant Matters“), shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Delaware, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof, including its statutes of limitations.

(b) Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of state courts located in the State of Delaware in
connection with any Relevant Matter (or, only if such courts decline to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each party agrees not to commence any legal proceedings with respect
to a Relevant Matter except in such Delaware state courts (or, only if such
courts decline to accept jurisdiction over a particular matter, any federal
court within the State of Delaware). By execution and delivery of this
Agreement, each party hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom
solely for the purposes of disputes in connection with any Relevant Matter and
not as a general submission to such jurisdiction or with respect to any other
dispute, matter or claim whatsoever. The parties hereto irrevocably consent to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the delivery of copies thereof by overnight

 

43



--------------------------------------------------------------------------------

courier to the address for such party to which notices are deliverable
hereunder. Any such service of process shall be effective upon delivery. Nothing
herein shall affect the right to serve process in any other manner permitted by
Law. The parties hereto hereby waive any right to stay or dismiss any action or
proceeding in connection with any Relevant Matter brought before the foregoing
courts on the basis of (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason or that it or any of its
property is immune from the above-described legal process, (ii) that such action
or proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced in or by such
courts, or (iii) any other defense that would hinder or delay the levy,
execution or collection of any amount to which any party hereto is entitled
pursuant to any final judgment of any court having jurisdiction.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ACTIONS OF
ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT, OR ANY OTHER RELEVANT MATTER.

SECTION 8.06. Specific Performance. The parties acknowledge and agree that
(i) irreparable damage would occur in the event of any breach or threatened
breach by the other Party of this Agreement, (ii) monetary damages, even if
available, would not be an adequate remedy, (iii) the non-breaching party shall
be entitled, without any proof of actual damages (and in addition to any other
remedy that may be available to it), to a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other agreement and an injunction preventing or
restraining such breach or threatened breach, and (iv) no party hereto shall be
required to provide or post any bond or other security or collateral in
connection with any such decree, order or injunction or in connection with any
related action or legal proceeding. Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.

SECTION 8.07. Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “date hereof” shall refer to the date of this
Agreement. The word “or” shall not be exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and shall not simply mean “if”. Documents or other information or materials will
be deemed to have been “made available” by the Company if such documents,
information or materials have been (i) posted to a virtual data room managed by
the Company at https://services.intralinks.com on or prior to the date hereof,
or (ii) filed or furnished to the SEC at least two (2) Business Days prior to
the date hereof. All references to “$” mean the lawful currency of the United
States of America. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Except as specifically
stated herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by

 

44



--------------------------------------------------------------------------------

waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of authorship of
any of the provisions of this Agreement. Notwithstanding anything herein to the
contrary, solely with respect to “Avaya IP Office Powered By” and the Company’s
and its Subsidiaries’ business and operations with respect thereto, when
determinng whether there occurred any breach or inaccuracy of a representation
or warranty that is qualified or limited in scope as to “Material Adverse
Effect”, such representation or warranty shall be deemed to be made without such
qualification or limitation and, instead, with a qualification or limiation that
such representation or warranty be true and correct in all material respects.

SECTION 8.08. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 8.09. No Third-Party Beneficiaries. Except as provided in Section 7.04,
this Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing expressed or referred to in this Agreement will be construed
to give any Person, other than the parties to this Agreement and such permitted
assigns, any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, whether as third party
beneficiary or otherwise.

SECTION 8.10. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties.

SECTION 8.11. Acknowledgment of Securities Laws. The Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.12. Disclosure Schedule References. The parties hereto agree that the
disclosure set forth in any particular section or subsection of the Disclosure
Schedules shall be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) (a) the representations and warranties (or covenants, as
applicable) of the Company that are set forth in the corresponding section or
subsection of this Agreement; and (b) any other representations and warranties
(or covenants, as applicable) of the

 

45



--------------------------------------------------------------------------------

Company that are set forth in this Agreement, but in the case of this clause
(b) only if the relevance of that disclosure as an exception to (or a disclosure
for purposes of) such other representations and warranties (or covenants, as
applicable) is reasonably apparent on the face of such disclosure, without
reference to the underlying documents referenced therein and without independent
knowledge of the matters described therein.

SECTION 8.13. Entire Agreement. This Agreement (including the Exhibits hereto),
together with the other Transaction Documents, constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof and thereof.

[Remainder of page intentionally left blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

AVAYA HOLDINGS CORP. By  

/s/ Shefali Shah

Name:   Shefali Shah Title:  

SVP, Chief Administrative Officer and

General Counsel

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Investment Agreement
as of the day and year first above written.

 

RINGCENTRAL, INC.

By  

/s/ John Marlow

Name:   John Marlow Title:   Chief Administrative Officer

 

48



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATIONS

 

Exhibit A



--------------------------------------------------------------------------------

FINAL FORM

CERTIFICATE OF DESIGNATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

AVAYA HOLDINGS CORP.

(Pursuant to Section 151 of the Delaware General Corporation Law)

Avaya Holdings Corp., a corporation organized and existing under the laws of the
State of Delaware (the “Corporation”), hereby certifies that, pursuant to
authority vested in the Board of Directors of the Corporation by Section 4.2(a)
of the Amended and Restated Certificate of Incorporation of the Corporation (the
“Certificate of Incorporation”), the following resolutions were adopted on
October 1, 2019 by the Board of Directors of the Corporation (the “Board”)
pursuant to Section 151 of the Delaware General Corporation Law:

WHEREAS, the Corporation desires to issue shares of Series A Convertible
Preferred Stock (the “Preferred Stock”) of the Corporation in aggregate
principal amount of up to $500,000,000;

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby approves and authorizes
the Preferred Stock and the issuance thereof; and

FURTHER RESOLVED, that the shares of Preferred Stock shall have the voting
powers, designations, preferences and other special rights, and the
qualifications, limitations and restrictions thereof, set forth below:

1.    Certain Definitions.

As used in this Certificate of Designations (this “Certification of
Designations”) of the Preferred Stock, the following terms shall have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, directly or indirectly controlled by, or under direct or
indirect common control with, such Person or a member of such Person’s immediate
family; or, if such Person is a partnership or a limited liability company, any
general partner or managing member, as applicable, of such Person or a Person
controlling any such general partner or managing member. For purposes of this
definition, “control” (including the correlative terms “controlling”,
“controlled by” and “under common control with”) means the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided that the Corporation and its subsidiaries shall not be
deemed to be Affiliates of any Holder.

“Bloomberg” means Bloomberg Financial Markets and its successors.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the U.S. Securities and Exchange Commission or banking institutions in New York,
New York are authorized or required by law, regulation or executive order to be
closed.

“Bylaws” means the Amended and Restated Bylaws of the Corporation.



--------------------------------------------------------------------------------

“Change of Control” means the consummation of any transaction or series of
related transactions involving (i) any direct or indirect purchase or other
acquisition by any Person, whether from the Corporation or any other Person(s),
of securities representing more than 50% of the total outstanding voting power
of Corporation after giving effect to the consummation of such purchase or other
acquisition and either such Person files any schedule, form or report under the
Exchange Act disclosing such ownership or the Corporation otherwise becomes
aware of such ownership; (ii) any direct or indirect purchase or other
acquisition by, or license or grant of other quasi-ownership or similar interest
to, any Person of, in, or to more than 50% of the consolidated assets of the
Corporation and its subsidiaries taken as a whole (measured by the fair market
value thereof as of the date of such purchase or acquisition); (iii) any merger,
consolidation, business combination, recapitalization, reorganization, or other
transaction involving the Corporation or any of its subsidiaries pursuant to
which any Person would hold securities representing more than 50% of the total
outstanding voting power of the Corporation or of the surviving or resulting
entity of such transaction after giving effect to the consummation of such
transaction.

“Closing Date” means the date of the closing of the purchase and sale of
Preferred Stock pursuant to Section 2.02 of the Investment Agreement.

“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of shares of Common Stock on the Principal Market on such date. If
the Common Stock is not traded on the Principal Market on any date of
determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or, if no
closing sale price is reported, the last reported sale price on the principal
United States securities exchange or automated quotation system on which the
Common Stock is so listed or quoted, or if the Common Stock is not so listed or
quoted on a United States securities exchange or automated quotation system, the
last quoted bid price for the Common Stock in the over-the-counter market as
reported by OTC Market Group, Inc. or any similar organization, or, if that bid
price is not available, the market price of the Common Stock on that date as
determined by an Independent Financial Advisor retained by the Corporation for
such purpose.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation, including the stock into which the Preferred Stock is convertible,
and any securities into which the Common Stock may be reclassified.

“Common Stock Equivalents” means any equity securities of the Corporation or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated
as of December 15, 2017, by and among Avaya Inc., Avaya Holdings, Goldman Sachs
Bank USA, as administrative agent and collateral agent, the subsidiary
guarantors party thereto and each lender from time to time party thereto, and
all pledge, security and other agreements and documents related thereto.

“Conversion Price” means $16.00, subject to adjustment as provided herein.

“Conversion Rate” means, as of any date, the rate determined by dividing the
Stated Value by the Conversion Price, each as in effect on such date.

 

2



--------------------------------------------------------------------------------

“Conversion Shares” means the shares of Common Stock into which the Preferred
Stock is convertible.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

“Current Market Price” means, for each share of Common Stock as of any
applicable record date for any issuance, distribution, dividend or other action,
the arithmetic average of the VWAP per share of Common Stock for each of the ten
(10) consecutive full Trading Days ending on the Trading Day before the record
date with respect to such issuance, distribution, dividend or other action, as
the case may be, appropriately adjusted to take into account the occurrence
during such period of any event described in Section 9.

“Deemed Liquidation” means the occurrence of any of the following events: (i) a
Change of Control; (ii) an Insolvency Event; or (iii) the stockholders of the
Corporation approve or the Corporation otherwise adopts any plan or proposal for
a Liquidation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fair Market Value” means: (i) with respect to any asset constituting cash or
cash equivalents, the amount of such cash or cash equivalents, and (ii) with
respect to any security or other property (other than cash or cash equivalents),
the fair market value of such security or other property, as determined by board
of directors of the Corporation or an authorized committee thereof, in each case
acting in good faith.

“Framework Agreement” means that certain Framework Agreement, dated on or about
October 3, 2019, by and between Corporation the counterparty thereto, as may be
amended, modified, or supplemented from time to time.

“Holder” or “Holders” means the holder or holders of the Preferred Stock.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Corporation and is
reasonably acceptable to the Required Holders.

“Insolvency Event” means the Corporation or any of its subsidiaries comprising
more than 50% of the Corporation’s consolidated assets (a) becomes the subject
of a bankruptcy or insolvency proceeding (including any proceeding under Title
11 of the United States Code or other applicable law concerning bankruptcy,
insolvency, liquidation, dissolution, or creditors rights), (b) has had a
receiver, manager, receiver and manager, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it or has called
a meeting of its creditors or (c) admits in writing to a third party its
inability to pay its debts as they become due.

“Investment Agreement” means that certain Investment Agreement, dated on or
about October 3, 2019, by and among the Corporation and the investor party
thereto, as may be amended, modified, or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
on or about the Closing Date, by and among the Corporation and the investor
party thereto, as may be amended, modified, or supplemented from time to time.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents other than Parity Stock or those securities of the Corporation which
are explicitly senior to the Preferred Stock in dividend rights or liquidation
preferences.

“Liquidation Preference” means an amount per share equal to one times (1x) the
Stated Value plus any accrued and unpaid (but not accrued and unaccumulated)
Preferred Dividends and Participating Dividends.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Parity Stock” means any class or series of capital stock of the Corporation
hereafter authorized that expressly ranks on a parity basis with the Preferred
Stock as to dividend rights, rights of redemption and rights on the distribution
of assets in any Liquidation or Deemed Liquidation, voting powers, designations,
preferences or other special rights. “Parity Stock” shall include any rights,
options or warrants exercisable or exchangeable for or convertible into Parity
Stock.

“Person” means an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, a governmental entity
(or any department, agency, or political subdivision thereof), or any syndicate
or group that would be deemed to be a Person under Section 13(d)(3) of the
Exchange Act.

“Principal Market” means the New York Stock Exchange or if the New York Stock
Exchange is not the principal market for the Common Stock, then the principal
securities exchange or securities market on which the Common Stock are then
traded.

“Required Holders” means, as of any date, the Holders holding at least a
majority of the Preferred Stock outstanding as of such date.

“Special Redemption Trigger” means the failure of the Corporation, on or prior
to December 15, 2023, to refinance, replace, extend or otherwise modify the term
loans under the Company Term Loan Credit Agreement to provide that the earliest
maturity date applicable to all outstanding term loans thereunder shall be no
earlier than December 15, 2026.

“Stated Value” means initially $1,000.00 per share, plus the sum of any
Preferred Dividends paid in the form of an increase in the Stated Value of such
share.

“Stockholder Approval” means all approvals, if any, of the stockholders of the
Corporation required for the removal of the Conversion Cap or to otherwise
comply with Rule 312.03 of the New York Stock Exchange Listed Company Manual or
any successor rule, or any other similar applicable rule of the Principal
Market.

“Taxes” means any federal, state, local or non-U.S. taxes, including sales and
use taxes, transaction privilege taxes, gross receipts taxes, income taxes,
business and occupation taxes, social security taxes, payroll taxes, employment
taxes, estimated taxes, real property taxes, stamp taxes, franchise taxes,
transfer taxes, value added taxes, withholding taxes, unemployment taxes, and
other similar charges in the nature

 

4



--------------------------------------------------------------------------------

of tax such as duties, customs, tariffs, imposts, and government-imposed
surcharges (including any fee, assessment, or other charge relating to the
Universal Service Fund or similar vehicle or system of subsidies and fees
managed by the Federal Communications Commission or other Governmental Entity)
imposed by any Governmental Entity, together with any interest, penalties and
additions to tax imposed thereon.

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Corporation) page “VAP” (or its equivalent successor if
such page is not available) in respect of the period from the open of trading on
the relevant Trading Day until the close of trading on such Trading Day (or if
such volume-weighted average price is unavailable, the market price of one share
of Common Stock on such Trading Day determined, using a volume-weighted average
method, by an Independent Financial Advisor retained by the Corporation for such
purpose).

2.    Number and Designation. The Preferred Stock shall be designated as Series
A Convertible Preferred Stock, which shall be a series of the preferred stock,
par value $0.01 per share, of the Corporation and the number of shares so
designated shall be 125,000 shares.

3.    Dividends.

(a)    From and after the Closing Date, each Holder, in preference and priority
to the holders of all other classes or series of stock of the Corporation, shall
be entitled to receive, with respect to each share, or fraction of a share, of
Preferred Stock then outstanding and held by such Holder, dividends accruing on
a daily basis, commencing from the date of issuance of such share of Preferred
Stock, at the rate of three percent (3%) per annum of the Stated Value per whole
share (or proportion thereof with respect to fractional shares) of such series
of Preferred Stock (the “Preferred Dividends”). The Preferred Dividends shall be
cumulative, whether or not earned or declared, shall compound quarterly and
shall be paid quarterly in arrears on the last day of March, June, September and
December in each year, commencing [●], 2019. For the avoidance of doubt,
dividends shall accrue daily on the Stated Value of each share of Preferred
Stock as such Stated Value is increased by any payment of Preferred Dividends
pursuant to the immediately succeeding sentence and such dividends shall be
considered accumulated upon the date scheduled for payment of such dividends.
The Preferred Dividends shall be paid, at the option of the Corporation, in the
form of cash or paid in kind by an increase in the Stated Value of the Preferred
Stock, or any combination thereof.

(b)    In the event that the Corporation shall at any time pay a dividend on or
make a distribution in respect of the Common Stock in cash or any other class or
series of capital stock of the Corporation, the Corporation shall, at the same
time and on the same terms, pay or distribute to each Holder a dividend (or
distribution) equal to the dividend (or distribution) that would have been
payable or made to such Holder if the shares, or fraction of a share, of
Preferred Stock held by such Holder had been converted into Common Stock on the
date of determination of holders of Common Stock entitled to receive such
dividend or distribution (the “Participating Dividends”).

 

5



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, if at any time the Corporation pays
less than the total amount of dividends then accumulated with respect to the
Preferred Stock, such payment shall be distributed pro rata among the Holders
entitled thereto based upon the Stated Value on all shares of Preferred Stock
held by each such Holder.

4.    Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”) or any Deemed
Liquidation, after the satisfaction in full of the debts of the Corporation, the
Holders shall receive from the net assets of the Corporation, before any
distribution or payment shall be made to the holders of any Junior Securities,
the Liquidation Preference multiplied by the number of shares of Preferred Stock
held by such Holders, and if the assets of the Corporation shall be insufficient
to pay in full such amounts, then the entire assets of the Corporation shall be
distributed to the Holders ratably in accordance with the respective amounts
that would be payable on such shares if all amounts payable thereon were paid in
full satisfaction of the Liquidation Preference multiplied by the number of
shares of Preferred Stock held by such Holders. In addition to the notice
requirements of Section 11 hereof, the Corporation shall mail written notice of
any Liquidation or Deemed Liquidation not less than 45 days prior to the payment
date stated therein, to each Holder.

5.    Right of the Holders to Convert.

(a)    At any time from and after the Closing Date, each Holder shall have the
right, at such Holder’s option, subject to the conversion procedures set forth
in Section 8(a), to convert each share of such Holder’s Preferred Stock at any
time into that number of shares of Common Stock determined by the Conversion
Rate (a “Holder Conversion”). The right of a Holder Conversion may be exercised
as to all or any portion of such Holder’s Preferred Stock from time to time;
provided that, in each case, no right of conversion may be exercised by a Holder
in respect of fewer than 1,000 shares of Preferred Stock (as adjusted for any
subdivision by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) (unless such conversion
relates to all shares of Preferred Stock held by such Holder). Notwithstanding
anything herein to the contrary, prior to the receipt of Stockholder Approval,
the Preferred Stock shall not, under any circumstances, be convertible into more
than the number equal to (i) 22,123,022 shares of Common Stock outstanding
immediately prior to the Closing Date minus (ii) the aggregate number of shares
of Common Stock issued pursuant to Section 5.4(h) of the Framework Agreement
since the date of such agreement, in connection with such conversion (such
limitation, the “Conversion Cap”).

(b)    Any shares of Common Stock issued upon conversion of Preferred Stock
(i) shall be duly authorized, validly issued, fully paid and nonassessable,
(ii) shall rank pari passu with the other shares of Common Stock outstanding
from time to time and (iii) shall be approved for listing on the Principal
Market.

6.    Redemption at Option of the Corporation. The Corporation may, at its
option at any time after the valid termination of the Framework Agreement,
redeem in whole all shares of Preferred Stock at the time outstanding, by
delivery of written notice to each Holder (the “Corporation Redemption Notice”)
at least ten (10) Business Days prior to the proposed date of redemption (the
“Corporation Redemption Date”) set forth in the Corporation Redemption Notice,
at a redemption price to paid in cash for each share of Preferred Stock to be
redeemed equal to the then applicable Liquidation Preference. Notwithstanding
the foregoing, and for the avoidance of doubt, in the event the Corporation
delivers a Corporation Redemption Notice, the Holders may still exercise their
conversion rights pursuant to Section 8 by delivering a Conversion Notice to the
Corporation at least five (5) days prior to the Corporation Redemption Date,
and, if a Conversion Notice is so delivered, then, with respect to the shares of
Preferred

 

6



--------------------------------------------------------------------------------

Stock to be converted pursuant to such Conversion Notice, the Corporation
Redemption Notice shall be null and void ab initio and of no force or effect;
any Conversion Notice delivered less than five (5) days prior to the Corporation
Redemption Date shall be of no force or effect.

7.    Redemption at Option of Holder.

(a)    At any time after (i) the valid termination of the Framework Agreement or
(ii) December 15, 2023 if the Special Redemption Trigger has occurred, any
Holder may, upon notice to the Corporation, require that the Corporation redeem
all or part of the shares of Preferred Stock at the time held by such Holder, by
delivery of written notice to the Corporation (the “Redemption Request”) at
least twenty-one (21) days prior to the proposed date of redemption (the
“Redemption Date”) set forth in the Redemption Request, at a redemption price to
paid in cash for each share of Preferred Stock to be redeemed equal to the then
applicable Liquidation Preference; provided, however, that, in the event the
Framework Agreement is terminated by Avaya Inc. pursuant to
Section 11.2(b)(ii)(A) thereof, the Redemption Date shall in no event occur
prior to the date that is five (5) years after the Closing Date.

(b)    Promptly following receipt of a Redemption Request under Section 7(a) and
no later than fifteen (15) days prior to the Redemption Date contemplated
thereby, the Corporation shall mail a notice of optional redemption by
first-class mail, postage prepaid to each Holder (other than the Holder(s) who
submitted the applicable Redemption Request), which notice shall state the
applicable Redemption Date and the applicable Liquidation Preference. Any Holder
may then, in its sole discretion, exercise its redemption right (without waiver
of any other redemption rights herein) with respect to all or any portion of the
shares of Preferred Stock (the “Redemption Securities”) beneficially owned by
such Holder by delivery to the Corporation of a written notice no less than
three (3) days prior to the applicable Redemption Date stating (x) that such
Holder is exercising the right of redemption described herein and (y) the number
of shares of the Redemption Securities with respect to which such Holder is
exercising its redemption right.

(c)    Upon a redemption of shares of Preferred Stock pursuant to Section 6 or
this Section 7 (a “Redemption”), the Corporation shall pay the applicable
Liquidation Preference for each share of Preferred Stock to be redeemed in cash
on the later of (i) the Corporation Redemption Date or Redemption Date, as
applicable and (ii) upon the receipt of surrender of the certificates, if any,
representing the shares of Preferred Stock to be redeemed (properly endorsed or
assigned for transfer, if the Corporation shall so reasonably require, and
letters of transmittal and instructions therefor on reasonable terms as are
included in the notice sent by the Corporation); provided that if such
certificates are lost, stolen or destroyed, the Corporation may require the
applicable Holder to execute an agreement reasonably satisfactory to the
Corporation to indemnify the Corporation from any loss incurred by it in
connection therewith, prior to paying such Liquidation Preference.

(d)    Shares of Preferred Stock to be redeemed in a Redemption, as the case may
be, will from and after the Corporation Redemption Date or Redemption Date, no
longer be deemed to be outstanding; and all powers, designations, preferences
and other rights of the holder thereof as a holder of such shares of Preferred
Stock (except the right to receive from the Corporation the applicable
Liquidation Preference) shall cease and terminate with respect to such shares;
provided that in the event that a share of Preferred Stock is not redeemed due
to a default in payment by the Corporation or because the Corporation is
otherwise unable to pay the applicable Liquidation Preference in cash in full,
such share of Preferred Stock will not be deemed redeemed on the Corporation
Redemption Date or Redemption Date and remain outstanding and will be entitled
to all of the powers, designations, preferences and other rights as provided
herein.

 

7



--------------------------------------------------------------------------------

(e)    Any Redemption shall be payable out of any cash legally available
therefor. At the time of the Redemption, the Corporation shall take all actions
required or permitted under applicable law, Delaware law or contract to permit
the Redemption and to make cash legally available for such Redemption. To the
extent that the Corporation has insufficient cash to redeem all of the shares of
Preferred Stock upon the Redemption, the Corporation shall then and at all times
thereafter use available cash to redeem a pro rata portion of such shares of
Preferred Stock, to the extent permissible under Delaware law or other
applicable law.

8.    Conversion Procedures and Effect of Conversion.

(a)    Conversion Procedure. A Holder must do each of the following in order to
effect a Holder Conversion: (i) in the case of a Holder Conversion, complete and
execute the conversion notice in the form attached hereto as Exhibit A (the
“Conversion Notice”) (which Conversion Notice may be effective at a future time
or conditioned on the completion of a corporate transactions as specified in
such Conversion Notice (the “Conversion Effective Date”)), and deliver such
notice to the Corporation; (ii) deliver to the Corporation the certificate or
certificates (if any) representing the shares of Preferred Stock to be
converted; (iii) if and as reasonably required, furnish appropriate endorsements
and transfer documents; and (iv) if required, pay any stock transfer,
documentary, stamp or similar taxes not payable by the Corporation pursuant to
Section 14.

The “Conversion Time” means the close of business on the date on which such
Holder complies with the procedures in this Section 8(a) (or the Conversion
Effective Date if such Holder has complied with such procedures as of such
date).

(b)    Effect of Conversion. Effective immediately at the applicable Conversion
Time, (i) Preferred Dividends and Participating Dividends shall no longer accrue
or be declared on any shares of Preferred Stock converted in such Conversion,
(ii) such shares of converted Preferred Stock shall cease to be outstanding, and
(iii) such Conversion Shares determined by the Conversion Rate as of such
Conversion Time shall be issued and outstanding.

(c)    Record Holder of Underlying Securities as of Conversion Time. The Person
or Persons entitled to receive the Common Stock issuable upon a Conversion shall
be treated for all purposes as the record holder(s) of such shares of Common
Stock as of such Conversion Time. As promptly as practicable on or after the
Conversion Time (and in any event no later than two (2) Trading Days
thereafter), the Corporation issue the number of whole Conversion Shares to be
issued upon such Conversion and shall instruct its transfer agent to make
appropriate notation by book-entry reflecting such issuance. In the event that a
Holder shall not by written notice designate the name in which Conversion Shares
should be registered, the Corporation shall be entitled to register such
Conversion Shares in the name of the Holder of the Preferred Stock that was
converted into such Conversion Shares and in the manner shown on the records of
the Corporation.

(d)    No Fractional Shares. No fractional Conversion Shares shall be issued. In
the event a fractional Conversion Share would be issued on a Conversion, the
number of Conversion Shares to be issued shall be rounded down to the nearest
whole share and the Holder of such unconverted Preferred Stock shall receive
cash in lieu of such fractional Conversion Share.

 

8



--------------------------------------------------------------------------------

9.    Adjustment of Conversion Price. The Conversion Price and the number of
Conversion Shares shall be adjusted from time to time as follows:

(a)    If the Corporation at any time on or after the Closing Date subdivides
(by any stock split, stock dividend, recapitalization, reorganization, merger,
amendment of the Certificate of Incorporation, scheme, arrangement or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Conversion Shares
will be proportionately increased. If the Corporation at any time on or after
the Closing Date combines (by any stock split, stock dividend, recapitalization,
reorganization, merger, amendment of the Certificate of Incorporation, scheme,
arrangement or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section 9(a) shall become effective at the close of business on the
date the subdivision or combination becomes effective.

(b)    If and whenever on or after the Closing Date, the Corporation shall, by
dividend, sale, merger, or otherwise, distribute to all or substantially all
holders of its Common Stock (other than cash in lieu of fractional shares),
cash, shares of any class of capital stock, evidences of its indebtedness,
assets, other property or securities, but excluding Participating Dividends (any
of such shares of capital stock, indebtedness, assets or property that are not
so excluded are hereinafter called the “Distributed Property”), then
automatically, in each such case, the Conversion Price shall be adjusted based
on the following formula:

Adjusted Conversion Price = B x ((C - FMV) / C)

where

“B” equals the Conversion Price in effect immediately preceding the dividend or
distribution of such Distributed Property;

“C” equal the Current Market Price as of the record date for such dividend or
distribution; and

“FMV” equals the Fair Market Value of the portion of Distributed Property (or,
with respect to dividends or distributions paid exclusively in cash, the amount
in cash) distributed with respect to each outstanding share of Common Stock on
the record date for such dividend or distribution.

If any such event is declared but does not occur, the Conversion Price shall be
readjusted, effective as of the date on which the Board announces that such
event shall not occur, to the Conversion Price that would then be in effect if
such event had not been declared.

(c)    If any event occurs of the type contemplated by the provisions of this
Section 9 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights or phantom stock rights),
an appropriate adjustment will automatically be deemed to have occurred in the
Conversion Price and the number of Conversion Shares so as to protect the rights
of the Holder, and the Corporation will promptly confirm such adjustment by
notice to the Holders; provided that no such adjustment pursuant to this
Section 9(c) will increase or decrease the Conversion Price or increase or
decrease the number of Conversion Shares as otherwise determined pursuant to
this Section 9 or to the extent the Holders participate in a dividend or
distribution event pursuant to Section 3(b).

(d)    Adjustment for Merger or Reorganization, Etc. If there shall occur any
reorganization, recapitalization, amendment of the Certificate of Incorporation,
consolidation or merger involving the Corporation in which the Common Stock is
converted into or exchanged for securities, cash

 

9



--------------------------------------------------------------------------------

or other property (excluding a merger solely for the purpose of changing the
Corporation’s jurisdiction of incorporation), then automatically, following any
such reorganization, recapitalization, amendment, consolidation or merger, in
each case pursuant to which shares of Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property, each share of Preferred Stock shall be convertible into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock issuable upon conversion of one share of
Preferred Stock immediately prior to such reorganization, recapitalization,
amendment, consolidation or merger would have been entitled to receive pursuant
to such transaction; and, in such case, appropriate adjustment (as determined in
good faith by the Board) shall be made in the application of the provisions in
this Section 9 set forth with respect to the rights and interest thereafter of
the Holders, to the end that the provisions set forth in this Section 9
(including provisions with respect to changes in and other adjustments of the
Conversion Price) shall thereafter be applicable, as nearly as reasonably may
be, in relation to any shares of stock or other property thereafter deliverable
upon the conversion of the Preferred Stock. In the event holders of Common Stock
have the opportunity to elect the form of consideration to be received in any
transaction described by this Section 9, each Holder shall have a reasonable
opportunity (which shall be in no event shorter than the election period
afforded the holders of Common Stock) to elect the form of consideration into
which such Holder’s shares of Preferred Stock shall be convertible as a result
of such transaction. The election contemplated by the preceding sentence:
(i) will be made on a Holder-by-Holder basis, (ii) will be subject to any
limitations to which all of the holders of Common Stock are subject, including,
but not limited to, pro rata reductions applicable to any portion of the
consideration payable in such transaction and (iii) will be conducted in such a
manner as to be completed by the date which is the earlier of: (1) the deadline
for elections to be made by holders of Common Stock, and (2) two Trading Days
prior to the anticipated effective date of such transaction.

10.    Purchase Rights. If at any time the Corporation grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then each Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon conversion of all shares of the
Holder’s Preferred Stock (without regard to any limitations on the conversion
thereof) immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

11.    Notices. Upon any adjustment of the Conversion Price or the number of
Conversion Shares, then, and in each such case the Corporation shall give
written notice thereof by first class mail, postage prepaid, addressed to each
Holder at the address of such Holder as shown on the books of the Corporation,
which notice shall state the Conversion Price resulting from such adjustment,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based. In addition, in case at any time:

(1)    the Corporation shall declare any dividend upon its Common Stock payable
in cash or stock or make any other distribution to the holders of its Common
Stock;

(2)    the Corporation shall offer for subscription pro rata to the holders of
its Common Stock any additional shares of such stock of any class or other
rights;

 

10



--------------------------------------------------------------------------------

(3)    there shall be any capital reorganization or reclassification of the
capital stock of the Corporation, or a consolidation or merger of the
Corporation with, or a sale of all or substantially all its assets to, another
corporation;

(4)    there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Corporation; or

(5)    there shall be any Deemed Liquidation;

then, in any one or more of said cases, the Corporation shall give, by email or
first class mail, postage prepaid, addressed to each Holder at the address of
such Holder as shown on the books of the Corporation, (a) at least ten (10) days
prior written notice of the date on which the books of the Corporation shall
close or a record shall be taken for such dividend, distribution or subscription
rights or for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, Deemed Liquidation, dissolution,
liquidation or winding up, and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, Deemed Liquidation, dissolution,
liquidation or winding up, at least ten (10) days prior written notice of the
date when the same shall take place. Such notice in accordance with the
foregoing clause (a) shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of Common
Stock shall be entitled thereto, and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, Deemed Liquidation, dissolution, liquidation or winding up, as the
case may be.

12.    Stock to be Reserved. The Corporation will at all times reserve and keep
available out of its authorized but unissued Common Stock solely for the purpose
of issuance upon the conversion of the Preferred Stock as herein provided, such
number of Conversion Shares as shall then be issuable upon the conversion of all
outstanding shares or fractions of shares of Preferred Stock. All Conversion
Shares which shall be so issued shall be duly and validly issued and fully paid
and nonassessable and free from all liens, duties and charges arising out of or
by reason of the issue thereof (including, without limitation, in respect of
stock transfer, documentary, stamp or similar taxes), shall be approved for
listing on the Principal Market and, without limiting the generality of the
foregoing, the Corporation covenants that it will from time to time take all
such action as may be required to assure that the par value per share of the
Common Stock is at all times equal to or less than the effective Conversion
Price. The Corporation will take all such action within its control as may be
necessary on its part to assure that all such shares of Common Stock may be so
issued without violation of any applicable law or regulation, or of any
requirements of any national securities exchange upon which the Common Stock of
the Corporation may be listed. The Corporation will not take any action which
results in any adjustment of the Conversion Price if after such action the total
number of shares of Common Stock issued and outstanding and thereafter issuable
upon exercise of all Options and conversion of Convertible Securities, including
upon conversion of the Preferred Stock, would exceed the total number of shares
of such class of Common Stock then authorized by the Corporation’s Certificate
of Incorporation.

13.    Effect of Reacquisition of Shares Upon Redemption, Repurchase, Conversion
or Otherwise. Shares of Preferred Stock that have been issued and reacquired in
any manner, whether by redemption, repurchase or otherwise or upon any
conversion of shares of Preferred Stock to Common Stock, shall thereupon be
retired and shall have the status of authorized and unissued shares of preferred
stock of the Corporation undesignated as to series, and may be redesignated as
any series of preferred stock of the Corporation and reissued.

 

11



--------------------------------------------------------------------------------

14.    Issue Taxes and Fees. The issuance of certificates, if any, for shares of
Common Stock upon conversion of the Preferred Stock shall be made without charge
to the holders thereof for any (a) issuance tax, stamp tax, transfer tax, duty
or charge in respect thereof, provided that the Corporation shall not be
required to pay any tax, duty or charge which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the holder of the Preferred Stock which is being converted or
(b) fees (including fees of the transfer agent or The Depository Trust Company).

15.    Closing of Books. The Corporation will at no time close its transfer
books against the transfer of any Preferred Stock or of any shares of Common
Stock issued or issuable upon the conversion of any shares of Preferred Stock in
any manner which interferes with the timely conversion of such Preferred Stock;
provided, however, nothing herein shall be construed to prevent the Corporation
from setting record dates for the holders of its securities.

16.    Voting. In addition to any class voting rights provided by law and this
Certificate of Designation, the Holders shall have the right to vote together
with the holders of Common Stock as a single class on any matter on which the
holders of Common Stock are entitled to vote (including the election of
directors). With respect to the voting rights of the Holders, each Holder shall
be entitled to cast one vote for each Conversion Share that would be issuable to
such Holder upon the conversion of all the shares of Preferred Stock held by
such Holder on the record date for the determination of stockholders entitled to
vote as determined by the Conversion Rate. Notwithstanding the forgoing, for so
long as the Conversion Cap remains in effect, the Holders, in the aggregate,
shall be limited to cast a number of votes with respect to their shares of
Preferred Stock, Conversion Shares and any shares of Common Stock issued
pursuant to Section 5.4(h) of the Framework Agreement equal to the voting power
of 22,123,022 shares of Common Stock.

17.    Certain Restrictions. In addition to any other vote of the Holders
required by law or by the Certificate of Incorporation, without the prior
consent of the Required Holders, given in person or by proxy, either in writing
or at a special meeting called for that purpose, at which meeting the Holders
shall vote together as a class, the Corporation will not (and any action
purportedly taken without such consent shall be null and void ab initio and of
no force or effect):

(a)    (x) authorize, create, designate, establish or issue (whether by merger,
consolidation, amendment of the Certificate of Incorporation or otherwise) (A)
an increased number of shares of Preferred Stock, or (B) any other class or
series of capital stock ranking senior to or on parity with the Preferred Stock
as to dividend rights or rights on the distribution of assets in any Liquidation
or Deemed Liquidation, (y) reclassify any shares of Common Stock into shares
having any preference or priority as to dividend rights or rights on the
distribution of assets in any Liquidation or Deemed Liquidation superior to or
on parity with any such preference or priority of the Preferred Stock or
(z) issue any shares of Preferred Stock to any person other than the Holders of
a majority of shares of Preferred Stock;

(b)    amend, restate, alter or repeal this Certificate of Designation or any of
the rights, powers or preferences the Preferred Stock (whether by merger,
consolidation, amendment of the Certificate of Incorporation or otherwise);

(c)    amend, restate, alter or repeal the Certificate of Incorporation or the
Bylaws (whether by merger, consolidation or otherwise) in a manner which would
(A) adversely affect a Holder’s ability to, as applicable, (x) transfer its
shares of Preferred Stock or Common Stock to any person or (y) effect a
Conversion or Redemption in accordance with the terms hereof, or (B) otherwise
be materially detrimental to the Preferred Stock or any of the Holders;

 

12



--------------------------------------------------------------------------------

(d)    directly or indirectly, declare or pay any dividend or distribution on,
or directly or indirectly purchase, redeem, repurchase or otherwise acquire or
permit any subsidiary of the Corporation to redeem, repurchase or acquire, any
Junior Securities, other than any Participating Dividends to be paid upon all
outstanding Preferred Stock.

18.    No Impairment. The Corporation will not, through any reorganization,
transfer of assets, consolidation, merger, scheme or arrangement, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Corporation but will at all time in good faith assist
in the carrying out of all the provisions herein and in the taking of all such
action as may be necessary or appropriate in order to protect the conversion
rights and liquidation preferences granted hereunder of the Holders against
impairment. Without limiting the generality of the foregoing, the Corporation
(i) shall not increase the par value of any shares of Common Stock receivable
upon conversion of the Preferred Stock above the Conversion Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Corporation may validly and legally issue fully paid and
non-assessable shares of Common Stock upon conversion of the Preferred Stock,
and (iii) shall, so long as any shares or fraction of a share of Preferred Stock
remain outstanding, take all action necessary to reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
effecting the conversion of the Preferred Stock, 100% of the number of shares of
Common Stock issuable upon conversion of the Preferred Stock then outstanding
(without regard to any limitations on conversion).

19.    No Waiver. Except as otherwise modified or provided for herein, the
Holders shall also be entitled to, and shall not be deemed to have waived, any
other applicable rights granted to such Holders under the Delaware General
Corporation Law.

20.    Amendment; Waiver. Any term of the Preferred Stock may be amended or
waived (including the adjustment provisions included in Section 9 hereof) upon
the written consent of the Corporation and the Required Holders, in accordance
with Delaware law.

21.    Action By Holders. Any action or consent to be taken or given by the
Holders may be given either at a meeting of the Holders called and held for such
purpose or by written consent of the Holders.

22.    Fractional Shares. Preferred Stock may be issued in fractions of a share
that shall entitle each Holder, in proportion to such Holder’s fractional
shares, to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of Holders, including
all conversion and redemption rights.

23.    Withholding. Notwithstanding anything herein or in any other agreement to
the contrary, the Corporation and its Affiliates (or other applicable
withholding agent) shall be entitled to deduct and withhold from any amounts
payable or otherwise deliverable in respect of the Preferred Stock or Common
Stock any Taxes as may be required to be deducted or withheld in respect of the
Preferred Stock or Common Stock under any provision of U.S. federal, state,
local or non-U.S. law in respect of Taxes or other applicable law and the
Holders shall provide the Corporation (or other applicable withholding agent)
with any necessary Tax forms, including Form W-9 or the appropriate series of
Form W-8, as applicable, or any similar information. To the extent any
withholding Taxes are required to be paid in respect of the Preferred Stock or
the Common Stock other than in respect of a cash payment being made on the
Preferred

 

13



--------------------------------------------------------------------------------

Stock or the Common Stock pursuant to this Certificate of Designations from
which the withholding Taxes may be deducted, the applicable Holder in respect of
whom such withholding is required to be made shall contribute to the Corporation
(or at the option of the Corporation reimburse the Corporation for) an amount in
cash equal to the full amount of any such withholding Taxes required to be paid.
To the extent any amounts are deducted or withheld and paid over to the
appropriate taxing authority pursuant to this Section 23 such amounts shall be
treated for all purposes of this Certificate of Designations and otherwise as
having been paid to the Holder in respect of which such deduction or withholding
was made.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations this              day of [●], 2019.

 

AVAYA HOLDINGS CORP.

By:  

 

Name:   Title:  

[Certificate of Designations]



--------------------------------------------------------------------------------

Exhibit A

FORM OF

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES

OF

SERIES A PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock, par value $0.01 per share (“Preferred Stock”), of
Avaya Holdings Corp., a Delaware corporation (the “Corporation”), indicated
below into shares of common stock, par value $0.01 per share (“Common Stock”),
of the Corporation according to the conditions hereof, as of the date written
below. If shares of Common Stock are to be issued in the name of a Person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as may
be required by the Corporation. No fee will be charged to the Holders for any
conversion, except as described in the Corporation’s Certificate of Designations
authorizing the Preferred Stock (the “Certificate of Designations”).

 

Conversion calculations:     

 

Date and/or Event(s) to Effect Conversion:     

 

Number of shares of Series A Preferred Stock owned prior to Conversion:     

 

Number of shares of Series A Preferred Stock to be Converted:     

 

Applicable Conversion Rate (or indication that the Corporation is to provide
such rate):     

 

Number of shares of Series A Preferred Stock subsequent to Conversion:     

 

Address for Delivery:     

 

OR     

 

DWAC Instruction:     

 

Broker No.:     

 

Account No.     

 

Capitalized terms used but not defined herein have the respective meaning
assigned thereto in the Certificate of Designations.



--------------------------------------------------------------------------------

RINGCENTRAL, INC. By:  

            

Name:   Title:  

[Conversion Notice]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

AVAYA HOLDINGS CORP.

FORM OF INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made as of
[                    ], 2019 (the “Effective Date”), between Avaya Holding
Corp., a Delaware corporation (the “Company”), and RingCentral, Inc. (the
“Investor”).

WHEREAS, the Investor and the Company have entered into that certain Investment
Agreement, dated as of October 3, 2019 (the “Investment Agreement”), pursuant to
which Investor has agreed to purchase, subject to the satisfaction and/or waiver
of the conditions set forth therein, up to an aggregate of 125,000 shares of
Series A Convertible Preferred Stock, par value $0.01 per share, of the Company
(the “Preferred Stock”); and

WHEREAS, it is a condition precedent to Investor’s obligation to purchase, and
the Company’s obligation to sell, such Preferred Stock that the Parties enter
into this Agreement to provide for certain rights and obligations of the Parties
following the closing of the transactions contemplated by the Investment
Agreement and the other Transaction Documents.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1.    Board of Directors.

(a)    Subject to the terms and conditions of this Agreement (including, in each
case, the requirements and limitations set forth in this Section 1), from and
after the Effective Date, until the first day on which the Investor Ownership
Threshold is no longer satisfied (such day, the “Fall Away Date”):

(i)    the Investor shall have the right, but not the obligation, to designate
one Person to be nominated for each election of members to the Board (a
“Nominee”) by giving written notice to the Company on or before the time such
information is reasonably requested by the Board or the Nominating & Corporate
Governance Committee (the “Governance Committee”) for inclusion in a proxy
statement for a meeting of stockholders, together with all information about the
Nominee as shall be reasonably requested by the Board or the Governance
Committee in order to make the determination referred to in Section 1(d), each
of which request by the Board or the Governance Committee, as applicable, must
be made no later than the date that is thirty (30) days prior to the filing of
such proxy statement; provided, however, the initial Nominee shall be appointed
as set forth in Section 1(b);

(ii)    the Company shall, to the fullest extent permitted by applicable Law and
subject to the Investor’s compliance with this Section 1, (A) take such actions
as may be necessary and desirable to ensure that: (1) the Nominee is included in
the Board’s slate of nominees to the stockholders of the Company for each
election of members of the Board, and that the Board recommend that the
Company’s stockholders vote for each of the director nominees included in such
slate, including the Nominee; and (2) the Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the stockholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval

 

1



--------------------------------------------------------------------------------

by written consent of the stockholders of the Company or the Board with respect
to the election of members of the Board; and (B) undertake to promote the
Nominee and his or her election to the Board, and solicit votes therefor, to the
same degree as that undertaken to promote and solicit votes for the other
nominees and their respective election to the Board;

(iii)    if a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of an Investor Director or for any other reason, the
Investor shall be entitled to designate such person’s successor, and the Company
will, as promptly as reasonably practicable following such designation, take all
necessary and desirable actions within its control, to the fullest extent
permitted by applicable Law, such that such vacancy shall be filled with such
successor Nominee;

(iv)    if a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Investor
shall be entitled to designate promptly another Person to the Board and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Person was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation;

(v)    as promptly as reasonably practicable following the request of any
Investor Director, the Company shall enter into an indemnification agreement
with such Investor Director, in the form entered into with the other members of
the Board; the Company shall pay the reasonable, documented out-of-pocket
expenses incurred by the Investor Director in connection with his or her
services provided to or on behalf of the Company, including attending meetings
or events attended explicitly on behalf of the Company at the Company’s request;
provided that such payments shall be consistent with the Company’s policy for
paying such expenses of other directors of the Company; and

(vi)    upon the occurrence of any of (A) the Investor Ownership Threshold
ceasing to be satisfied for a period of thirty (30) consecutive days, or (B) the
Investor Director failing at any time to satisfy any of the conditions set forth
in Section 1(d), then the Investor shall cause the Investor Director to
immediately resign from the Board; provided that in the event the Investor
Director is required to resign from the Board pursuant to the foregoing clause
(B), the Investor will be permitted to designate a replacement Nominee (which
replacement Nominee will also be subject to the requirements of Section 1(d)).

(b)    The Company and the Board shall take all necessary or desirable actions
such that, as of the Effective Date, the initial Nominee shall be appointed as a
director of the Board.

(c)    Each Investor Director will hold office until his or her term expires and
such Investor Director’s successor has been duly elected and qualified or until
such Investor Director’s earlier death, disability, disqualification,
resignation, or removal.

(d) Notwithstanding anything to the contrary contained herein, neither the
Company nor the Board shall be under any obligation to nominate or appoint to
the Board, or solicit votes for, any Person pursuant to Section 1(a) in the
event that the Board reasonably determines that (i) the election of such Person
to the Board would cause the Company to not be in compliance with applicable Law
or stock exchange listing standards, (ii) such Person has been the subject of
any event required to be disclosed pursuant to Items 2(d) or 2(e) of Schedule
13D under the Exchange Act or Item 401(f) of Regulation S-K of the 1934
Securities Act (for the avoidance of doubt, excluding bankruptcies) involving an
act of moral

 

2



--------------------------------------------------------------------------------

turpitude by such individual or is subject to any order, decree or judgment of
any Governmental Entity prohibiting service as a director of any public company,
(iii) such Person fails to complete reasonable and customary onboarding
documentation, including providing reasonably required information to the
Company, in each case to the extent such requirements are consistent with those
applicable to the other members of the board of directors of the Company,
(iv) such Person does not qualify as an “independent director” of the Company
under clause (b) of Rule 303A(2) of the NYSE Listed Company Manual, (v) such
Person is an officer or employee of Investor or any of its subsidiaries or their
respective successors or its or their respective subsidiaries, or (vi) such
person is as of such time a director, officer or employee of an Activist. In the
event Nominee is not nominated to the Board as a result of a failure to satisfy
any of the requirements described in clauses (i) through (vi) of the immediately
preceding sentence or for any other reason, until the Fall Away Date, the
Investor will be permitted to designate a replacement Nominee (which replacement
Nominee will also be subject to the requirements of this Section 1(d)).

(e)    For so long as the Investor Director is a member of the Board in
accordance with and subject to the terms of this Agreement, subject to
applicable Law, the listing standards of the Principal Stock Exchange and the
limitations set forth in Section 1(e), the Company will offer the Investor
Director an opportunity to, at Investor’s option, either (i) be a member of all
committees of the Board that currently exist and any special, executive, or
other committees of the Board authorized by the Board after the Effective Date,
or (ii) attend (but not vote) at the meetings of each such committee as an
observer; provided, however, that the Investor Director shall not have an
opportunity to be a member of the Compensation Committee of the Board unless so
requested by the Board. If the Investor Director fails to satisfy the applicable
qualifications under applicable Law or stock exchange listing standards to be a
member of any such committee of the Board, then, subject to the limitations set
forth in Section 1(e), the Board shall offer the Investor Director the
opportunity to attend (but not vote) at the meetings of such committee as an
observer, as well as the right to receive all written materials made available
to the members of such committee.

(f)    Notwithstanding anything to the contrary contained herein, if the Board
reasonably determines in good faith, after consultation with the Investor
Director and in accordance with any other applicable bona fide procedures the
Board may have in place at any such time with respect to director conflicts
generally, that (i) the appointment of the Investor Director on any committee of
the Board, or attendance as an observer, (ii) the discussions of the Board or
any committee on which the Investor Director is a member or observer or
(iii) the materials to be disseminated to the Board or any committee on which
the Investor Director is a member or observer, in each case, (A) would contain
material and highly sensitive or competitive matters or other information that
would give rise to a conflict of interest between the Company and the Investor
Director, or (B) would be a violation of the Board’s bona fide conflict policies
(which policies shall have been made available to the Investor Director)
(“Director Conflict”), then the Board shall be permitted to (1) in the case of
any appointment or observer right on a committee of the Board pursuant to
Section 1(d), decline to appoint or provide observer rights to the Investor
Director with respect to such committee, solely to the extent necessary as a
result of such Director Conflict, and (2) in all cases, require the Investor
Director to, and in such event the Investor shall cause the Investor Director
to, recuse himself or herself from such discussions solely to the extent
necessary as a result of such Director Conflict, and neither the Company nor the
Board shall be required to disseminate such portions of such materials to the
Investor Director solely to the extent necessary as a result of such Director
Conflict. Without limiting the generality of the foregoing, if the Investor
Director is also a director of the Investor or any of its Affiliates, the Board
shall be entitled to require the Investor Director to recuse himself or herself
from those portions of any discussions regarding any potential transaction,
agreement or other arrangement between the Company or any of its Affiliates, on
the one hand, and the Investor or any of its Affiliates, on the other hand.

 

3



--------------------------------------------------------------------------------

Section 2.    Information and Access.

(a)    Subject in each case to Section 1(f), following the Effective Date until
the Fall Away Date, the Company agrees to provide the Investor Director with
copies of all material, substantive materials provided to the Board and any
committee thereof at substantially the same time as provided to the Directors of
the Company or members of such committee.

(b)    Following the Effective Date and only for so long as the Investor
Ownership Threshold is satisfied, the Company shall provide to Investor, if and
only if such information is prepared by the Company and its subsidiaries in the
ordinary course of business for purposes unrelated to the requirements in this
Section 2(b), the following information substantially contemporaneously with the
time such information is actually delivered to the Board (or, if not delivered
to the Board, reasonably promptly following the completion of its preparation):

(i)    an unaudited consolidated balance sheet of the Company and its
subsidiaries as at the end of such fiscal quarter and unaudited consolidated
statements of income and cash flows of the Company and its subsidiaries for such
fiscal quarter, prepared in accordance with GAAP; and

(ii)    an audited consolidated balance sheet of the Company and its
subsidiaries as at the end of such fiscal year and unaudited consolidated
statements of income and cash flows of the Company and its subsidiaries for such
fiscal year, prepared in accordance with GAAP.

(c)    Investor’s rights under this Section 2 shall be subject, in each case, to
Investor executing a customary confidentiality agreement regarding any
confidential information received from or regarding the Company, in
substantially the form attached hereto as Exhibit A.

(d)    For the avoidance of doubt, nothing in this Section 2 will limit any
rights of Investor or any of its Affiliates under applicable Law.

Section 3.    Registration Rights.

(a)    Shelf Registration.

(i)    Filing. The Company shall file on or prior to the Lockup Date a
Registration Statement for a Shelf Registration on Form S-3 (the “Form S-3
Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf, a Registration
Statement for a Shelf Registration on Form S-1 (the “Form S-1 Shelf,” and
together with the Form S-3 Shelf (and any Subsequent Shelf Registration), the
“Shelf”) covering the resale of the Registrable Securities on a delayed or
continuous basis. The Company shall use reasonable best efforts to cause the
Shelf to become effective by the six (6) month anniversary of the Effective
Date. The Shelf shall provide for the resale of Registrable Securities from time
to time, and pursuant to any method or combination of methods legally available
to, and requested by, the Investor. The Company shall maintain the Shelf in
accordance with the terms hereof, and shall prepare and file with the SEC such
amendments, including post-effective amendments, and supplements as may be
necessary to keep such Shelf effective and in compliance with the provisions of
the Securities Act until such time as there are no longer any Registrable
Securities. In the event the Company files a Form S-1 Shelf, the Company shall
use its reasonable best efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

 

4



--------------------------------------------------------------------------------

(ii)    Subsequent Shelf Registration. If any Shelf ceases to be effective under
the Securities Act for any reason at any time while Registrable Securities are
still outstanding, the Company shall use all reasonable efforts to as promptly
as is reasonably practicable cause such Shelf to again become effective under
the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use all reasonable
efforts to as promptly as is reasonably practicable amend such Shelf in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf or file an additional registration statement as a
Shelf Registration (a “Subsequent Shelf Registration”) registering the resale
from time to time by the Investor thereof of all securities that are Registrable
Securities as of the time of such filing. If a Subsequent Shelf Registration is
filed, the Company shall use all reasonable efforts to (i) cause such Subsequent
Shelf Registration to become effective under the Securities Act as promptly as
is reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration shall be an Automatic Shelf Registration Statement
if the Company is a Well-Known Seasoned Issuer) and (ii) keep such Subsequent
Shelf Registration continuously effective and usable until there are no longer
any Registrable Securities. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Investor in accordance with any reasonable method of distribution elected by
the Investor.

(iii)    Requests for Underwritten Shelf Takedowns. At any time and from time to
time after the Shelf has been declared effective by the SEC, the Investor may
request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that the Company shall only be
obligated to effect an Underwritten Shelf Takedown if such offering shall
include either (x) securities with a total offering price (before deduction of
underwriting discounts) reasonably expected to exceed $25 million or (y) all
remaining Registrable Securities. All requests for Underwritten Shelf Takedowns
shall be made by giving written notice to the Company (the “Demand Shelf
Takedown Notice”). Each Demand Shelf Takedown Notice shall specify the
approximate number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. The Investor
shall have the right to select the investment banker(s) and manager(s) to
administer the offering (which shall consist of one or more reputable nationally
recognized investment banks), subject to the Company’s prior approval which
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
forgoing, the Investor shall be entitled to effectuate no more than three
(3) Underwritten Shelf Takedowns pursuant to this Agreement.

(b)    Piggyback Takedowns. Whenever the Company proposes to register any of its
securities, including a registration pursuant to any registration rights
agreement between the Company and holders of its securities (a “Piggyback
Registration”), or proposes to offer any of its securities pursuant to a
registration statement in an underwritten offering under the Securities Act
(together with a Piggyback Registration, a “Piggyback Takedown”), the Company
shall give reasonably prompt written notice to the Investor of its intention to
effect such Piggyback Takedown. In the case of a Piggyback Takedown that is an
underwritten offering under a shelf registration statement, such notice shall be
given not less than five (5) Business Days prior to the expected date of
commencement of marketing efforts for such Piggyback Takedown. In the case of a
Piggyback Takedown that is an underwritten offering under a registration
statement that is not a shelf registration statement, such notice shall be given
not less than five (5) Business Days prior to the expected date of filing of
such registration statement. The Company shall, subject to the provisions of
Section 3(d) below, include in such Piggyback Takedown, as applicable, all

 

5



--------------------------------------------------------------------------------

Registrable Securities requested to be included by the Investor within three
(3) Business Days after sending the Company’s notice. Notwithstanding anything
to the contrary contained herein: (i) the Company may determine not to proceed
with any Piggyback Takedown upon written notice to the Investor; provided,
however, that nothing in this clause (i) shall impair the right of the Investor
to request that such registration be effected pursuant to Section 3(a) or 3(b);
and (ii) the Investor may withdraw its request for inclusion by giving written
notice to the Company of its intention to withdraw that registration; provided,
however, that the withdrawal shall be irrevocable and after making the
withdrawal, the Investor shall no longer have any right to include its
Registrable Securities in that Piggyback Takedown. If any Piggyback Takedown is
an underwritten offering, the Company will have the sole right to select the
investment banker(s) and manager(s), acceptable to the Investor, for the
offering.

(c)    Priority. If the Company determines after consultation with the managing
underwriter in any underwritten Piggyback Takedown that was not initiated by the
Investor pursuant to this Agreement, that less than all of the Registrable
Securities requested to be included in such underwritten offering can be sold in
an orderly manner within a price range acceptable to the Company or the holders
of the Company’s securities demanding such Piggyback Takedown pursuant to
registration rights granted to other holders of the Company’s securities, as
applicable, then the Company shall include in such underwritten Piggyback
Registration the number which can be so sold in the following order of priority:

(A) first, the securities the Company and/or the holders of the Company’s
securities, other than the Investor, demanding such Piggyback Takedown pursuant
to registration rights granted to such holders propose to sell;

(B) second, the Registrable Securities requested to be included in such
Piggyback Registration by the Investor (provided, that in no event shall the
aggregate amount of securities of the Investor and the holders of the Company’s
securities demanding such Piggyback Takedown pursuant to registration rights
granted to such holders included in the registration be reduced below thirty
percent (30%) of the total amount of securities included in such registration);
and

(C) third, other securities requested to be included in such underwritten
Piggyback Takedown.

(d)    Company Undertakings. Whenever Registrable Securities are registered or
sold pursuant to this Agreement, the Company shall use all reasonable efforts to
effect the registration and the sale of such Registrable Securities as soon as
reasonably practicable in accordance with the intended method of disposition
thereof and pursuant thereto the Company shall as expeditiously as possible:

(i)    at least five (5) Business Days before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, at the Company’s expense,
furnish to the Investor copies of all such documents, other than exhibits or
documents that are incorporated by reference, proposed to be filed and such
other documents reasonably requested by the Investor, which documents shall be
subject to the review and comment of the counsel to the Investor (with respect
to information regarding the Investor or the intended plan of distribution);

(ii)    notify the Investor of the effectiveness of each Registration Statement
and prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period ending on
the date on which all Registrable Securities have been sold under such
Registration Statement or have otherwise ceased to be

 

6



--------------------------------------------------------------------------------

Registrable Securities, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

(iii)    furnish to the Investor, and the managing underwriters, without charge,
such number of copies of the applicable Registration Statement, each amendment
and supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus, final Prospectus, and any other
Prospectus (including any Prospectus filed under Rule 424, Rule 430A or Rule
430B promulgated under the Securities Act and any “issuer free writing
prospectus” as such term is defined under Rule 433 promulgated under the
Securities Act)), all exhibits and other documents filed therewith and such
other documents as such seller or such managing underwriters may reasonably
request including in order to facilitate the disposition of the Registrable
Securities owned by such seller, and upon request, a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offer;

(iv)    use all reasonable efforts (x) to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Investor reasonably requests, (y) to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect, and
(z) to do any and all other acts and things which may be reasonably necessary or
advisable to enable the Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by it (provided that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

(v)    notify the Investor and its counsel and the managing underwriters: (x) at
any time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act, (A) upon discovery that, or
upon the happening of any event as a result of which, such Registration
Statement, or the Prospectus or Free Writing Prospectus relating to such
Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of the Investor, the Company shall promptly prepare a supplement or amendment to
such Prospectus or Free Writing Prospectus, furnish a reasonable number of
copies of such supplement or amendment to the Investor, its counsel and the
managing underwriters and file such supplement or amendment with the SEC so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such Prospectus or Free Writing Prospectus as so amended or supplemented shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) as soon as the
Company becomes aware of any comments or inquiries by the SEC or any requests by
the SEC or any Federal or state Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Free Writing
Prospectus covering Registrable Securities or for additional information
relating thereto, (C) as soon as the Company becomes aware of the issuance or
threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities or (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the

 

7



--------------------------------------------------------------------------------

initiation or threatening of any proceeding for such purpose; (y) when each
Registration Statement or any amendment thereto has been filed with the SEC and
when each Registration Statement or the related Prospectus or Free Writing
Prospectus or any Prospectus supplement or any post-effective amendment thereto
has become effective; and (z) if at any time the Company has reason to believe
that the representations and warranties of the Company contained in any
agreement contemplated by Section 3(d)(viii) below relating to any applicable
offering cease to be true and correct.

(vi)    use its reasonable best efforts to cause all such Registrable Securities
(x) to be listed on the Principal Stock Exchange;

(vii)    provide and cause to be maintained a transfer agent and registrar for
all such Registrable Securities from and after the effective date of the
applicable Registration Statement;

(viii)    enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
and take all such other actions as the Investor or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split, a combination of
shares, or other recapitalization) and provide reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and
analyst or investor presentations and such other selling or other informational
meetings organized by the underwriters, if any, to the extent reasonably
requested by the lead or managing underwriters, with all out-of-pocket costs and
expenses incurred by the Company or such officers in connection with such
attendance and participation to be paid by the Company; provided, that, the
foregoing requirement for the appropriate officers of the Company to attend and
participate in “road shows” shall only be applicable in the event the event the
applicable offering includes securities with a total offering price (before
deduction of underwriting discounts) reasonably expected to exceed $50 million.

(ix)    for a reasonable period prior to the filing of any Registration
Statement or the commencement of marketing efforts for a Shelf Takedown, as
applicable, pursuant to this Agreement, make available for inspection and
copying by the Investor and its counsel, any underwriter participating in any
disposition pursuant to such Registration Statement or Shelf Takedown, as
applicable, and any other attorney, accountant or other agent retained by the
Investor or underwriter, all financial and other records and pertinent corporate
documents of the Company, and cause the Company’s officers, directors, employees
and independent accountants to supply all information and participate in any due
diligence sessions reasonably requested by the Investor, underwriter, attorney,
accountant or agent in connection with such Registration Statement or Shelf
Takedown, as applicable, provided that recipients of such financial and other
records and pertinent corporate documents agree in writing to keep the
confidentiality thereof pursuant to a written agreement reasonably acceptable to
the Company and the applicable underwriter (which shall contain customary
exceptions thereto);

(x)    permit the Investor and its counsel, any underwriter participating in any
disposition pursuant to a Registration Statement, and any other attorney,
accountant or other agent retained by the Investor or underwriter, to
participate (including, but not limited to, reviewing, commenting on and
attending all meetings) in the preparation of such Registration Statement and
any Prospectus supplements relating to a Shelf Takedown, if applicable;

 

8



--------------------------------------------------------------------------------

(xi)    in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any security included in such Registration Statement for sale
in any jurisdiction, the Company shall use all reasonable efforts promptly to
(x) prevent the issuance of any such stop order, and in the event of such
issuance, to obtain the withdrawal of such order and (y) obtain the withdrawal
of any order suspending or preventing the use of any related Prospectus or Free
Writing Prospectus or suspending qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction at the
earliest practicable date;

(xii)    obtain and furnish to the Investor a signed counterpart of (w) a
customary cold comfort and bring down letter from the Company’s independent
public accountants, (x) a customary legal opinion of counsel to the Company
addressed to the relevant underwriters and/or the Investor, in each case in
customary form and covering such matters of the type customarily covered by such
letters as the managing underwriters and/or the Investor reasonably request,
(y) a negative assurances letter of counsel to the Company in customary form and
covering such matters of the type customarily covered by such letters as the
managing underwriters and/or the Investor, and (z) customary certificates
executed by authorized officers of the Company as may be requested by the
Investor or any underwriter of such Registrable Securities included in such
Shelf Takedown;

(xiii)    with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Investor, which Free Writing Prospectuses or other materials
shall be subject to the review of its counsel;

(xiv)    provide or maintain a CUSIP number for the Registrable Securities prior
to the effective date of the first Registration Statement including Registrable
Securities;

(xv)    promptly notify in writing the Investor, the sales or placement agent,
if any, therefor and the managing underwriters of the securities being sold,
(x) when such Registration Statement or related Prospectus or Free Writing
Prospectus or any Prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to any such Registration Statement or any
post-effective amendment, when the same has become effective and (y) of any
written comments by the SEC and by the blue sky or securities commissioner or
regulator of any state with respect thereto;

(xvi)    (v) prepare and file with the SEC such amendments and supplements to
each Registration Statement as (A) reasonably requested by the Investor (to the
extent such request related to information relating to it) or (B) may be
necessary to comply with the provisions of the Securities Act, including
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the applicable time
period required hereunder, and if applicable, file any Registration Statements
pursuant to Rule 462(b) promulgated under the Securities Act; (w) cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) promulgated under the Securities Act; (x) comply with the
provisions of the Securities Act and the Exchange Act and any applicable
securities exchange or other recognized trading market with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement as

 

9



--------------------------------------------------------------------------------

so amended or in such Prospectus as so supplemented; (y) provide additional
information related to each Registration Statement as requested by, and obtain
any required approval necessary from, the SEC or any Federal or state
Governmental Entity; and (z) respond promptly to any comments received from the
SEC and request acceleration of effectiveness promptly after it learns that the
SEC will not review the Registration Statement or after it has satisfied
comments received from the SEC;

(xvii)    cooperate with the Investor and each underwriter participating in the
disposition of such Registrable Securities and underwriters’ counsel in
connection with any filings required to be made with FINRA, including using all
reasonable efforts to obtain FINRA’s pre-clearance and pre-approval of the
Registration Statement and applicable Prospectus upon filing with the SEC;

(xviii)    within the deadlines specified by the Securities Act, make all
required filing fee payments in respect of any Registration Statement or
Prospectus used under this Agreement (and any offering covered thereby);

(xix)    if requested by the Investor or the managing underwriters, promptly
include in a Prospectus supplement or amendment such information as the Investor
or managing underwriters may reasonably request, including in order to permit
the intended method of distribution of such securities, and make all required
filings of such Prospectus supplement or such amendment as soon as reasonably
practicable after the Company has received such request;

(xx)    in the case of certificated Registrable Securities, cooperate with the
Investor and the managing underwriters to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from the Investor
that the Registrable Securities represented by the certificates so delivered by
the Investor will be transferred in accordance with the Registration Statement,
and enable such Registrable Securities to be in such denominations and
registered in such names as the Investor or managing underwriters may reasonably
request at least two (2) Business Days prior to any sale of Registrable
Securities; and

(xxi)    use all reasonable efforts to take all other actions necessary to
effect the registration and sale of the Registrable Securities contemplated
hereby.

(e)    Registration Expenses. All Registration Expenses shall be borne by the
Company. All Selling Expenses relating to Registrable Securities registered
shall be borne by the Investor.

(f)    Indemnification and Contribution.

(i)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor and its Affiliates, directors, officers, employees,
members, managers and agents and each Person who controls the Investor within
the meaning of either the Securities Act or the Exchange Act, to the fullest
extent permitted by applicable Law, from and against any losses, claims,
expenses, damages and liabilities or whatever kind (including legal or other
expenses reasonably incurred in connection with investigating, preparing or
defending same and the cost of enforcing any right to indemnification hereunder)
(collectively, “Losses”) to which they or any of them may become subject insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(x) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment

 

10



--------------------------------------------------------------------------------

thereof, or the Disclosure Package, or any preliminary, final or summary
Prospectus or Free Writing Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (y) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other federal law, any state or foreign
securities law, or any rule or regulation promulgated under of the foregoing
laws, relating to the offer or sale of the Registrable Securities, and in any
such case, the Company agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating, preparing or defending any such Loss, claim,
damage, liability, action or investigation (whether or not the indemnified party
is a party to any proceeding); provided, however, that the Company will not be
liable in any case to the extent that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information relating to the Investor furnished to the Company by or on behalf of
the Investor specifically for inclusion therein, including any notice and
questionnaire. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

(ii)    Indemnification by the Investor. The Investor agrees to indemnify and
hold harmless the Company and each of its Affiliates, directors, employees,
members, managers and agents and each Person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the fullest extent
permitted by applicable Law, from and against any and all Losses to which they
or any of them may become subject insofar as such Losses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement as originally filed or in any amendment
thereof, or in the Disclosure Package or any Investor Free Writing Prospectus,
preliminary, final or summary Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that any such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any written information relating to the Investor furnished to the
Company by or on behalf the Investor specifically for inclusion therein;
provided, however, that the total amount to be indemnified by the Investor
pursuant to this Section 3(f)(ii) shall be limited to the net proceeds (after
deducting underwriters’ discounts and commissions) received by the Investor in
the offering to which such Registration Statement or Prospectus relates;
provided further that the Investor shall not be liable in any case to the extent
that prior to the filing of any such Registration Statement or Disclosure
Package, or any amendment thereof or supplement thereto, it has furnished in
writing to the Company, information expressly for use in, and within a
reasonable period of time prior to the effectiveness of such Registration
Statement or Disclosure Package, or any amendment thereof or supplement thereto
which corrected or made not misleading information previously provided to the
Company. This indemnity agreement will be in addition to any liability which the
Investor may otherwise have.

(iii)    Notification. If any Person shall be entitled to indemnification under
this Section 3(f) (each, an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party required to provide indemnification (each, an
“Indemnifying Party”) of any claim or of the commencement of any proceeding as
to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such

 

11



--------------------------------------------------------------------------------

claim or litigation, with counsel reasonably satisfactory to the Indemnified
Party and, after notice from the Indemnifying Party to such Indemnified Party of
its election to assume the defense thereof, the Indemnifying Party will not (so
long as it shall continue to have the right to defend, contest, litigate and
settle the matter in question in accordance with this Section 3(f)(iii)) be
liable to such Indemnified Party hereunder for any legal expenses and other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof; provided, however, that an Indemnified Party shall have the
right to employ separate counsel in any such claim or litigation, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless the Indemnifying Party shall have failed within a reasonable period of
time to assume such defense and the Indemnified Party is or would reasonably be
expected to be materially prejudiced by such delay. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Section 3(f) only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Section 3(f) shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Section 3(f) shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

(iv)    Contribution. If the indemnification provided for in this Section 3(f)
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any Losses or action
referred to therein, then, subject to the limitations contained in this
Section 3(f), the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses or action in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other, in connection with the actions,
statements or omissions that resulted in such Losses or action, as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by such Indemnifying Party or such Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
Company and the Investor agree that it would not be just and equitable if
contribution pursuant to this Section 3(f)(iv) was determined solely upon pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
sentence of this Section 3(f)(iv). Notwithstanding the foregoing, the amount the
Investor will be obligated to contribute pursuant to this Section 3(f)(iv) will
be limited to an amount equal to the net proceeds received by the Investor in
respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No

 

12



--------------------------------------------------------------------------------

Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(g)    Rule 144. With a view to making available to the Investor the benefits of
Rule 144 promulgated under the Securities Act, the Company covenants that it
will (x) make available information necessary to comply with Rule 144, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, and (y) take such further action as the Investor
may reasonably request, all to the extent required from time to time to enable
it to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act (if available with respect to resales of the Registrable
Securities), as such rule may be amended from time to time. Upon the reasonable
request of the Investor, the Company will deliver to it a written statement as
to whether it has complied with such information requirements, and, if not, the
specific reasons for non-compliance.

(h)    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, the Investor shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement at any time
would require the Company to make an Adverse Disclosure or would require the
inclusion in such Registration Statement of financial statements that are
unavailable to the Company for reasons beyond the Company’s control, the Company
may, upon giving prompt written notice of such action to the Investor, delay the
filing or initial effectiveness of, or suspend use of, such Registration
Statement for the shortest period of time, but in no event more than 90 days,
determined in good faith by the Company to be necessary for such
purpose; provided that such right to delay or suspend shall be exercised by the
Company not more than two times, which may be consecutive, in
any 12-month period. In the event the Company exercises its rights under the
preceding sentence, the Investor agrees to suspend, immediately upon their
receipt of the notice referred to above, its use of the Prospectus relating to
any sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of Registrable Securities of the expiration of any period
during which it exercised its rights under this Section 3(h).

(i)    Restrictions on Transfer. In connection with any underwritten offering of
equity securities of the Company, the Investor agrees that it shall not transfer
any equity securities of the Company (other than those included in such offering
pursuant to this Agreement), without the prior written consent of the Company,
during the seven days prior to and the 90-day period beginning on the date of
pricing of such offering, except in the event the underwriter managing the
offering otherwise agrees by written consent. The Investor agrees to execute a
customary lock-up agreement in favor of the underwriters of such offering to
such effect. The Investor’s obligations under the second sentence of
this Section 3(i) shall only apply for so long as the Investor (together with
its Affiliates) holds at least 5% of the issued and outstanding shares of Common
Stock (calculated on as converted basis); provided that (i) the Investor shall
not be required to enter into any restriction on transfer under this
Section 3(i) unless the Company’s officers, directors and other shareholders
holding more than 5% of the Common Stock agree to restrictions on transfer in
connection with such offering that are at least as restrictive as those to be
entered into by the Investor; and (ii) in the event that the underwriter of such
offering releases any other party from such restrictions on transfer prior to
the expiration of such restrictions, any restrictions on transfer entered into
by the Investor pursuant to this Section 3(i) shall automatically terminate.

 

13



--------------------------------------------------------------------------------

(j)    In connection with any Shelf Takedown, the Company shall not effect any
public sale or distribution of its Equity Securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-8 or Form S-4 under the Securities Act), and
shall cause its officers and directors not to Transfer any Equity Securities,
except in the event the underwriters managing the Shelf Takedown consent to such
shorter period, during the seven days prior to and the 90-day period beginning
on the date of pricing of such Shelf Takedown or such other period provided in
the underwriting, placement or similar agreement executed in connection with
such Shelf Takedown.

Section 4.    Preemptive Rights.

(a)    For the purposes of this Section 4, “Excluded Issuance” shall mean
(i) the issuance of any Equity Securities (including upon exercise of options)
to directors, officers, employees, consultants or other agents of the Company as
approved by the Board in connection with their employment or performance of
services and pursuant to an employee stock option plan, management incentive
plan, restricted stock plan, stock purchase plan or stock, ownership plan or
similar benefit plan, program or agreement as approved by the Board, (ii) the
issuance of any Equity Securities in connection with any “business combination”
(as defined in the rules and regulations promulgated by the SEC) or otherwise in
connection with bona fide acquisitions of securities or assets of another
Person, business unit, division or business, in each case, to the sellers in
such transaction as consideration thereof, (iii) the issuance of any securities
pursuant to the conversion, redemption or exchange of Preferred Stock issued to
the Investor, (iv) the issuance of any shares of a subsidiary of the Company to
the Company or a wholly owned subsidiary of the Company, (v) the issuance of
securities issued upon the conversion, exercise or exchange of options or
convertible securities of the Company that were issued and outstanding on the
Effective Date, (vi) the issuance of securities by reason of a dividend, stock
split or other distribution on shares of Common Stock, (vii) the issuance of
Equity Securities into the public market pursuant to a bona fide, broadly
distributed underwritten public offering, and (viii) the issuance of bonds,
debentures, notes or similar debt securities convertible into Common Stock not
in excess of $250 million in the aggregate (when taken together with all other
such issuances).

(b)    Until the Fall Away Date, if the Company proposes to offer or sell Equity
Securities of any kind for cash, other than in an Excluded Issuance, then the
Company shall:

(i)    give written notice to the Investor no less than fifteen (15) Business
Days prior to the closing of such issuance or, if the Company reasonably expects
such issuance to be completed in less than fifteen (15) Business Days, such
shorter period (which shall be as given as promptly as commercially practicable
but in any event not less than eight (8) Business Days prior to such closing),
setting forth in reasonable detail (A) the designation and all of the material
terms and provisions of the securities proposed to be issued (the “Proposed
Securities”), including, to the extent applicable, the voting powers,
preferences and relative participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof and interest rate and
maturity, (B) the price and other terms of the proposed sale of such securities
and (C) the amount of such securities proposed to be issued; provided that,
following the delivery of such notice, the Company shall deliver to the Investor
any such information the Investor may reasonably request in order to evaluate
the proposed issuance, except that, in connection with a public offering, the
Company shall not be required to deliver any information that has not been or
will not be provided or otherwise made available to the proposed purchasers of
the Proposed Securities; and

(ii)    offer to issue and sell to the Investor, on such terms as the Proposed
Securities are issued and upon full payment by the Investor, a portion of the
Proposed Securities equal to a percentage determined by dividing: (x) the number
of shares of Common Stock held or

 

14



--------------------------------------------------------------------------------

beneficially owned in the aggregate, on an as converted to Common Stock basis,
by the Investor and its Affiliates, by (y) the total number of shares of Common
Stock outstanding immediately prior to the issuance of the Proposed Securities,
on an as converted to Common Stock basis.

(c)    The Investor will have the option exercisable by written notice to the
Company, to accept the Company’s offer and commit to purchase any or all of the
Equity Securities offered to be sold, which notice must be given on or prior to
the Business Day immediately prior to the date of the closing of the issuance of
such Equity Securities (or, if notice of all such terms has not been given prior
to the Business Day immediately prior to the such closing date, at any time
prior to such closing date) (the failure of the Investor to respond within such
time period shall be deemed a waiver of its rights under this Section 4 with
respect to the applicable issuance of Equity Securities). Such notice to the
Company shall constitute a binding commitment by the Investor to purchase the
amount of Equity Securities so specified at the price and other terms set forth
in the Company’s notice to the Investor. The closing of the exercise of such
subscription right shall take place simultaneously with the closing of the sale
of the Proposed Securities giving rise to such subscription
right; provided, however, that the closing of any purchase by the Investor may
be extended beyond the closing of the sale of the Proposed Securities giving
rise to such preemptive right to the extent necessary to obtain required
approvals from any Governmental Entity. Upon the expiration of the offering
period described above, the Company will be free to sell such Proposed
Securities that the Investor has not elected to purchase during the 90 days
following such expiration on terms and conditions no more favorable to the
purchasers thereof than those offered to the Investor in the notice delivered in
accordance with this Section 4. Any Proposed Securities offered or sold by the
Company after such 90-day period must be reoffered to issue or sell to the
Investor pursuant to this Section 4.

(d)    The election by the Investor not to exercise its subscription rights
under this Section 4 in any one instance shall not affect its right as to any
subsequent proposed issuance.

(e)    If the proposed issuance by the Company of securities which gave rise to
the exercise by the Investor of its preemptive rights pursuant to this Section 4
shall be terminated or abandoned by the Company without the issuance of any
securities, then the purchase rights of the Investor pursuant to this Section 4
shall also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by the Investor in respect thereof shall be refunded in full.

Section 5.    Transfer Restrictions.

(a)    In addition to the other limitations set forth in this Section 5, the
Investor may not at any time, other than in an open market transaction, Transfer
any Preferred Stock or any securities into which Preferred Stock is convertible
into, redeemable for or exchangeable, including Common Stock, whether now owned
or hereinafter acquired, owned directly by the Investor or its subsidiaries or
with respect to which the Investor or its subsidiaries has beneficial ownership
within the rules and regulations of the SEC (collectively, the “Restricted
Shares”), to (i) any Competitor or Activist or (ii) any Person that would, to
the Investor’s knowledge, hold 7.5% or more of the Common Stock (on an as
converted basis) after giving effect to such Transfer. The Investor will provide
written notice to the Company no less than thirty days prior to the
effectiveness of the first Transfer of Restricted Shares to a Person that is not
an Affiliate of the Investor.

(b)    During the period commencing on the Effective Date and continuing until
the calendar date that is eighteen (18) months following the Effective Date (the
“Lockup Date”), unless the Company otherwise provides prior written consent or
pursuant to a Transfer permitted by Section 5(d), the Investor shall not
Transfer any Restricted Shares.

 

15



--------------------------------------------------------------------------------

(c)    During the period commencing on the Lockup Date and continuing until the
calendar date that is two years following the Effective Date, unless the Company
otherwise provides prior written consent or pursuant to a Transfer permitted by
Section 5(d), the Investor may only Transfer Restricted Shares in the event that
at the time of such Transfer the VWAP per share of Common Stock is equal to or
greater than $24 per share of Common Stock (subject to appropriate adjustment in
the event of a stock split, stock dividend, combination or other similar
recapitalization) or less than or equal to $8 per share of Common Stock (subject
to appropriate adjustment in the event of a stock split, stock dividend,
combination or other similar recapitalization).

(d)    Notwithstanding anything herein to the contrary, (i) the Investor may at
any time Transfer the Restricted Shares (A) to any Affiliate of the Investor,
provided that such transferee agrees to be bound by the terms and restrictions
set forth in this Agreement; (B) to give effect to any Acquisition Transaction
or other acquisition, sale or merger involving a majority of the assets,
properties or Equity Securities of the Company and its subsidiaries that has
been recommended or approved by a majority of the Board; or (C) subject to the
restrictions set forth in Section 5(a), solely to the extent necessary so that
the Investor Ownership Percentage does not equal or exceed 10%, including to the
Company in connection with a repurchase of any Equity Securities of the Company,
including pursuant to a tender offer, exchange offer or other offer or proposal,
including in connection with the sale of any Put Shares; and (ii) Section 5(b)
and Section 5(c) shall automatically terminate and be of no further force and
effect in upon the occurrence of an Insolvency Event (as defined in the
Framework Agreement) or upon the expiration or termination of the Framework
Agreement; provided that, if the Framework Agreement is terminated by Avaya,
Inc. pursuant to Section 11.2(b)(ii)(A), then Section 5(b) and Section 5(c)
shall automatically terminate and be of no further force and effect solely with
respect to securities into which Preferred Stock is convertible into, redeemable
for or exchangeable, including Common Stock (and not with respect to Preferred
Stock).

Section 6.    Standstill.

(a)    From the Effective Date until such time as both (i) the Investor
Ownership Threshold is no longer satisfied and (ii) there is no longer an
Investor Director serving as a member of the Board (the “Standstill Period”),
the Investor shall not, and shall cause its subsidiaries and Representatives
acting on its and its respective subsidiaries’ behalf not to, directly or
indirectly (including through any arrangements with a third party):

(i)     except for Equity Securities of the Company received by way of stock
splits, stock dividends, reclassifications, recapitalizations or other
distributions by the Company in respect of its Common Stock, and Equity
Securities purchased pursuant to Section 4 or acquired as a result of any
conversion of Preferred Stock or the exercise of any rights under the Framework
Agreement, (x) acquire, agree to acquire, propose or offer to acquire (including
through the acquisition of Beneficial Ownership) (directly or indirectly, by
purchase or otherwise) any Equity Securities of the Company; provided that this
clause (i) shall not prohibit acquisitions of Common Stock, if after giving
effect to such transaction, the Investor Ownership Threshold is equal to or less
than 10%, or (y) authorize or make a tender offer, exchange offer or other offer
or proposal, whether oral or written, to acquire (directly or indirectly, by
purchase or otherwise) any Equity Securities of the Company;

(ii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies,” “consents” or “authorizations” to vote (as such
terms are used in the rules of the SEC), or seek to advise or influence any
Person with respect to the voting of any shares of Voting Stock (other than in
each case (x) the Investor and its Affiliates, (y) in accordance with and
consistent with the recommendation of the Board or (z) with respect to the
election of a Nominee);

 

16



--------------------------------------------------------------------------------

(iii)    form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of voting, acquiring,
holding, or disposing of, any Voting Stock;

(iv)    submit to the Board a proposal for or offer of, with or without
conditions, any acquisition of, or merger, recapitalization, reorganization,
business combination or other extraordinary transaction involving, the Company
or any subsidiary thereof or any of its or their respective securities or
assets, or make any public announcement with respect to such proposal or offer,
in each case, except a nonpublic proposal or offer to the Company that would not
reasonably be expected to require the Company to make a public announcement with
respect thereto;

(v)    request the Company or any of its subsidiaries directly or indirectly, to
amend or waive any provision of this Agreement, in each case, except a nonpublic
request to the Company that would not reasonably be expected to require the
Company to make a public announcement with respect thereto;

(vi)    contest the validity or enforceability of any provision contained in
this Section 6;

(vii)    call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal, or initiate or propose any action by written
consent, in each case for action by the stockholders of the Company (other than,
in each case, with respect to the election of a Nominee in accordance with the
terms hereof);(viii) nominate candidates for election to the Board or otherwise
seek representation on the Board (except as expressly set forth in this
Agreement) or seek the removal of any member of the Board (except for the
Investor Director); or

(ix)    take any action that would reasonably be expected to require the Company
to make a public announcement regarding the possibility of a transaction or any
other matter described in this Section 6.

(b)    Nothing in this Agreement, including this Section 6, shall prohibit or
restrict (i) the voting (as a director) or other actions taken by the Investor
Director in his or her capacity as a member of the Board in a manner consistent
with his or her fiduciary duties as a member of the Board, or (ii) Investor or
any of its subsidiaries or Representatives from exercising any of its, his, or
her rights or remedies under or in connection with any Contract with the Company
or any of its Affiliates, including the Framework Agreement.

(c)    Notwithstanding the foregoing, if at any time (i) the Company enters into
a definitive agreement with a third party providing for an Acquisition
Transaction, or (ii) a tender or exchange offer for all or a majority of each
class of the Company’s outstanding Equity Securities is commenced by any Person
and within ten (10) Business Days thereafter, the Board has not publicly taken a
position rejecting such tender or exchange offer and recommending that the
stockholders of the Company not tender any Equity Securities of the Company into
such tender or exchange offer, the Investor and its Affiliates shall be
permitted to make and pursue (publicly or otherwise) a competing proposal with
respect to such Acquisition Transaction and take any actions otherwise
prohibited by this Section 6 in furtherance thereof.

 

17



--------------------------------------------------------------------------------

Section 7.    Right of First Refusal; Put Right.

(a)    Right of First Refusal.

(i)    If after the Lockup Date and subject to the other terms set forth herein,
the Investor or any of its subsidiaries desires to Transfer more than 100,000
shares of Common Stock in any single transaction or series of related
transactions (in each case, other than pursuant to an open market transaction),
then the Investor shall provide the Company prior written notice of such
Transfer at least 10 Business Days prior to the effectiveness of such proposed
Transfer (the “ROFR Offer Notice”), specifying in reasonable detail the identity
of the prospective transferee(s), the number of shares of Common Stock to be
Transferred (the “Offered Shares”) and the price and other terms and conditions
of the proposed Transfer.

(ii)    The Company may elect to purchase all or a portion of the Offered Shares
(provided that such purchase is made during an open trading window) at a price
equal to the closing sale price or, if no closing sale price is reported, the
last reported sale price, of the shares of the Common Stock on the Principal
Market, on the date immediately prior to the proposed trade date less a 0.5%
discount on such price, by delivering written notice of such election to the
Investor within 5 Business Days after receipt by the Company of the ROFR Offer
Notice.

(iii)    If the Company elects to purchase any of the Offered Shares from the
Investor, such purchase shall be consummated as soon as practicable after the
delivery of the election notice by the Company to the Investor, but in any event
within 5 Business Days of the delivery of such notice.

(b)    Put Right.

(i)    If at any time the Company proposes to repurchase any Equity Securities
of the Company, including pursuant to a tender offer, exchange offer or other
offer or proposal that would cause the Investor Ownership Percentage to be equal
to or exceed 10% (after giving effect to such repurchase, tender offer, exchange
offer, or other offer, proposal or action) (a “Put Right Trigger”), then the
Company shall provide Investor prior written notice of such Put Right Trigger at
least 10 Business Days prior to the consummation of such Put Right Trigger (the
“Put Right Trigger Notice”), specifying in reasonable detail the scope of such
Put Right Trigger, including the price and other terms and conditions of such
Put Right Trigger.

(ii)    Investor may elect to sell to the Company that number of shares of
Preferred Stock or Common Stock as may be necessary to cause the Investor
Ownership Percentage to be less than 10% (after giving effect to such Put Right
Trigger) (the “Put Shares”) by delivery of a written notice at least 5 Business
Days prior to the consummation of such Put Right Trigger (a “Put Right Exercise
Notice”), and, upon delivery thereof, the Company shall be obligated to purchase
from Investor or its Affiliates, as applicable, the Put Shares at a price per
share equal to (i) if the Put Shares are Preferred Stock, the greater of (x) the
Liquidation Preference (as defined in the Certificate of Designations) of such
shares of Preferred Stock and (y) the aggregate amount that would be payable in
connection with such Put Right Trigger in respect of all shares of Common Stock
issuable upon conversion of such share of Preferred Stock, and (ii) if the Put
Shares are Common Stock, the per share price payable in respect of a share of

 

18



--------------------------------------------------------------------------------

Common Stock in connection with such Put Right Trigger. Upon delivery of a Put
Right Exercise Notice, Investor and the Company shall use reasonable best
efforts to cooperate and determine the number of Put Shares to be sold as a
result of Investor’s exercise of its put rights under this Section 7(b)(ii).

(iii)    If Investor elects to exercise its put rights under Section 7(b)(ii),
the purchase and sale of the Put Shares shall be consummated substantially
concurrently with the consummation of the applicable Put Right Trigger.

Section 8.    Voting Agreement. Until such time as there is no longer an
Investor Director serving as a member of the Board, the Investor will cause all
of the shares of Voting Stock Beneficially Owned (directly or indirectly) by it
or its Affiliates to be voted (i) in favor of each nominee or director nominated
by the Governance Committee and (ii) against the removal of any director
nominated by the Governance Committee.

Section 9.    Protective Provisions.

(a)    Following the Effective Date until the Fall Away Date, the Company shall
not, without the written consent of Investor: (x) authorize, create, designate,
establish or issue (whether by merger, consolidation, amendment of the
Certificate of Incorporation or otherwise) (A) any shares of Preferred Stock, or
(B) any other class or series of capital stock ranking senior to or on parity
with the Preferred Stock as to dividend rights or rights on the distribution of
assets in any Liquidation (as defined in the Certificate of Designations) or
Deemed Liquidation (as defined in the Certificate of Designations), or
(y) reclassify any shares of Common Stock into shares having any preference or
priority as to dividend rights or rights on the distribution of assets in any
Liquidation or Deemed Liquidation superior to or on parity with any such
preference or priority of the Preferred Stock.

(b)    Following the Effective Date, unless consented to in writing by Investor,
the Company shall not:

(i)    take any action that would cause or result in Investor and its Affiliates
holding or beneficially owning greater than 19.9% of the issued and outstanding
shares of Common Stock (on an as-converted basis) or otherwise cause Investor to
have to consolidate the Company and its results of operations in Investor’s
financial reports in accordance with generally accepted accounting principles in
the United States, as in effect on the date thereof; provided that in connection
with a repurchase of Equity Securities by the Company, Investor shall be
required to either participate in such repurchase in order to not exceed the
forgoing threshold or waive the restriction set forth in this Section 9(b)(i);

(ii)    enter into any Contract or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind, in each case,
that prevents Avaya Inc. from making cash distributions to Company in an
aggregate amount sufficient to satisfy Company’s payment obligations in
connection with any Redemption (assuming that such Redemption were required to
be made at such time) other than customary default or event of default blockers
in financing documents (including the Company Term Loan Credit Agreement and the
Company ABL Credit Agreement as in effect as of the date hereof); and

(iii)    make any Restricted Payments (as defined in the Company Term Loan
Credit Agreement as in effect as of the date hereof) if, immediately after
giving effect to such Restricted Payment, Avaya Inc. would be unable to make a
cash distribution to Company in an aggregate amount sufficient to satisfy
Company’s payment obligations in connection with any Redemption.

 

19



--------------------------------------------------------------------------------

Section 10.    Definitions.

“Activist” means , as of any date of determination, a Person (other than the
Investor and its Affiliates) that has, directly or indirectly through its
Affiliates, whether individually or as a member of a “group” (as defined in
Section 13(d)(3) of the Exchange Act), within the three-year period immediately
preceding such date of determination, and in each case with respect to the
Company or any of its equity securities (a) made, engaged in or has been a
participant in any “solicitation” of “proxies”, as such terms are used in the
proxy rules of the SEC promulgated under Section 14 of the Exchange Act, in
order to (i) knowingly influence any Person with respect to the voting of any
equity securities of the Company, including in connection with a proposed change
of control or other extraordinary corporate transaction not approved (at the
time of the first such proposal) by the Board, (ii) call or seek to call a
meeting of the stockholders of the Company not approved (at the time of the
first such action) by the Board, (iii) initiated any stockholder proposal for
action by stockholders of the Company initially publicly opposed by the Board or
(iv) sought election to, or to place a representative on, the Board, or sought
the removal of a director from the Board, in each case which election or removal
was not recommended or approved (at the time such election or removal is first
sought) by the Board, (b) otherwise publicly acted, alone or in concert with
others, to seek to control or influence the management or board of directors of
the Company (provided, that this clause (b) is not intended to include the
activities of any officer or member of the Board, taken in his or her capacity
as an officer or director of the Company), or (c) publicly disclosed any
intention, plan or arrangement to do any of the foregoing.

“Acquisition Transaction” means any transaction or series of related
transactions involving (i) any direct or indirect purchase or other acquisition
by any third party or the equityholders of such Person, whether from the Company
or any other Person(s), of securities representing more than 50% of the total
outstanding voting power of the Company after giving effect to the consummation
of such purchase or other acquisition, including pursuant to a tender offer or
exchange offer by any Person that, if consummated in accordance with its terms,
would result in such Person beneficially owning more than 50% of the total
outstanding voting power of the Company after giving effect to the consummation
of such tender or exchange offer; (ii) any direct or indirect purchase or other
acquisition by, or license or grant of other quasi-ownership or similar interest
to, any Person or the equityholders of such Person of, in, or to more than 50%
of (a) the consolidated assets or (b) consolidated revenues, in each case, of
the Company and its Subsidiaries taken as a whole (measured by the fair market
value thereof as of the date of such purchase or acquisition); or (iii) any
merger, consolidation, business combination, recapitalization, reorganization,
or other transaction involving such the Company or any of its Subsidiaries
pursuant to which any Person would hold securities representing more than 50% of
the total outstanding voting power of the Company or of the surviving or
resulting entity of such transaction after giving effect to the consummation of
such transaction.

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Company
(i) would be required to be made in any Registration Statement or Prospectus in
order for the applicable Registration Statement or Prospectus not to contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

 

20



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of that Person, whether through the ownership of voting
securities or partnership or other ownership interests, by Contract or otherwise
at any time and for so long as such control exists.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Beneficially Own” or “Beneficial Ownership” have the meanings specified in Rule
13d-3 promulgated under the Exchange Act, including the provision that any
member of a “group” will be deemed to have beneficial ownership of all
securities beneficially owned by other members of the group, and a Person’s
beneficial ownership of securities will be calculated in accordance with the
provisions of such Rule; provided, however, that a Person will be deemed to be
the beneficial owner of any security which may be acquired by such Person
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any rights, options, warrants or similar securities to subscribe
for, purchase or otherwise acquire (x) capital stock of any Person or
(y) securities directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock of such Person.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York or San Francisco,
California are authorized or required by law, regulation or executive order to
be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
and restated from time to time.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as may be amended and restated from time to time.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Company Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated
as of December 15, 2017, by and among Avaya Inc., the Company, Goldman Sachs
Bank USA, as administrative agent and collateral agent, the subsidiary
guarantors party thereto and each lender from time to time party thereto, and
all pledge, security and other agreements and documents related thereto.

“Company ABL Credit Agreement” means the ABL Credit Agreement, dated as of
December 15, 2017, among Avaya Inc., the Company, Avaya Canada Corp., Avaya UK,
Avaya International Sales Limited, Avaya Deutschland GmbH, Avaya GmbH & Co. KG,
Citibank, N.A. as collateral agent and administrative agent, the lending
institutions from time to time party thereto and the lending institutions named
therein as letters of credit issuers and swing line lenders, and all pledge,
security and other agreements and documents related thereto.

 

21



--------------------------------------------------------------------------------

“Competitor” means any Person set forth on Schedule 1 or any of their controlled
Affiliates or any successor the businesses of such Persons, which Schedule 1 may
be updated by mutual agreement of the Company and Investor on an annual basis,
it being understood that neither party hereto shall unreasonably withhold,
condition or delay its consent with respect thereto.

“Contract” means any written or oral contract, subcontract, note, bond,
mortgage, indenture, lease, license, sublicense, or other agreement,
understanding, or arrangement.

“Demand Shelf Takedown Notice” has the meaning specified in Section 3(a)(iii).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering; (iii) each Free Writing Prospectus and
(iv) all other information that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

“Effective Date” has the meaning set forth in the preamble.

“Equity Security” means (a) any Common Stock, preferred stock or other Voting
Stock, (b) any securities of the Company convertible into or exchangeable for
Common Stock, preferred stock or other Voting Stock or (c) any options, rights
or warrants (or any similar securities) issued by the Company to acquire Common
Stock, preferred stock or other Voting Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1 Shelf” has the meaning specified in Section 3(a)(i).

“Form S-3 Shelf” has the meaning specified in Section 3(a)(i).

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Governance Committee” has the meaning set forth in Section 1(a)(i).

“Governmental Entity” means any government, political subdivision, governmental,
administrative, self-regulatory or regulatory entity or body, department,
commission, board, agency or instrumentality, or other legislative, executive or
judicial governmental entity, and any court, tribunal, judicial or arbitral
body, in each case whether federal, national, state, county, municipal,
provincial, local, foreign or multinational.

“Indemnified Party” has the meaning specified in Section 3(f)(iii).

“Indemnifying Party” has the meaning specified in Section 3(f)(iii)

 

22



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company and is
reasonably acceptable to the Investor.

“Investment Agreement” has the meaning specified in the Recitals.

“Investor” has the meaning set forth in the preamble.

“Investor Director” means an individual elected to the Board that has been
nominated by the Investor pursuant to and in accordance with the terms of this
Agreement.

“Investor Free Writing Prospectus” means each Free Writing Prospectus prepared
by or on behalf of the Investor or used or referred to by the Investor in
connection with the offering of Registrable Securities.

“Investor Ownership Percentage” means, as of any date of determination, the
aggregate a number of shares of Common Stock (calculated on an as converted
basis) owned by the Investor and its subsidiaries divided by the aggregate
number of shares of Common Stock issued and outstanding (calculated on an as
converted basis).

“Investor Ownership Threshold” shall be satisfied if Investor and its Affiliates
hold or beneficially own in the aggregate a number of shares of Common Stock
(calculated on an as converted to Common Stock Basis basis) that is equal to or
greater than 4,759,339 (subject to appropriate adjustment in the event of a
stock split, stock dividend, combination or other similar recapitalization);
provided that if Investor or its Affiliates transfers Put Shares pursuant to
Section 7(b), then such Put Shares will be deemed to be beneficially owned by
the Investor and its Affiliates for purposes of calculating the Investor
Ownership Threshold.

“Law” means any federal, national, state, county, municipal, provincial, local,
foreign or multinational, treaty, statute, constitution, common law, ordinance,
code, decree, order, judgment, rule, regulation, ruling, published policy or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and any award,
order or decision of an arbitrator or arbitration panel with jurisdiction over
the parties and subject matter of the dispute.

“Losses” has the meaning specified in Section 3(f)(i).

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

“NYSE” means the New York Stock Exchange.

“Nominee” has the meaning set forth in Section 1(a)(i).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Piggyback Registration” has the meaning specified in Section 3(b).

 

23



--------------------------------------------------------------------------------

“Piggyback Takedown” has the meaning specified in Section 3(b).

“Preferred Stock” has the meaning specified in the Recitals.

“Principal Market” means the NYSE or if the NYSE is not the principal market for
the Common Stock, then the principal securities exchange or securities market on
which the Common Stock are then traded.

“Proposed Securities” has the meaning specified in Section 4(b)(i).

“Prospectus” means the prospectus used in connection with a Registration
Statement.

“Registrable Securities” means at any time any shares of Common Stock, held or
beneficially owned by the Investor or its transferees in accordance with
Section 5; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (i) the date on which such securities are disposed of pursuant to an
effective registration statement under the Securities Act; and (ii) the date on
which such securities cease to be outstanding.

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including:

(i)    stock exchange, SEC, FINRA and other registration and filing fees,

(ii)    all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities),

(iii)    all printing, messenger and delivery expenses,

(iv)    the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including any expenses arising from any
special audits or “comfort letters” required in connection with or incident to
any sale of Registrable Securities pursuant to a registration),

(v)    the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Principal Market,

(vi)    the fees and expenses incurred in connection with any “road show” for
underwritten offerings, including travel expenses, and

(vii)    reasonable and documented out-of-pocket fees, charges and disbursements
of one counsel to the Investor, including, for the avoidance of doubt, any
expenses of counsel Investor in connection with the filing or amendment of any
Registration Statement, Prospectus or Free Writing Prospectus hereunder
(provided that in no event shall such fees, charges and disbursements of counsel
exceed $50,000);

provided that in no instance shall Registration Expenses include Selling
Expenses.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

 

24



--------------------------------------------------------------------------------

“Representatives” means, with respect to a Person, such Person’s Affiliates and
the directors, managers, members, officers, employees, investment bankers,
financial advisors, attorneys, accountants, other advisors, agents, contractors,
subcontractors, or other representatives of such Person and its Affiliates.

“Restricted Shares” has the meaning specified in Section 5(a).

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“SEC” means the United States Securities and Exchange Commission.    

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Investor and legal expenses not included within the definition of
Registration Expenses.

“Shelf” has the meaning specified in Section 3(a)(i).

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

“Subsequent Shelf Registration” has the meaning specified in Section 3(a)(ii).

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“Transaction Documents” means this Agreement, that certain Investment Agreement
dated as of October 3, 2019, between the Investor and the Company, the
Certificate of Designations of Series A Convertible Preferred Stock of the
Company effective as of the date hereof with respect to the Preferred Stock (the
“Certificate of Designations”), that certain that certain Framework Agreement,
dated as of October 3, 2019, between the Investor and a Avaya Inc., and any
other agreements between or among the Company, the Investor and any of their
respective Affiliates entered into to give effect to the transactions
contemplated by this Agreement and the foregoing agreements.

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

“Underwritten Shelf Takedown” has the meaning specified in Section 3(a)(iii).

“Voting Stock” means any securities of the Company having the right to vote
generally in any election of Directors.

 

25



--------------------------------------------------------------------------------

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Corporation) page “VAP” (or its equivalent successor if
such page is not available) in respect of the period from the open of trading on
the relevant Trading Day until the close of trading on such Trading Day (or if
such volume-weighted average price is unavailable, the market price of one share
of Common Stock on such Trading Day determined, using a volume-weighted average
method, by an Independent Financial Advisor retained by the Company for such
purpose).

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

Section 11.    Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by electronic mail, or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by electronic
mail(which is confirmed), or if mailed, three days after mailing (one Business
Day in the case of express mail or overnight courier service) to the parties at
the following addresses (or at such other address or facsimile for a party as
shall be specified by like notice).

If, to the Company, to:

Avaya Holdings Corp

4655 Great America Parkway

Santa Clara, California 95054

Attn:    Shefali Shah, General Counsel

Email:  sasha@avaya.com

With a copy to (which copy alone shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attn:    Sarkis Jebejian, P.C.

   Jonathan L. Davis, P.C.

   Maggie D. Flores

Email:  sarkis.jebejian@kirkland.com    ; jonathan.davis@kirkland.com;

   maggie.flores@kirkland.com

If, to the Investor, to:

RingCentral, Inc.

20 Davis Drive

Belmont, CA 94002

Attn:    John Marlow, Chief Administrative Officer, General Counsel, and

Senior Vice President of Corporate Development

Email: johnm@ringcentral.com

 

26



--------------------------------------------------------------------------------

with a copy to (which copy alone shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attn: Jeffrey D. Saper

Email: jsaper@wsgr.com

and

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza

Spear Tower, Suite 3300

San Francisco, CA 94105

Attn: Robert Ishii & Mark Baudler

Email: rishii@wsgr.com & mbaudler@wsgr.com

Section 12.    Amendments, Waivers, etc. This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the party
against whom such amendment or waiver shall be enforced. The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance

Section 13.    Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties

Section 14.     Further Assurances. Each party hereto shall execute and deliver
after the Effective Date such further certificates, agreements and other
documents and take such other actions as any other party hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to consummate or implement the transactions contemplated by this
Agreement.

Section 15.    Applicable Law; Exclusive Jurisdiction; Jury Waiver.

(a)    This Agreement, and all rights, obligations, claims, causes of action
(whether in contract, tort or statute) or other matter that may result from,
arise out of, be in connection with or relating to this Agreement, or the
negotiation, administration, performance, or enforcement of this Agreement (the
“Relevant Matters”), shall be governed by, and construed and enforced in
accordance with, the internal Laws of the State of Delaware, regardless of the
Laws that might otherwise govern under applicable principles of conflicts of
Laws thereof, including its statutes of limitations.

(b)    Each of the parties irrevocably consents to the exclusive jurisdiction
and venue of the Chancery Court of the State of Delaware in connection with any
Relevant Matter (or, if the Chancery Court of the State of Delaware declines to
accept jurisdiction, any state or federal court within the State of Delaware).
Each party agrees not to commence any legal proceedings with respect to a
Relevant Matter except in Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction, any
state or federal court within the State of Delaware). By execution and

 

27



--------------------------------------------------------------------------------

delivery of this Agreement, each party irrevocably and unconditionally submits
to the exclusive jurisdiction of such courts and to the appellate courts
therefrom solely for the purposes of disputes in connection with any Relevant
Matter and not as a general submission to such jurisdiction or with respect to
any other dispute, matter or claim whatsoever. The parties hereby waive any
right to stay or dismiss any action or proceeding in connection with any
Relevant Matter brought before the foregoing courts on the basis of (i) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason or that it or any of its property is immune from the
above-described legal process, (ii) that such action or proceeding is brought in
an inconvenient forum, that venue for the action or proceeding is improper or
that this Agreement may not be enforced in or by such courts, or (iii) any other
defense that would hinder or delay the levy, execution or collection of any
amount to which any party is entitled pursuant to any final judgment of any
court having jurisdiction.

(c)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ACTIONS OF ANY
PARTY IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, OR ANY OTHER RELEVANT MATTER.

Section 16.    Specific Performance. The parties agree that, in the event of any
breach or threatened breach by a party of this Agreement, (i) the other party
shall be entitled, without proof of actual damages (and in addition to any other
remedy that may be available to it), to a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other agreement and an injunction preventing or
restraining such breach or threatened breach, and (ii) no party shall be
required to provide or post any bond or other security or collateral in
connection with any such decree, order or injunction or in connection with any
related action or legal proceeding. Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.

Section 17.    Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “date hereof” shall refer to the date of this Agreement. The word “or”
shall not be exclusive. The word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and shall not simply
mean “if”. The words “made available to the Investor” and words of similar
import refer to documents delivered in person or electronically to the Investor
prior to the date hereof. All references to “$” mean the lawful currency of the
United States of America. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Except as
specifically stated herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this

 

28



--------------------------------------------------------------------------------

Agreement must be construed as if it is drafted by all the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

Section 19.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Section 20.    Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing expressed or
referred to in this Agreement will be construed to give any Person, other than
the parties to this Agreement and such permitted assigns, the Indemnified
Parties, and the Investor Director serving on the Board from time to time, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, whether as third party beneficiary
or otherwise.

Section 21.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties.

Section 22.    Acknowledgment of Securities Laws. The Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

Section 23.    Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter hereof
and thereof.

Section 24.    Termination. Notwithstanding anything to the contrary contained
herein, upon the Fall Away Date, then this Agreement shall expire and terminate
automatically; provided, however, that Sections 3 (for so long as any
Registrable Securities remain), 5, 6, 7(a), 10 through 23, inclusive, and this
Section 24 shall survive the termination of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:

AVAYA HOLDINGS CORP.

By:  

 

Name:   Title:   Investor:

RINGCENTRAL, INC.

By:  

 

Name:   Title:  

 

[Investor Rights Agreement]